EXECUTION VERSION



TERM LOAN CREDIT AGREEMENT
dated as of
June 29, 2020
among
CARDTRONICS PLC,
as Parent,
Cardtronics USA, Inc.,
as Borrower
The Other Obligors Party Hereto,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
Capital One, National Association,
PNC CAPITAL MARKETS LLC,
BBVA SECURITIES INC.,
U.S. BANK NATIONAL ASSOCIATION,
CITIGROUP GLOBAL MARKETS INC.,
HSBC SECURITIES (USA) INC.,
CANADIAN IMPERIAL BANK OF COMMERCE
and
BMO CAPITAL MARKETS CORP.
as Co-Documentation Agents
*****
JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES INC.,
WELLS FARGO SECURITIES, LLC,
BARCLAYS BANK PLC
and
GOLDMAN SACHS LENDING PARTNERS LLC,
as Joint Bookrunners and Co-Lead Arrangers





WEIL:\97537033\1\99910.E607


--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I
Definitions
Section 1.01 Defined Terms
1
Section 1.02 Classification of Loans and Borrowings
28
Section 1.03 Terms Generally
28
Section 1.04 Accounting Terms; GAAP
28
Section 1.05 [Reserved]
28
Section 1.06 [Reserved]
28
Section 1.07 LCT Election
28
Section 1.08 Interest Rates; LIBOR Notification
29
Section 1.09 Divisions
30
ARTICLE II
The Credits
Section 2.01 Commitments
30
Section 2.02 Loans and Borrowings
30
Section 2.03 Requests for Borrowings
31
Section 2.04 [Reserved]
31
Section 2.05 [Reserved]
31
Section 2.06 Funding of Borrowings
31
Section 2.07 Interest Elections
32
Section 2.08 Termination and Reduction of Commitments
32
Section 2.09 Repayment of Loans; Evidence of Debt; Amortization
33
Section 2.10 Prepayment of Loans
34
Section 2.11 Fees
36
Section 2.12 Interest
36
Section 2.13 Alternate Rate of Interest
37
Section 2.14 Increased Costs
38
Section 2.15 Break Funding Payments
39
Section 2.16 Taxes
39
Section 2.17 Payments; Generally; Pro Rata Treatment; Sharing of Set-offs
43
Section 2.18 Mitigation Obligations; Replacement of Lenders
44
Section 2.19 Incremental Extensions of Credit
45
Section 2.20 Refinancing Facilities
46
Section 2.21 Illegality
47
Section 2.22 Judgment Currency
47
ARTICLE III
Representations and Warranties
Section 3.01 Organization
48
Section 3.02 Authority Relative to this Agreement
48

-1-
WEIL:\97537033\1\99910.E607

--------------------------------------------------------------------------------

Page
Section 3.03 No Violation
48
Section 3.04 Financial Statements
49
Section 3.05 Reserved
49
Section 3.06 Litigation
49
Section 3.07 Compliance with Law
49
Section 3.08 Properties
49
Section 3.09 Intellectual Property
50
Section 3.10 Taxes
50
Section 3.11 Environmental Compliance
50
Section 3.12 Labor Matters
51
Section 3.13 Investment Company Status
51
Section 3.14 Insurance
51
Section 3.15 Solvency
51
Section 3.16 ERISA
51
Section 3.17 Disclosure
51
Section 3.18 Margin Stock
52
Section 3.19 Anti-Corruption Laws and Sanctions
52
Section 3.20 Affected Financial Institution
52
ARTICLE IV
Conditions
Section 4.01 Effective Date
52
Section 4.02 Each Credit Event
54
Section 4.03 Credit Events for Limited Condition Transactions
54
ARTICLE V
Affirmative Covenants
Section 5.01 Financial Statements
55
Section 5.02 Notices of Material Events
56
Section 5.03 Existence; Conduct of Business
57
Section 5.04 Payment of Obligations
57
Section 5.05 Maintenance of Properties; Insurance
57
Section 5.06 Books and Records; Inspection Rights
57
Section 5.07 Compliance with Laws
57
Section 5.08 Use of Proceeds
57
Section 5.09 Additional Guarantors; Termination of Guarantees
58
Section 5.10 Post-Closing Matters
59
Section 5.11 Compliance with ERISA
59
Section 5.12 Compliance With Agreements
59
Section 5.13 Compliance with Environmental Laws; Environmental Reports
59
Section 5.14 Maintain Business
59
Section 5.15 Further Assurances
60
Section 5.16 Maintenance of Ratings
60

-2-
WEIL:\97537033\1\99910.E607

--------------------------------------------------------------------------------

Page
ARTICLE VI
Negative Covenants
Section 6.01 Indebtedness
60
Section 6.02 Liens
62
Section 6.03 Fundamental Changes
63
Section 6.04 Asset Sales
64
Section 6.05 Investments
64
Section 6.06 Swap Agreements
66
Section 6.07 Restricted Payments
66
Section 6.08 Prepayments of Indebtedness
67
Section 6.09 Transactions with Affiliates
67
Section 6.10 Restrictive Agreements
67
Section 6.11 [Reserved]
67
Section 6.12 Constitutive Documents
67
Section 6.13 [Reserved]
67
Section 6.14 Amendment of Existing Indebtedness
68
Section 6.15 Changes in Fiscal Year
68
ARTICLE VII
Events of Default and Remedies
Section 7.01 Events of Default
68
Section 7.02 [Reserved]
70
ARTICLE VIII
The Administrative Agent
Section 8.01 Authorization and Action
70
Section 8.02 Administrative Agent’s Reliance, Indemnification, Etc
72
Section 8.03 Posting of Communications
73
Section 8.04 The Administrative Agent Individually
74
Section 8.05 Successor Administrative Agent
75
Section 8.06 Acknowledgements of Lenders
75
Section 8.07 Collateral Matters
76
Section 8.08 Credit Bidding
76
Section 8.09 Certain ERISA Matters
77
Section 8.10 Disqualified Institutions
77
ARTICLE IX
Guarantee
Section 9.01 The Guarantee
78
Section 9.02 Guaranty Unconditional
78
Section 9.03 Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances
79
Section 9.04 Waiver by Each Guarantor
79
Section 9.05 Subrogation
80
Section 9.06 Stay of Acceleration
80

-3-
WEIL:\97537033\1\99910.E607

--------------------------------------------------------------------------------

Page
Section 9.07 Limit of Liability
80
Section 9.08 Release upon Sale
80
Section 9.09 Benefit to Guarantor
80
Section 9.10 [Reserved]
80
Section 9.11 Limitation for German Guarantors
80
Section 9.12 Limitation for South African Guarantors
82
ARTICLE X
Miscellaneous
Section 10.01 Notices
83
Section 10.02 Waivers; Amendments
85
Section 10.03 Expenses; Indemnity; Damage Waiver
86
Section 10.04 Successors and Assigns
87
Section 10.05 Survival
91
Section 10.06 Counterparts; Integration; Effectiveness
91
Section 10.07 Severability
92
Section 10.08 Right of Setoff
92
Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process
93
Section 10.10 WAIVER OF JURY TRIAL
93
Section 10.11 Headings
93
Section 10.12 Confidentiality
93
Section 10.13 Interest Rate Limitation
94
Section 10.14 USA Patriot Act
95
Section 10.15 [Reserved]
95
Section 10.16 [Reserved]
95
Section 10.17 [Reserved]
95
Section 10.18 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
95
Section 10.19 No Fiduciary Duty, etc
95



SCHEDULES:
Schedule 1.01 -- Guarantors
Schedule 2.01(a) -- Commitments
Schedule 3.09 -- Intellectual Property
Schedule 5.10 -- Post-Closing Matters
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.05 -- Existing Investments
Schedule 6.10 -- Restrictive Agreements
EXHIBITS:
Exhibit 1.1A  --  Form of Addendum
Exhibit 1.1B  --  Form of Assignment and Assumption
-4-
WEIL:\97537033\1\99910.E607

--------------------------------------------------------------------------------

Page
Exhibit 2.03 -- Form of Borrowing Request
Exhibit 2.07 -- Form of Interest Election Request
Exhibit 2.16 -- Forms of U.S. Tax Compliance Certificate
Exhibit 5.01(c) -- Form of Compliance Certificate


-5-
WEIL:\97537033\1\99910.E607


--------------------------------------------------------------------------------



TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of June 29, 2020 (the
“Effective Date”), among Cardtronics plc, an English public limited company
(“Parent”), Cardtronics USA, Inc., a Delaware corporation (the “Borrower”), the
other Guarantors party hereto, the Lenders party hereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I.
Definitions
Section i.Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“2025 Senior Notes” means the 5.50% Senior Notes due 2025 of Cardtronics, Inc.
and the Borrower.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Addendum” means the applicable agreement attached hereto as part of Exhibit
1.1A.
“Additional Lender” shall have the meaning set forth in Section 2.19(c).
“Adjusted LIBO Rate” means with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders and collateral agent and security trustee for the Secured
Parties, together with any designated Affiliate or branch of JPMorgan acting in
such capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any U.K. Financial Institution.
“Affiliate” means, with respect to a specified Person at any date, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified
“After-Acquired CFC” means any Subsidiary acquired or created after the date of
this Agreement that is a CFC or owned directly or indirectly by a CFC.
“After-Acquired CFC Holdco” means any U.S. Subsidiary, owned directly by another
U.S. Subsidiary, acquired or created after the date of this Agreement,
substantially all of the assets of which consist of Equity Interests in, or
Indebtedness of, one or more Subsidiaries that are CFCs.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1%, (c) the Adjusted LIBO Rate for an interest period of one
month plus 1%; and (d) 2.00%; provided that for the purpose of this definition,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if
the LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the FRBNY
Rate or the Adjusted LIBO Rate


WEIL:\97537033\1\99910.E607

--------------------------------------------------------------------------------



shall be effective from and including the effective date of such change in the
Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.13, then the Alternate Base Rate shall be the greater of clauses (a)
and (b) above and shall be determined without reference to clause (c) above.
“Ancillary Document” has the meaning assigned to such term in Section 10.06.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Parent or its Subsidiaries from time to time concerning or
relating to bribery or corruption (and includes the Australian AML Act).
“Applicable Margin” means, on any day, (x) 4.00%, in the case of Eurocurrency
Loans, and (y) 3.00%, in the case of ABR Loans.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arrangers” means, collectively, JPMorgan, BofA Securities, Inc., Wells Fargo
Securities, LLC, Barclays Bank PLC and Goldman Sachs Lending Partners LLC, each
in its capacity as co-lead arranger and joint bookrunner.
“Asset Sale” means the sale, transfer, lease or disposition (in one transaction
or in an series of transactions and whether effected pursuant to a Division or
otherwise) by the Parent or any Restricted Subsidiary of (a) any of the Equity
Interest in any Restricted Subsidiary, (b) substantially all of the assets of
any division, business unit or line of business of the Parent or any Restricted
Subsidiary, or (c) any other assets (whether tangible or intangible) of the
Parent or any Restricted Subsidiary including, without limitation, any accounts
receivable; provided, however, that licensing of Intellectual Property by Parent
or a Restricted Subsidiary in the ordinary course of business shall not be
considered an Asset Sale.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent (which acceptance
may not be unreasonably withheld or delayed), in the form of Exhibit 1.1B or any
other form approved by the Administrative Agent.
“ATM Equipment” means automated teller machines and related equipment.
“Australian AML Act” means the Anti-Money Laundering and Counter-Terrorism
Financing Act 2006 (Commonwealth of Australia).
“Australian Corporations Act” means the means the Corporations Act 2001
(Commonwealth of Australia).
“Australian Entity” means any entity incorporated or established under the laws
of Australia (including any State or territory of Australia).
"Australian Guarantor" means any Australian Entity that is a Guarantor.
"Australian PPSA" means the Personal Property Securities Act 2009 (Cth).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
-2-



--------------------------------------------------------------------------------



“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institution or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 1.00%, the Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement;
provided, further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time; it being acknowledged that such Benchmark Replacement Adjustment shall not
be in the form of a reduction to the Applicable Margin.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1)  in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or
(2)  in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
-3-



--------------------------------------------------------------------------------



(1)  a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(2)  a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or
(3)  a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.13 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.13.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the preamble to this Agreement.
“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit 2.03 or such other form reasonably acceptable to the Administrative
Agent.
-4-



--------------------------------------------------------------------------------



“Business Acquisition” means (a) an Investment by the Parent or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged into, amalgamated with or consolidated with the
Parent or any Restricted Subsidiary or (b) an acquisition by the Parent or any
Restricted Subsidiary of the property and assets of any Person (other than a
Subsidiary) that constitutes substantially all of the assets of such Person or
any division or other business unit of such Person.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York, Houston, Texas or
Johannesburg, South Africa are authorized or required by Law to remain closed;
provided that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in the applicable currency in the London interbank market or the
principal financial center of the country in which payment or purchase of such
currency.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that only leases that would constitute capital leases in conformity
with GAAP prior to the accounting change on January 1, 2018 requiring all leases
to capitalized, shall be considered capital leases.
“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.
“Change in Control” means (a) any Person or group (within the meaning of Rule
13d-5 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934 as in effect on the date hereof) shall become the ultimate
beneficial owner (as defined in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934 as in effect on the date
hereof) of issued and outstanding Equity Interests of the Parent representing
more than 50% of the aggregate voting power in elections for directors of the
Parent on a fully diluted basis; or (b) a majority of the members of the board
of directors of the Parent shall cease to be either (i) Persons who were members
of the board of directors on the Effective Date or (ii) Persons who became
members of such board of directors after the Effective Date and whose election
or nomination was approved by a vote or consent of the majority of the members
of the board of directors that are either described in clause (i) above or who
were elected under this clause (ii).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, regulations,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Initial Term Loan Commitments or commitments to provide
Incremental Term Loans or Refinancing Term Loans, as the case may be, in each
case not designated part of another existing Class and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Initial Term Loans, Incremental Term Loans or
Refinancing Term Loans, in each case not designated part of another existing
Class. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have different terms and conditions shall be construed to be
in different Classes. Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have identical terms and conditions shall be construed to
be in the same Class.
-5-



--------------------------------------------------------------------------------



“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all of the property described in the Security Documents
serving as security for the Loans.
“Commitment” means an Initial Term Loan Commitment and any commitments to
provide Incremental Term Loans or Refinancing Term Loans, as the context may
require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” means Cardtronics, Inc., a Delaware corporation.
“Competitor” shall have the meaning set forth in the definition of “Disqualified
Institution”.
“Competitor Debt Fund Affiliate” means, with respect to any Competitor or any
affiliate thereof, any debt fund, investment vehicle, regulated bank entity or
unregulated lending entity (in each case, other than any Disqualified
Institution) that is (i) primarily engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business for financial investment purposes and (ii) managed,
sponsored or advised by any person that is controlling, controlled by or under
common control with the relevant Competitor or affiliate thereof, but only to
the extent that no personnel involved with the investment in the relevant
Competitor or its affiliates, or the management, control or operation thereof,
makes (or has the right to make or participate with others in making) investment
decisions on behalf of, or otherwise cause the direction of the investment
policies of, such debt fund, investment vehicle, regulated bank entity or
unregulated entity.
“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1)  the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(2)  if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” means, for any period, for the Parent and the
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period, plus (a) the following to the extent deducted in
calculating such Consolidated Net Income (except with respect to clause (v)
below): (i) Consolidated Interest Expense for such period, (ii) the provision
for Federal, state, local and foreign income taxes
-6-



--------------------------------------------------------------------------------



payable during such period, (iii) depreciation, accretion, amortization and
share-based compensation expense, (iv) all non-cash amortization of financing
costs (including debt discount, debt issuance costs, commissions, premiums and
fees related to Indebtedness) of the Parent and its Restricted Subsidiaries, (v)
the amount of “runrate” cost synergies, expected cost savings and operating
expense reductions related to restructurings, cost savings initiatives,
operational improvements or other initiatives that are projected by Parent in
good faith to result from actions either taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of Parent) within 18 months after the end of such period (which
cost savings, synergies or operating expense reductions shall be calculated on a
pro forma basis as though such cost synergies, expected cost savings or
operating expense reductions had been realized on the first day of such period),
net of the amount of actual benefits realized from such actions during such
period (it is understood and agreed that “runrate” means the full recurring
benefit that is associated with any action taken or with respect to which
substantial steps have been taken or are expected to be taken, whether prior to
or following the Effective Date); provided that such cost savings, synergies and
operating expenses are reasonably identifiable and factually supportable, (vi)
cash expenses attributable to the implementation of cost savings initiatives,
operating expense reductions, restructurings and similar initiatives and
business optimizations and other restructuring and integration costs, (vii) any
expense, charge or loss (including restructuring charges) in connection with any
single or one-time event and (viii) other extraordinary (as determined in good
faith by Parent), non-cash and/or non-recurring or unusual expenses reducing
such Consolidated Net Income; provided that the aggregate amount added back
pursuant to the foregoing clauses (v), (vii) and (viii), excluding any non-cash
expenses added back pursuant to clauses (vii) and (viii), shall not exceed 25%
of Consolidated Adjusted Pro Forma EBITDA for any Test Period (calculated prior
to giving effect to any such addback), and minus (b) to the extent included in
calculating such Consolidated Net Income, all non-cash items increasing
Consolidated Net Income for such period; provided that, in the case of any
Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the amount included
in the calculation of Consolidated Adjusted EBITDA in respect of any such items
or components thereof shall be the Owned Percentage of the amount that would
otherwise be included in the absence of this proviso.
“Consolidated Adjusted Pro Forma EBITDA” means, for any period, for the Parent
and the Restricted Subsidiaries on a consolidated basis, Consolidated Adjusted
EBITDA for such period, adjusted to include the Consolidated Adjusted EBITDA
attributable to Business Acquisitions made in accordance with Section 6.05
during such period as if such Business Acquisition occurred on the first day of
such period.
“Consolidated Funded Indebtedness” means, as of the date of determination, for
the Parent and the Restricted Subsidiaries on a consolidated basis, all
Indebtedness evidenced by a note, bond, debenture or similar items with
regularly scheduled interest payments and a maturity date; provided that, in the
case of any Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the
amount of Indebtedness attributed to such Restricted Subsidiary shall be the
Owned Percentage of the amount that would otherwise be included in the absence
of this proviso, unless the Parent or any Restricted Subsidiary that is a
Wholly-Owned Subsidiary guaranties a greater percentage than the Owned
Percentage, in which case the amount included in respect of such Indebtedness
shall be the percentage so guarantied.
“Consolidated Interest Expense” means, for any Person, determined on a
consolidated basis, the sum of all interest on Indebtedness paid or payable
(including the portion of rents payable under Capital Lease Obligations
allocable to interest) plus all original issue discounts and other interest
expense associated with Indebtedness amortized or required to be amortized in
accordance with GAAP.
“Consolidated Net Income” means, for any period, for the Parent and the
Restricted Subsidiaries on a consolidated basis, the net income or loss of the
Parent and the Restricted Subsidiaries for such period determined in accordance
with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
-7-



--------------------------------------------------------------------------------



“Convertible Senior Notes” means the Company’s 1.00% Convertible Senior Notes in
the principal amount of $287,500,000 due 2020.
“Convertible Senior Notes Transactions” means any transactions related to the
settlement and/or unwinding of the Convertible Senior Notes and any related
warrant, bond hedge or capped call options.
“Copyright” shall have the meaning assigned to such term in the Security
Agreement.
“Copyright Security Agreement” means any Copyright Security Agreement executed
by an Obligor owning registered Copyrights or applications for Copyrights in
favor of the Administrative Agent for the benefit of the Secured Parties, both
on the Effective Date and thereafter.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Credit Party” means the Administrative Agent and each of the Lenders.
“Cumulative Credit” means on any date of determination, a cumulative amount
equal to (without duplication):
(a) $100,000,000; plus
(b) an amount equal to 50% of the Consolidated Net Income (excluding from
Consolidated Net Income, for this purpose only, any amount that otherwise
increased the Cumulative Credit pursuant to clause (c) or (d) below) of Parent
for the period (taken as one accounting period) from June 30, 2020 to the end of
Parent’s most recently ended fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01; provided that Consolidated Net Income,
for this purpose only, shall not be less than zero, plus
(c) the cumulative amount of cash proceeds received directly or indirectly by
Parent from any capital contribution in respect of and/or the sale or issuance
of Qualified Equity Interests of Parent after the Effective Date and on or prior
to such time, plus
(d) returns, profits, distributions and similar amounts (whether by means of a
sale or other disposition, a repayment of a loan or advance, a dividend or
otherwise) received in cash or cash equivalents by Parent and/or any of the
Restricted Subsidiaries in respect of Investments made using the Cumulative
Credit, minus
(e) any amount of the Cumulative Credit used to make Investments pursuant to
Section 6.05(n) after the Effective Date and prior to such time, minus
(f) any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 6.07(j) after the Effective Date and prior to such time,
minus
(g) any amount of the Cumulative Credit used to make prepayments and redemptions
of Junior Debt pursuant to Section 6.08(a) after the Effective Date and prior to
such time.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Default Rate” means (a) with respect to principal payments on the Loans, the
rate otherwise applicable to such Loans plus 2%, and (b) with respect to all
other amounts, the rate otherwise applicable to ABR Loans plus 2%.
-8-



--------------------------------------------------------------------------------



“Designated Noncash Consideration” means the fair market value (as determined by
Parent in good faith) of noncash consideration received by Parent or a
Restricted Subsidiary in connection with an Asset Sale pursuant to Section
6.04(a) that is designated as Designated Noncash Consideration pursuant to a
certificate of a Financial Officer delivered to the Administrative Agent,
setting forth the basis of such valuation (which amount will be reduced by any
cash proceeds subsequently received by Parent or any Restricted Subsidiary
(other than from Parent or a Restricted Subsidiary) in connection with any
subsequent repayment, redemption or Asset Sale of such noncash consideration).
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable), (b) is redeemable at the option of the holder thereof (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable), in whole or in part, (c) provides for the
scheduled payments of dividends in cash or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Latest Maturity Date at the time of issuance of the
respective Disqualified Equity Interests; provided that if such Equity Interests
are issued pursuant to a plan for the benefit of employees or other service
providers of Parent or any of the Restricted Subsidiaries to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by Parent or any of the
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or in connection with such employee’s or other service provider’s
termination, death or disability.
“Disqualified Institution” means (a) (i) any person identified in writing to the
Administrative Agent on or prior to June 15, 2020, (ii) any affiliate of any
person described in clause (i) above that is clearly identifiable as an
affiliate of such person solely on the basis of such affiliate’s name and (iii)
any other affiliate of any person described in clauses (i) and/or (ii) above
that is identified in a written notice to the Administrative Agent and/or (b)
(i) any person that is a competitor, vendor or peer of Parent and/or any of its
affiliates (each such person, a “Competitor”) and/or any affiliate of any
Competitor (other than any Competitor Debt Fund Affiliate), in each case, that
is identified in writing to the Administrative Agent, (ii) any affiliate of any
person described in clause (i) above (other than any Competitor Debt Fund
Affiliate) that is clearly identifiable as an affiliate of such person solely on
the basis of such affiliate’s name and (iii) any other affiliate of any person
described in clauses (i) and/or (ii) above that is identified in a written
notice to the Administrative Agent (it being understood and agreed that no
Competitor Debt Fund Affiliate of any Competitor may be designated as a
Disqualified Institution pursuant to this clause (iii)); provided that no
written notice delivered pursuant to clauses (a)(ii), (a)(iv), (b)(i) and/or
(b)(iii) above shall apply retroactively to disqualify any person that has
acquired an assignment or participation interest in any Loans prior to the
delivery of such notice. Parent shall deliver the initial list of Disqualified
Institutions and any updates, supplements or modifications thereto
(collectively, the “DQ List”) to JPMDQ_Contact@jpmorgan.com and any such
updates, supplements or modifications thereto shall only become effective three
(3) Business Days after such update, supplement or modification has been sent to
such email address. In the event the DQ List is not delivered in accordance with
the foregoing, it shall be deemed not received and not effective (except with
respect to any delivery on or prior to Effective Date).
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Dollars” or “$” refers to lawful money of the United States of America.
-9-



--------------------------------------------------------------------------------



“DQ List” has the meaning assigned to it in the definition of “Disqualified
Institution”.
“Early Opt-in Election” means the occurrence of:
(1)  (i) a determination by the Administrative Agent or (ii) a notification by
the Majority Lenders to the Administrative Agent (with a copy to the Borrower)
that the Majority Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.13 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and
(2)  (i) the election by the Administrative Agent or (ii) the election by the
Majority Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Majority Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning given in the preamble hereto.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means all Laws issued or promulgated by any Governmental
Authority, relating in any way to the protection of the environment,
preservation or reclamation of natural resources or the management, release or
threatened release of any Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any applicable
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials performed in violation of
applicable Environmental Laws, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section
-10-



--------------------------------------------------------------------------------



302 of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” means, for any fiscal year of Parent, the sum (without
duplication) of:
(a) the consolidated net income (or loss) of Parent and the Restricted
Subsidiaries for such fiscal year, adjusted to exclude (i) net income (or loss)
of any consolidated Restricted Subsidiary that is not wholly owned by Parent to
the extent such income or loss is attributable to the noncontrolling interest in
such consolidated Restricted Subsidiary and (ii) any gains or losses
attributable to Prepayment Events; plus
(b) depreciation, amortization and other non-cash charges or losses deducted in
determining such consolidated net income (or loss) for such fiscal year
(excluding any non-cash charge to the extent it represents an accrual or reserve
for potential cash charges in any future period or amortization of prepaid cash
charges that were paid in a prior period); plus
(c) the amount, if any, by which Net Working Capital, excluding the increase or
decrease of restricted cash and the corresponding liabilities, decreased during
such fiscal year (except as a result of the reclassification of items from
short-term to long-term or vice-versa); minus
(d) the sum of (i) any non-cash gains included in determining such consolidated
net income (or loss) for such fiscal year (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
charge that reduced consolidated net income of Parent and the Restricted
Subsidiaries in any prior period if Excess Cash Flow was not increased by the
amount of the corresponding non-cash charge in such prior period) and (ii) the
amount, if any, by which Net Working Capital, excluding the increase or decrease
of restricted cash and the corresponding liabilities, increased during such
fiscal year (except as a result of the reclassification of items from long-term
to short-term or vice-versa); minus
(e) the amount of any tax payment in respect of share-based compensation
agreements or similar arrangements paid in cash by Parent and the Restricted
Subsidiaries during such period to the extent not deducted in determining
consolidated net income (or loss) for such fiscal year; minus
-11-



--------------------------------------------------------------------------------



(f) the aggregate principal amount of long-term Indebtedness repaid or prepaid
by Parent and/or any of the Restricted Subsidiaries during such fiscal year,
excluding (i) Indebtedness in respect of the Revolving Credit Facility, (ii)
Loans prepaid pursuant to Section 2.10 or purchased pursuant to Section 10.04(f)
and (iii) repayments or prepayments of long-term Indebtedness financed with the
proceeds of other long-term Indebtedness (other than revolving Indebtedness );
minus
(g) other cash payments in respect of long-term liabilities and long-term assets
(in each case, other than in respect of Indebtedness) by Parent and the
Restricted Subsidiaries during such period to the extent not deducted in
determining consolidated net income (or loss) for such fiscal year; minus
(h) customary fees, expenses or charges paid in cash by Parent and the
Restricted Subsidiaries during such period related to the issuance, amendment or
refinancing of any Indebtedness permitted under Section 6.01 and any premium
paid in cash by Parent and the Restricted Subsidiaries during such period in
connection with the prepayment, redemption, purchase, defeasance or other
satisfaction prior to scheduled maturity of Indebtedness permitted to be
prepaid, redeemed, purchased, defeased or satisfied hereunder.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized or resident under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Parent under Section 2.18(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(g), (h) or (j), as applicable,
(d) any U.S. federal withholding Taxes imposed under FATCA and (e) any German
Excluded Withholding Taxes.
“Existing Indebtedness” means Indebtedness existing on the Effective Date and
set forth in Schedule 6.01.
“Facility Office” means (a) in respect of a Lender, the office or offices
notified by such Lender to the Administrative Agent in writing on or before the
date it becomes a Lender (or, following such date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement and (b) in respect of any other
party to this Agreement (other than an Obligor), the office in the jurisdiction
in which such Person is resident for tax purposes.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.
-12-



--------------------------------------------------------------------------------



“Finco Entities” means CATM Luxembourg I S.à. r.l., a Luxembourg limited
liability company, its Subsidiaries and any other Subsidiary created, formed or
acquired, in each case, so long as such Finco Entity’s only assets consist of
(i) intercompany Indebtedness owed to it and any payments thereon, (ii) any
other assets reasonably necessary for the operation of its business that are
insignificant in value and (iii) Equity Interests in Subsidiaries, and it does
not engage in any business other than the ownership of such assets and
activities reasonably related thereto.
“First Lien Net Leverage Ratio” means the ratio of (a)(x) Consolidated Funded
Indebtedness as of such date that is secured by a Lien on any assets of Parent
and its Restricted Subsidiaries (other than a Lien on Collateral that is junior
to the Liens on the Collateral) minus (y) Unencumbered Balance Sheet Cash as of
such date to (b) Consolidated Adjusted Pro Forma EBITDA for the most recently
completed Test Period.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Obligor” shall mean Parent and any other Obligor that is a Foreign
Subsidiary.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated, organized,
constituted or amalgamated under the laws of any jurisdiction other than the
United States of America, any state thereof or the District of Columbia.
“FRBNY” means the Federal Reserve Bank of New York.
“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America; subject to Section 1.04.
“General Investment Basket” has the meaning assigned to such term in Section
6.05(i).
“General Restricted Debt Payments Basket” has the meaning assigned to such term
in Section 6.08(d).
“General Restricted Payments Basket” has the meaning assigned to such term in
Section 6.07(k).
“German Excluded Withholding Taxes” means any deduction or withholding for or on
account of any German Tax from a payment under any Loan where: (a) the payment
could have been made to the relevant Lender without any deduction or withholding
if the Lender had been a German Qualifying Lender, but on that date that Lender
is not or has ceased to be a German Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or treaty or any
published practice or published concession of any relevant taxing authority; or
(b) the relevant Lender is a German Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the German Tax deduction had such Lender complied with its
obligations under Section 2.16(g) or (h) (as applicable).
“German Qualifying Lender” means, in respect of a payment by or in respect of an
Obligor established in Germany, a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (a) lending through a Facility Office in Germany or (b) a German Treaty
Lender.
“German Tax” means any Tax imposed under the laws of Germany or by any political
subdivision, instrumentality or governmental agency in Germany having taxing
authority.
-13-



--------------------------------------------------------------------------------



“German Treaty Lender” means, in relation to a payment of interest by or in
respect of an Obligor established in Germany under a Loan Document, a Lender
which (a) is treated as a resident of a German Treaty State for the purposes of
the German Treaty; (b) does not carry on a business in Germany through a
permanent establishment with which that Lender’s participation in a Loan is
effectively connected; and (c) fulfils any other conditions which must be
fulfilled under the German Treaty and the laws of Germany by residents of that
German Treaty State for such residents to obtain full exemption from taxation on
interest in Germany (including the completion of any necessary procedural
formalities).
“German Treaty State” means a jurisdiction having a double taxation agreement (a
“German Treaty”) with Germany which makes provision for full exemption from tax
imposed by Germany on interest.
“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, or exemption, by or with or (b) any required filing or registration by
or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.
“Governmental Authority” means the government of the United States of America or
any other nation or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guarantee Termination” has the meaning assigned to such term in Section
5.09(g).
“Guarantees” means the guarantees issued pursuant to this Agreement as contained
in Article IX hereof.
“Guarantor” means Parent and each Restricted Subsidiary (other than the
Borrower) listed on Schedule 1.01 and each Material Restricted Subsidiary that
provides a Guarantee after the Effective Date in accordance with Section 5.09.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature to the extent any of the foregoing are
present in quantities or concentrations prohibited under the Environmental Laws
but does not include normal quantities of any material present or used in the
ordinary course of business, including, without limitation, materials such as
substances and materials used in the operation or maintenance of ATM Equipment,
office or cleaning supplies, typical building and maintenance materials and
employee and invitee vehicles and vehicle fuels.
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Incremental Facilities” has the meaning set forth in Section 2.19(a).
-14-



--------------------------------------------------------------------------------



“Incremental Facilities Cap” has the meaning set forth in Section 2.19(a).
“Incremental Facility Amendment” has the meaning set forth in Section 2.19(c).
“Incremental Term Loan” has the meaning set forth in Section 2.19(a).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (including
earn-out obligations but only once non-contingent and determinable), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others, (h) the principal portion of all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Lenders acknowledge that Indebtedness of
the Parent or any Restricted Subsidiary shall not include obligations of such
Person to providers of vault services. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor; provided that, in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Indebtedness
attributed to such Restricted Subsidiary shall be the Owned Percentage of the
amount that would otherwise be included in the absence of this proviso, unless
the Parent or any Restricted Subsidiary that is a Wholly-Owned Subsidiary
guaranties a greater percentage than the Owned Percentage, in which case the
amount included in respect of such Indebtedness shall be the percentage so
guarantied.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Initial Term Loan” means a Loan made pursuant to Section 2.01.
“Initial Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Initial Term Loans hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 2.19 or Section 10.04. The initial amount of each
Lender’s Initial Term Loan Commitment is set forth on Schedule 2.01(a), or in
the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Initial Term Loan
Commitment, as applicable. As of the Effective Date, the aggregate amount of the
Lenders’ Initial Term Loan Commitments is $500,000,000.
“Initial Term Loan Maturity Date” means June 29, 2027; provided, that if such
day is not a Business Day, the Initial Term Loan Maturity Date shall be the
Business Day immediately succeeding such day.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form attached hereto as Exhibit 2.07 or such other form reasonably acceptable to
the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
-15-



--------------------------------------------------------------------------------



“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each relevant Lender, twelve months or a shorter
period) thereafter, as the relevant Borrower may elect; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that LIBO Screen Rate is available that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment” means any investment in any Person by means of a purchase of Equity
Interests or debt securities, capital contribution, loan, time deposit or other
similar investments (but not including any demand deposit).
“IRS” means the United States Internal Revenue Service.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“Junior Debt” means Indebtedness (other than Indebtedness among Parent and its
Subsidiaries) that is Subordinated Indebtedness with an individual outstanding
principal amount in excess of $50,000,000.
“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan hereunder at such time, including the latest
maturity date of any Loan extended in accordance with this Agreement from time
to time.
“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations and Orders of all Governmental Authorities, whether now or hereafter
in effect.
“LCT Election” has the meaning set forth in Section 1.07(a).
“LCT Test Date” has the meaning set forth in Section 1.07(a).
“Lender-Related Person” has the meaning set forth in Section 10.03(d).
“Lenders” means the Persons listed on Schedule 2.01(a) as Lenders and any other
Person that shall have become a Lender hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby (including pursuant to an
Incremental Facility Amendment or a Refinancing Facility Amendment), but in any
event, excluding any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or other documentation contemplated hereby.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
-16-



--------------------------------------------------------------------------------



“LIBO Screen Rate” means the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for a period equal in length to such Interest
Period as displayed on page LIBOR01 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen,
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate shall be less than 1.00%,
such rate shall be deemed to be 1.00% for purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge or security interest in, on or of such asset to
secure or provide for the payment of any obligation of any Person, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
“Limited Condition Transaction” means (a) any Business Acquisition or similar
investment permitted hereunder the consummation of which is not conditioned on
the availability of, or on obtaining, third-party financing, (b) any redemption,
repurchase, defeasance, satisfaction and discharge or repayment of the
Convertible Senior Notes and (c) any redemption, repurchase, defeasance,
satisfaction and discharge or repayment of other Indebtedness requiring
irrevocable notice in advance of such redemption, repurchase, defeasance,
satisfaction and discharge or repayment.
"Liquidation" in relation to an Australian Guarantor, includes receivership or
other appointment of a controller, compromise, arrangement amalgamation,
administration, judicial management, reconstruction, winding up, dissolution,
assignment for the benefit of creditors and bankruptcy.
“Loan Documents” means this Agreement, any Notes, the Security Documents, any
Incremental Facility Amendment and any Refinancing Facility Amendment.
“Loans” means the Initial Term Loans and any Incremental Term Loans or
Refinancing Term Loans made by the Lenders pursuant to this Agreement.
“Majority Lenders” means, at any time, Lenders having Loans and unused
Commitments representing more than 50.0% of the sum of the total Loans and
unused Commitments at such time.
“Material Adverse Effect” means a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Parent
and the Restricted Subsidiaries, taken as a whole, that would, individually or
in the aggregate, materially adversely affect (a) the ability of the Obligors,
taken as a whole, to pay the Obligations under the Loan Documents or (b) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.
“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Swap Agreements, of any one or more of the Parent and the Restricted
Subsidiaries in an aggregate outstanding principal amount exceeding $50,000,000
(or the equivalent amount thereof in any foreign currency). For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Parent or any Restricted Subsidiary in respect of any Swap Agreement at any
time shall be the Swap Termination Value.
“Material Restricted Subsidiary” means each Material Subsidiary that is a
Restricted Subsidiary.
“Material Subsidiary” means a Wholly-Owned Subsidiary that either generates 5%
or more of the consolidated gross revenues of the Parent and its Subsidiaries on
a consolidated basis or holds assets that constitute 5% or more of all assets of
the Parent and its Subsidiaries on a consolidated basis; provided that none of
the Finco Entities will be deemed to be a Material Subsidiary.
-17-



--------------------------------------------------------------------------------



“Maturity Date” means (i) with respect to the Initial Term Loans, the Initial
Term Loan Maturity Date, (ii) with respect to any Refinancing Term Loans, the
final maturity date as specified in the applicable Refinancing Facility
Amendment and (iii) with respect to any Incremental Term Loans, the final
maturity date as specified in the applicable Incremental Facility Amendment;
provided, in each case, that if such day is not a Business Day, the applicable
Maturity Date shall be the Business Day immediately succeeding such day.
“MFN Protection” has the meaning assigned to such term in Section 2.19(b).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earnout, but excluding any reasonable interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum, without duplication, of (i) all
bona fide fees and out-of-pocket expenses paid in connection with such event by
Parent and its Restricted Subsidiaries to Persons other than Parent or any
Restricted Subsidiary, (ii) in the case of a sale, transfer, lease or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments that are permitted hereunder and are made by Parent and its Restricted
Subsidiaries as a result of such event to repay Indebtedness (other than the
Loans and Indebtedness secured by Liens on a pari passu basis with or on a
junior priority basis to the Obligations) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event, (iii) the amount of
all taxes paid (or reasonably estimated to be payable) by Parent and the
Restricted Subsidiaries, and the amount of any reserves established by Parent
and the Restricted Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities (other than any
earnout obligations) reasonably estimated to be payable, in each case during the
year that such event occurred or the next succeeding year and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by a Financial Officer), and (iv) all contractually required
distributions and other payments made to minority interest holders (but
excluding distributions and payments to Affiliates of such Person) in Restricted
Subsidiaries of such Person as a result of such event. For purposes of this
definition, in the event any contingent liability reserve established with
respect to any event as described in clause (b)(iii) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with respect to which such reserve has been established, be deemed to be
receipt, on the date of such reduction, of cash proceeds in respect of such
event.
“Net Working Capital” means, at any date, (a) the consolidated current assets of
Parent and its Restricted Subsidiaries as of such date (excluding cash and cash
equivalents) minus (b) the consolidated current liabilities of Parent and its
Restricted Subsidiaries as of such date (excluding current liabilities in
respect of Indebtedness). Notwithstanding the foregoing, any foreign currency
exchange gain or loss (including any currency re-measurement of Indebtedness,
any gain or loss resulting from Swap Agreements for currency exchange risk
associated with the foregoing or any other currency related risk) will be
disregarded for the purposes of calculation of Net Working Capital. Net Working
Capital at any date may be a positive or negative number. Net Working Capital
increases when it becomes more positive or less negative and decreases when it
becomes less positive or more negative.
“Note” means a promissory note executed and delivered pursuant to Section
2.09(d).
“Obligations” means, without duplication, all principal, interest, fees,
reimbursements, indemnifications, and other amounts now or hereafter owed by the
Borrower or any of the Guarantors to the Lenders or the Administrative Agent
under this Agreement and the Loan Documents (including interest, fees and other
amounts which, but for the filing of a petition in bankruptcy with respect to
any Obligor, would have accrued on any Obligation, whether or not a claim is
allowed against such Obligor for such interest, fees and other amounts in the
related bankruptcy proceeding), including any increases, extensions, and
rearrangements of those obligations under
-18-



--------------------------------------------------------------------------------



any amendments, supplements, and other modifications of the documents and
agreements creating those obligations. Where an Australian Guarantor would have
been liable for Obligations but for its Liquidation or a setoff claimed by it,
it will be taken still to be liable.
“Obligors” means, collectively, the Borrower and the Guarantors.
“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator, to the extent the Parent
or applicable Restricted Subsidiary has submitted a claim to, or is bound by the
decision of, binding arbitration.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate.
“Owned Percentage” means, in the case of any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the percentage of Equity Interests therein owned
directly or indirectly by the Parent or any Restricted Subsidiary.
“Parent” has the meaning given in the preamble hereto.
“Pari Passu Intercreditor Agreement” shall mean that certain Pari Passu
Intercreditor Agreement, dated as of the Effective Date, by and among the
Administrative Agent and JPMorgan, as the administrative agent and collateral
agent under the Revolving Credit Facility, as it may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof.
“Participant” has the meaning set forth in Section 10.04.
“Participant Register” has the meaning set forth in Section 10.04.
“Patent” shall have the meaning assigned to such term in the Security Agreement.
“Patent Security Agreement” means any Patent Security Agreement executed by an
Obligor owning registered Patents or applications for Patents in favor of the
Administrative Agent for the benefit of the Secured Parties, both on the
Effective Date and thereafter.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
-19-



--------------------------------------------------------------------------------



(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law or by contract provided such
contract does not grant Liens in any property other than such property covered
by Liens imposed by operation of law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c) Liens arising in the ordinary course of business associated with workers’
compensation, unemployment insurance and other social security laws or
regulations (including, without limitation, pursuant to Section 8a of the German
Act on Partial Retirement (Altersteilzeitgesetz) or Section 7e of the Fourth
Book of the German Social Code (Sozialgesetzbuch IV));
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) Liens of financial institutions on accounts or deposits maintained therein
to the extent arising by operation of law or within the documentation
establishing said account to the extent same secure charges, fees and expenses
owing or potentially owing to said institution;
(f) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;
(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Parent or any Restricted Subsidiary; and
(h) an interest that is a Lien by virtue only of the operation of section 12(3)
of the Australian PPSA provided that it does not secure the payment or
performance of an obligation.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America, an EEA Member
Country or Switzerland (or by any agency or instrumentality thereof to the
extent such obligations are backed by the full faith and credit of the relevant
state), in each case, maturing within one year from the date of acquisition
thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and issued by any Lender, any Affiliate of a Lender or any
commercial banking institution or corporation rated at least P-1 by Moody’s or
A-1 by S&P;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender or any other commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000;
(d) fully collateralized repurchase agreements for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;
-20-



--------------------------------------------------------------------------------



(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s or which hold investments substantially
of the type described in clauses (a) through (d) above, and (iii) have portfolio
assets of at least $2,000,000,000; and
(f) any Convertible Senior Notes Transaction.
“Permitted Liens” means Liens that the Obligors and their respective Restricted
Subsidiaries are permitted to create, incur, assume or permit to exist pursuant
to Section 6.02.
“Permitted Ratio Debt” has the meaning assigned to such term in Section 6.01(k).
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, replacement, defeasance, renewal or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
replaced, defeased, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts paid, and fees and
expenses incurred, in connection with such modification, refinancing, refunding,
replacement, defeasance, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) Indebtedness resulting from such
modification, refinancing, refunding, replacement, defeasance, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, replaced, defeased, renewed or extended, (c) except in the
case of any such modification, refinancing, refunding, renewal or extension of
any Indebtedness permitted under Sections 6.01(o) and (p), immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (d) if the Indebtedness being modified, refinanced, refunded,
replaced, defeased, renewed or extended is subordinated in right of payment or
lien priority to the Obligations, Indebtedness resulting from such modification,
refinancing, refunding, replacement, defeasance, renewal or extension is
subordinated in right of payment or lien priority, as applicable, to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, replaced, defeased, renewed or extended and (e) (i) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate (including whether such interest is payable in cash
or in kind) and redemption premium) of Indebtedness resulting from such
modification, refinancing, refunding, replacement, defeasance, renewal or
extension are not, taken as a whole, materially less favorable to the Obligors
or the Lenders than the terms and conditions, taken as a whole, of the
Indebtedness being modified, refinanced, refunded, replaced, defeased, renewed
or extended, as reasonably determined by the Borrower, or such terms shall be
current market terms (as reasonably determined by the Borrower) for such type of
Indebtedness and (ii) the primary obligor in respect of, and the Persons (if
any) that guarantee, Indebtedness resulting from such modification, refinancing,
refunding, replacement, defeasance, renewal or extension are the primary obligor
in respect of, and Persons (if any) that guaranteed, respectively, the
Indebtedness being modified, refinanced, refunded, replaced, defeased, renewed
or extended. A Permitted Refinancing may constitute a portion of an issuance of
Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under Section
6.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
-21-



--------------------------------------------------------------------------------



“Prepayment Event” means:
(a) any non-ordinary course sale, transfer, lease or other disposition
(including pursuant to a sale and leaseback transaction and by way of merger or
consolidation) (for purposes of this defined term, collectively, “dispositions”)
of any asset of Parent or any Restricted Subsidiary, pursuant to Section 6.04(a)
or 6.04(i), other than dispositions resulting in aggregate Net Proceeds not
exceeding (i) $25,000,000 in the case of any single disposition or series of
related dispositions and (ii) $50,000,000 for all such dispositions during any
fiscal year of Parent;
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of Parent
or any Restricted Subsidiary with a fair market value immediately prior to such
event equal to or greater than $25,000,000, excluding any casualty or insured
damage which is payable or owed to third parties; or
(c) the incurrence by Parent or any Restricted Subsidiary of any Indebtedness,
other than Indebtedness permitted to be incurred under Section 6.01 (excluding
any Refinancing Term Loan Indebtedness incurred pursuant to Section 2.20) or
permitted by the Majority Lenders pursuant to Section 10.02.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its Controlling person or any of its Subsidiaries while in
possession of the financial statements provided by Borrower under the terms of
this Agreement.
“Qualified Equity Interests” means Equity Interests of Parent other than
Disqualified Equity Interests.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Refinanced Debt” has the meaning set forth in the definition of “Refinancing
Term Loan Indebtedness”.
“Refinancing Effective Date” has the meaning assigned to such term in Section
2.20(a).
“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Obligors, the Administrative Agent and one or more Refinancing Term Lenders
establishing commitments in respect of Refinancing Term Loans and effecting such
other amendments hereto and to the other Loan Documents as are contemplated by
Section 2.20.
“Refinancing Term Lender” means any Person that provides a Refinancing Term
Loan.
“Refinancing Term Loan Indebtedness” means Refinancing Term Loans obtained
pursuant to a Refinancing Facility Agreement and issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, refinance or replace, in
whole or part, existing Loans hereunder (including any successive Refinancing
Term Loan Indebtedness) (such existing Loans and successive Refinancing Term
Loan Indebtedness, the “Refinanced Debt”); provided that (i) the principal
amount (or
-22-



--------------------------------------------------------------------------------



accreted value, if applicable) of such Refinancing Term Loan Indebtedness shall
not exceed the principal amount (or accreted value, if applicable) of such
Refinanced Debt except by an amount equal to the sum of accrued and unpaid
interest, accrued fees and premiums (if any) with respect to such Refinanced
Debt, any unutilized commitments thereunder and fees and expenses associated
with the refinancing of such Refinanced Debt with such Refinancing Term Loan
Indebtedness; provided, however, that, as part of the same incurrence or
issuance of Indebtedness as such Refinancing Term Loan Indebtedness, the
Borrower may incur or issue an additional amount of Indebtedness under Section
6.01 without violating this clause (i) (and, for purposes of clarity, (x) such
additional amount of Indebtedness shall not constitute Refinancing Term Loan
Indebtedness and (y) such additional amount of Indebtedness shall reduce the
applicable basket under Section 6.01, if any, on a dollar-for-dollar basis);
(ii) the stated final maturity of such Refinancing Term Loan Indebtedness shall
not be earlier than 91 days after the Latest Maturity Date of such Refinanced
Debt (except for any such Indebtedness in the form of a bridge or other interim
credit facility intended to be refinanced or replaced with long-term
Indebtedness, which such Indebtedness, upon the maturity thereof, automatically
converts into Indebtedness that satisfies the requirements set forth in this
definition); (iii) such Refinancing Term Loan Indebtedness shall not be required
to be repaid, prepaid, redeemed, repurchased or defeased, whether on one or more
fixed dates, upon the occurrence of one or more events or at the option of any
holder thereof (except, in each case, (x) on the stated final maturity date as
permitted pursuant to the preceding clause (ii), (y) upon the occurrence of an
event of default, asset sale, event of loss, casualty or condemnation events,
excess cash flow (but only if the definitive documentation for such Indebtedness
defines “excess cash flow” in a manner that is substantially the same as the
definition of “Excess Cash Flow” herein) or a change in control or as and to the
extent such repayment, prepayment, redemption, repurchase or defeasance would
have been required pursuant to the terms of such Refinanced Debt and (z) in the
case of any such Refinancing Term Loan Indebtedness in the form of a bridge or
other interim credit facility intended to be refinanced or replaced with
long-term Indebtedness, upon the incurrence of such refinancing or replacement
Indebtedness so long as such refinancing or replacement Indebtedness would have
constituted Refinancing Term Loan Indebtedness if originally incurred to
refinance such Refinanced Debt) prior to the date that is 91 days after the
Latest Maturity Date of such Refinanced Debt in effect on the date of such
extension, renewal or refinancing; provided that, notwithstanding the foregoing,
scheduled amortization payments (however denominated) of such Refinancing Term
Loan Indebtedness in the form of Refinancing Term Loans shall be permitted so
long as the Weighted Average Life to Maturity of such Refinancing Term Loan
Indebtedness in the form of Refinancing Term Loans shall be no shorter than 91
days after the Weighted Average Life to Maturity of such Refinanced Debt
remaining as of the date of such extension, replacement or refinancing; (iv)
such Refinancing Term Loan Indebtedness shall not constitute an obligation
(including pursuant to a Guarantee) of any entity, in each case that shall not
have been (or, in the case of after-acquired Subsidiaries, shall not have been
required to become pursuant to the terms of the Refinanced Debt) an obligor in
respect of such Refinanced Debt, and, in each case, shall constitute an
obligation of the Borrower or such Subsidiary to the extent of its obligations
in respect of such Refinanced Debt; and (v) such Refinancing Term Loan
Indebtedness shall contain terms and conditions that are not materially more
favorable (when taken as a whole), as determined by the Borrower in good faith,
to the investors providing such Refinancing Term Loan Indebtedness than those
applicable to the existing Loans (taken as a whole) of the applicable Class
being refinanced (other than (A) with respect to pricing, optional prepayments
and redemption, (B) covenants or other provisions (i) applicable only to periods
after the Latest Maturity Date or (ii) made applicable to the existing Loans and
(C) any financial maintenance covenants described in subclause (I) of Section
2.20(a)(iii)), on the date such Refinancing Term Loans are incurred and, in any
event, any Refinancing Term Loan will not contain mandatory prepayment
provisions that are more favorable to the lenders in respect thereof than the
mandatory prepayment provisions applicable to the Initial Term Loans.
“Refinancing Term Loans” means one or more Classes of term loans incurred by the
Borrower under this Agreement pursuant to a Refinancing Facility Agreement;
provided that such Indebtedness constitutes Refinancing Term Loan Indebtedness
in respect of Loans (including portions of Classes of Loans).
“Register” has the meaning set forth in Section 10.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
-23-



--------------------------------------------------------------------------------



“Relevant Governmental Body” means the Federal Reserve Board and/or the FRBNY,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the FRBNY or, in each case, any successor thereto.
“Repricing Transaction” means the prepayment, replacement or refinancing of all
or a portion of the Initial Term Loans concurrently with the incurrence by
Parent or any Restricted Subsidiary of any first lien term loans having a lower
all-in yield (including, in addition to the applicable coupon, any interest rate
“floors”, upfront or similar fees and original issue discount payable to the
holders of such Indebtedness (in their capacities as such) than the all-in yield
in respect of the Initial Term Loans; provided, that the primary purpose of such
prepayment, replacement or refinancing as to reduce the all in yield applicable
to the Initial Term Loans. For purposes of this defined term, original issue
discount and upfront fees shall be equated to interest based on an assumed four
year life to maturity (or, if less, the remaining life to maturity).
“Resolution Authority” means an EEA Resolution Authority, or with respect to any
U.K. Financial Institution, a U.K. Resolution Authority.
“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
or threatened release of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or (ii)
above.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Parent or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Parent or any Restricted Subsidiary; provided that the term “Restricted Payment”
shall not include any dividend or distribution payable solely in Equity
Interests of such Person or warrants, options or other rights to purchase such
Equity Interests so long as such warrants, options or other rights do not have
mandatory repayment or redemption rights.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“Reuters” means, as applicable, Thomson Reuters Corp., Refinitiv or any
successor thereto.
“Revolving Credit Facility” means that certain revolving credit agreement, as in
effect on the Effective Date and as the same may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof (including by reference to the Pari Passu
Intercreditor Agreement) and thereof, among the Obligors, certain lenders party
thereto and JPMorgan, as the administrative agent and collateral agent.
“S&P” means S&P Global Ratings, a division of S&P Global Inc.
“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions (at the
Effective Date, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of The Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state, Her Majesty’s Treasury of the United Kingdom or the government of
Canada pursuant to, or as described in, any applicable Canadian laws,
regulations or orders, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled or 50% or more owned by any such
Person or Persons described in the foregoing clauses (a) or (b).
-24-



--------------------------------------------------------------------------------



“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or the government of Canada pursuant to, or as
described in, any applicable Canadian laws, regulations or orders .
“SARB” means the South African Reserve Bank.
“SARB Approval” means the approval granted by the Financial Surveillance
Department of the SARB approving, among other things, the South African
Guarantor’s guaranty of the Loan which shall be satisfactory to the
Administrative Agent in form and substance.
“Secured Net Leverage Ratio” shall be defined as the ratio of (a)(x)
Consolidated Funded Indebtedness as of such date that is secured by a Lien on
any assets of Parent and its Restricted Subsidiaries minus (y) Unencumbered
Balance Sheet Cash as of such date to (b) Consolidated Adjusted Pro Forma EBITDA
for the most recently completed Test Period.
“Secured Parties” means, collectively, the Administrative Agent and the Lenders.
“Security Agreement” means the U.S. Security and Pledge Agreement dated as of
the date hereof, among certain of the Obligors and the Administrative Agent, as
amended, modified, supplemented or restated from time to time.
“Security Documents” means the Security Agreement, each Addendum, and each other
security document, pledge agreement or debenture delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest to
secure the Obligations in any property, and all UCC or other financing
statements or instruments of perfection required by this Agreement, any security
agreement or mortgage to be filed with respect to the security interests in
property and fixtures created pursuant to the Security Agreement or any mortgage
and any other document or instrument utilized to pledge as collateral for the
Obligations any property of whatever kind or nature.
“Similar Business” means (1) any business conducted by Parent or any Subsidiary
on the Effective Date or (2) any business or other activities that are
reasonably similar, ancillary, incidental, complementary or related to
(including non-core incidental businesses acquired in connection with any
Investment), or a reasonable extension, development or expansion of, the
businesses that Parent and its Subsidiaries conduct or propose to conduct on the
Effective Date.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the FRBNY, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“South Africa” means the Republic of South Africa.
“Specified ECF Percentage” means, with respect to any fiscal year of Parent, (a)
if the Total Net Leverage Ratio as of the last day of such fiscal year is
greater than 2.15 to 1.00, 50%, (b) if the Total Net Leverage Ratio as of the
last day of such fiscal year is greater than 1.65 to 1.00 but less than or equal
to 2.15 to 1.00, 25%, and (c) if the Total Net Leverage Ratio as of the last day
of such fiscal year is less than or equal to 1.65 to 1.00, 0%.
“Specified Jurisdictions” means the United States and any state or territory
thereof, the United Kingdom, Canada and any province or territory thereof,
Australia and any state or territory thereof, Germany and South Africa.
-25-



--------------------------------------------------------------------------------



“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” means any Indebtedness that is expressly
subordinated in right of payment to the Obligations (it being understood that,
for the purposes of this definition of Subordinated Indebtedness, Indebtedness
will not be deemed subordinated in right of payment to the Obligations solely
because it is secured by a Lien on an asset that is junior in priority to any
other Lien on such asset).
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held (whether directly or indirectly). Unless
otherwise indicated, “Subsidiary” means a Subsidiary of the Parent.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Parent
and its Subsidiaries shall be a Swap Agreement.
“Swap Termination Value” means, in respect of one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a) above, the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
“Tax Credit” means a credit against, relief or remission for, or refund or
repayment of any Tax.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of Parent ending on or prior to such date for
which financial statements have been (or were required to have been) delivered
pursuant to Section 5.01; provided that prior to the first date financial
statements have been delivered pursuant to Section 5.01, the Test Period in
effect shall be the period of four consecutive fiscal quarters of the Borrower
ended March 31, 2020.
-26-



--------------------------------------------------------------------------------



“Total Net Leverage Ratio” means, as of the date of determination, the ratio of
(a) Consolidated Funded Indebtedness as of such date minus Unencumbered Balance
Sheet Cash as of such date to (b) Consolidated Adjusted Pro Forma EBITDA for the
most recently completed Test Period.
“Trademarks” shall have the meaning assigned to such term in the Security
Agreement.
“Trademark Security Agreement” means any Trademark Security Agreement executed
by an Obligor owning registered Trademarks or applications for Tradmearks in
favor of the Administrative Agent for the benefit of the Secured Parties, both
on the Effective Date and thereafter.
“Transactions” means the (i) execution, delivery and performance by the Obligors
of this Agreement and the other Loan Documents, (ii) execution, delivery and
performance by the Obligors of that certain third amendment, dated as of the
date hereof, to the Revolving Credit Facility, and (iii) the borrowing of
Initial Term Loans on the Effective Date and the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.K.” and “United Kingdom” each means the United Kingdom of Great Britain and
Northern Ireland.
“U.K. Financial Institution” means any BRRD undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling with IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates or such credit institutions or
investment firms.
“U.K. Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any U.K.
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 1.00%, the Unadjusted Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement.
“Unencumbered Balance Sheet Cash” means, as of any date of determination, the
balance of unencumbered balance sheet cash of the Obligors on such date,
excluding (a) any vault cash or cash for use in ATM Equipment and (b) any cash
equal to the value of the outstanding Convertible Senior Notes prior to maturity
thereof; provided that, for purposes of calculating the Total Net Leverage
Ratio, the exclusion in foregoing clause (b) shall not apply.
“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall have been designated as an Unrestricted Subsidiary by the
Parent in the manner provided below (and shall not have been subsequently
designated or deemed to have been designated as a Restricted Subsidiary) and (b)
any Subsidiary of an Unrestricted Subsidiary. Parent may from time to time
designate any Subsidiary (other than the Borrower or any Subsidiary that,
immediately after such designation, shall hold any Indebtedness or Equity
Interest in the Borrower or any Restricted Subsidiary) as an Unrestricted
Subsidiary, and may designate any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately after giving effect to such
designation, no Event of Default shall have occurred and be continuing, (ii) in
the case of the designation of any Subsidiary as an Unrestricted Subsidiary,
such designation shall constitute an Investment in such Unrestricted Subsidiary
(calculated as an amount equal to the fair market value of the Equity Interests
of the designated Subsidiary and any of its Subsidiaries that are owned by
Parent or any Restricted Subsidiary, immediately prior to such designation), and
such Investment must be permitted under Section 6.05, (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it or any of its Subsidiaries is a
“Restricted Subsidiary” for the purpose of (x) the Revolving Credit Facility or
(y) any other Material Indebtedness, (iv) following the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, the
-27-



--------------------------------------------------------------------------------



Borrower shall comply with the provisions of Sections 5.09 and 5.15, if
applicable, with respect to such designated Restricted Subsidiary. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by Parent in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of Parent’s Investment in such Subsidiary. Any designation by
the Parent pursuant to this definition shall be made in an officer’s certificate
delivered to the Administrative Agent and containing a certification that such
designation is in compliance with the terms of this definition. As of the
Effective Date, there are no Unrestricted Subsidiaries.
“U.S. Guarantor” shall mean any Guarantor organized under the laws of the United
States, any state thereof or the District of Columbia.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Subsidiary” means any Subsidiary that is organized under the laws of the
United States, any state thereof or the District of Columbia.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(g)(ii)(B)(iii).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (x) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (y) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than directors’ qualifying shares mandated by applicable
law), on a fully diluted basis, are owned by the Parent or one or more of the
Wholly-Owned Subsidiaries or by the Parent and one or more of the Wholly-Owned
Subsidiaries.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Obligor, the Administrative Agent and any other
applicable withholding agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of liability of any U.K. Financial Institution
or any contract of instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section ii.Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g.,
a “Eurocurrency Initial Term Loan”). Borrowings also may be classified and
referred to by Class (e.g., an “Initial Term Loan Borrowing”) or by Type (e.g.,
a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Initial
Term Loan Borrowing”).
-28-



--------------------------------------------------------------------------------



Section iii.Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
Section iv.Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Parent notifies the Administrative Agent that the Parent requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent that the Majority
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. References to quarters and months with
respect to compliance with financial covenants and financial reporting
obligations of the Parent shall be fiscal quarters and fiscal months, except
where otherwise indicated.
Section v.[Reserved].
Section vi.[Reserved].
Section vii.LCT Election.
(1)Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when (i) calculating any applicable ratio and the components of each
such ratio in connection with the incurrence of Indebtedness, the making of an
Investment, the making of a Restricted Payment or the prepayment of
Indebtedness, (ii) determining compliance with any provision of this Agreement
which requires that no Default or Event of Default has occurred, is continuing
or would result therefrom, (iii) determining compliance with any provision of
this Agreement which requires compliance with any representation or warranties
set forth herein or (iv) determining the satisfaction of all other conditions
precedent to the incurrence of Indebtedness, the making of an Investment, the
making of a Restricted Payment or the prepayment of Indebtedness, in each case
in connection with a Limited Condition Transaction, the date of determination of
such ratio or other provisions, determination of whether any Default or Event of
Default has occurred, is continuing or would result therefrom, determination of
compliance with any representations or warranties or the satisfaction of any
other conditions shall, at the option of the Parent (the Parent’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election,” which LCT Election may be in respect of one or more of clauses
(i), (ii), (iii) and (iv) above), be deemed to be the date the definitive
agreements (or other relevant definitive documentation) for such Limited
Condition Transaction are entered into (the “LCT Test Date”).
(2)Upon the making of an LCT Election pursuant to the terms hereof, the Parent
shall give written notice thereof to the Administrative Agent.
(3)If on a pro forma basis after giving effect to such Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence or issuance of Indebtedness, and
-29-



--------------------------------------------------------------------------------



the use of proceeds thereof), with such ratios and other provisions calculated
as if such Limited Condition Transaction or other transactions had occurred at
the beginning of the most recent four quarters ending prior to the LCT Test Date
for which financial statements have been (or are required to be) delivered
pursuant to Section 5.01(a) or (b), as applicable, the Parent could have taken
such action on the relevant LCT Test Date in compliance with the applicable
ratios or other provisions, such provisions shall be deemed to have been
complied with, unless an Event of Default pursuant to Section 7.01(a), (h) or
(i) shall be continuing on the date such Limited Condition Transaction is
consummated.
(4)(i) If, following the LCT Test Date, any of such ratios or other provisions
are exceeded or breached as a result of fluctuations in such ratio or other
provisions at or prior to the consummation of the relevant Limited Condition
Transactions, such ratios and other provisions will not be deemed to have been
exceeded or failed to have been satisfied as a result of such fluctuations
solely for purposes of determining whether the Limited Condition Transaction is
permitted hereunder and (ii) such ratios and compliance with such conditions
shall not be tested at the time of consummation of such Limited Condition
Transaction, unless, other than if an Event of Default pursuant to Section
7.01(a), (h) or (i) shall be continuing on such date, the Parent elects, in its
sole discretion, to test such ratios and compliance with such conditions on the
date such Limited Condition Transaction is consummated.
(5)If the Parent has made an LCT Election for any Limited Condition Transaction,
then in connection with any subsequent calculation of any ratio, basket
availability or compliance with any other provision hereunder on or following
the relevant LCT Test Date and prior to the earliest of the date on which such
Limited Condition Transaction is consummated, the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction or the date the
Parent makes an election pursuant to clause (d)(ii) above, any such ratio,
basket or compliance with any other provision hereunder shall be calculated on a
pro forma basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence or issuance of
Indebtedness, and the use of proceeds thereof) had been consummated on the LCT
Test Date.
Section viii.Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.13(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.13(e), of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.13(c), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.13(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.
Section ix.Divisions. For all purposes under the Loan Documents, in connection
with any Division, (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new
-30-



--------------------------------------------------------------------------------



Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II.
The Credits
Section i.Commitments. Subject to the terms and conditions herein, each Lender
severally agrees to make to the Borrower on the Effective Date one or more
Initial Term Loans denominated in Dollars in an aggregate principal amount equal
to such Lender’s Initial Term Loan Commitment on the Effective Date. Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.
The Initial Term Loans may be ABR Loans or Eurocurrency Rate Loans, as further
provided herein.
Section ii.Loans and Borrowings.
(1)Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(2)Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the relevant Borrower may request in accordance
herewith. Each Lender may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(3)At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000; provided that a Eurocurrency Borrowing
that results from a continuation of an outstanding Eurocurrency Borrowing may be
in an aggregate amount that is equal to such outstanding Eurocurrency Borrowing.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not be more than a total of 2 Eurocurrency Borrowings
in the aggregate at any time outstanding.
(4)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
Section iii.Requests for Borrowings. To request a Loan, the Borrower shall
provide notice of such request by delivery of a written Borrowing Request signed
by the Borrower (a) in the case of a Eurocurrency Borrowing in Dollars, to the
Administrative Agent not later than 12:00 p.m., Houston, Texas time, three (3)
Business Days before the date of the proposed Borrowing and (b) in the case of
an ABR Borrowing, to the Administrative Agent not later than 12:00 p.m.,
Houston, Texas time, on the date of the proposed Borrowing. Each such Borrowing
Request shall specify the following information in compliance with Section 2.02:
(a)the Class of Loans requested;
(b)the aggregate amount of the requested Borrowing;
(c)the date of such Borrowing, which shall be a Business Day;
(d)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
(e)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
-31-



--------------------------------------------------------------------------------



(f)the location and number of the Borrower’s account to which funds are to be
disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.
Section iv.[Reserved].
Section v.[Reserved].
Section vi.Funding of Borrowings.
(1)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m.,
Houston, Texas time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to such account or accounts of the Borrower
designated by it in the applicable Borrowing Request.
(2)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of any ABR
Borrowing for which notice of such Borrowing has been given by the Borrower on
the proposed date of such Borrowing in accordance with Section 2.03, prior to
1:00 p.m., Houston, Texas time, on such date) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the FRBNY Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.
Section vii.Interest Elections.
(1)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(2)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by delivering a written Interest Election
Request signed by the Borrower by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.
-32-



--------------------------------------------------------------------------------



(3)Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
(a)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(b)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(c)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
(d)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(4)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(5)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies the Parent, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing, and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to a Eurocurrency Borrowing of 1 month duration at
the end of the Interest Period applicable thereto.
Section viii.Termination and Reduction of Commitments.
(1)Unless previously terminated, each of the Initial Term Loan Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Effective Date.
(2)The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that each partial reduction of
the Commitments of any Class shall be in an amount that is an integral multiple
of $100,000 and not less than $1,000,000.
(3)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction), specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Parent pursuant to this Section shall be irrevocable (but may be
conditioned on the occurrence of another transaction). Any termination or
reduction of any Commitments shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders of such Class
in accordance with their respective Commitments.
Section ix.Repayment of Loans; Evidence of Debt; Amortization. The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan of such
Lender as provided in clause (e) below.
-33-



--------------------------------------------------------------------------------



(1)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(2)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(3)The entries made in the accounts maintained pursuant to paragraph (a) or (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement, and provided further, that to the
extent there is any inconsistency between the accounts maintained pursuant to
paragraph (a) or (b) of this Section and the entries in the Register maintained
by the Administrative Agent pursuant to Section 10.04(b)(iv), the entries in the
Register shall prevail.
(4)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the payee named therein.
(5) Subject to adjustment pursuant to paragraph (iii) of this Section 2.09(e),
commencing on the last day of the fiscal quarter ending September 30, 2020, the
Borrower hereby unconditionally promises to repay the Initial Term Loans to the
Administrative Agent for the account of each applicable Lender (A) on the last
Business Day of each March, June, September and December prior to the Initial
Term Loan Maturity Date, in each case in an amount equal to 0.25% of the
original principal amount of the Initial Term Loans, and (B) on the Initial Term
Loan Maturity Date, the remainder of the principal amount of the Initial Term
Loans outstanding on such date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment. Subject to adjustment pursuant to paragraph (iii) of this Section
2.09(e), the Borrower shall repay Incremental Term Loans and Refinancing Term
Loans of any Class as provided in the applicable Incremental Facility Amendment
or Refinancing Facility Amendment.
(a)To the extent not previously paid, (A) all Initial Term Loans shall be due
and payable on the Initial Term Loan Maturity Date and (B) all Incremental Term
Loans and Refinancing Term Loans of any Class shall be due and payable on the
maturity date set forth in the applicable Incremental Facility Amendment or
Refinancing Facility Amendment.
(b)Any prepayment of a Borrowing of any Class shall be applied to reduce the
subsequent scheduled repayments of the Borrowings of such Class to be made
pursuant to this Section as directed in writing by the Borrower; provided that
(A) any prepayment of any Class of Incremental Term Loan Borrowings or
Refinancing Term Loan Borrowings shall be applied to subsequent scheduled
repayments as provided in the applicable Incremental Facility Amendment or
Refinancing Facility Amendment, (B) any prepayment of Borrowings of any Class
contemplated by Section 2.20 shall be applied to subsequent scheduled repayments
as provided in such Section and (C) if any Lender elects to decline a mandatory
prepayment of a Borrowing in accordance with Section 2.10, then the portion of
such prepayment not so declined shall be applied to reduce the subsequent
repayments of such Borrowing to be made pursuant to this Section ratably based
on the amount of such scheduled repayments.
(c)Prior to any repayment of any Borrowings of any Class under this Section, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the
-34-



--------------------------------------------------------------------------------



Administrative Agent by telephone (confirmed by hand delivery or facsimile) of
such selection not later than 1:00 p.m., Houston, Texas time, three Business
Days before the scheduled date of such repayment. Each repayment of a Borrowing
shall be applied ratably to the Loans included in the repaid Borrowing.
Repayments of Borrowings shall be accompanied by accrued interest on the amount
repaid.
Section x.Prepayment of Loans.
(1)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, subject to the requirements of this Section.
(2)In the event and on each occasion that any Net Proceeds are received by or on
behalf of Parent or any Restricted Subsidiary in respect of any Prepayment Event
(including by the Administrative Agent as loss payee in respect of any
Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event”), the Borrower shall, within ten Business Days after such Net
Proceeds are received, prepay Borrowings in an aggregate amount equal to 100% of
the amount of such Net Proceeds (or, if Parent or any Restricted Subsidiary has
incurred Indebtedness that is permitted under Section 6.01 that is secured, on
an equal and ratable basis with the Loans, by a Lien on the Collateral permitted
under Section 6.02, and such Indebtedness is required to be prepaid or redeemed
with the net proceeds of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, then by such lesser percentage of
such Net Proceeds such that such Indebtedness receives no greater than a ratable
percentage of such Net Proceeds based upon the aggregate principal amount of the
Loans and such Indebtedness then outstanding); provided that, in the case of any
event described in clause (a) or (b) of the definition of the term “Prepayment
Event”, if the Borrower shall, prior to the date of the required prepayment,
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that Parent intends to cause the Net Proceeds from such event (or a
portion thereof specified in such certificate) to be applied within 540 days
after receipt of such Net Proceeds in the business of Parent or any Restricted
Subsidiary (including to acquire or lease real property, equipment or other
tangible assets to be used in the business of Parent or the Restricted
Subsidiaries) and certifying that no Event of Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds in respect of such event (or the portion of such Net
Proceeds specified in such certificate, if applicable) except to the extent of
any such Net Proceeds that have not been so applied by the end of such 540-day
period (or within a period of 180 days thereafter if by the end of such initial
540-day period Parent or one or more Restricted Subsidiaries shall have entered
into an agreement with a third party to purchase assets or services, at which
time a prepayment shall be required in an amount equal to such Net Proceeds that
have not been so applied).
(3)Following the end of each fiscal year of Parent, commencing with the fiscal
year ending December 31, 2021, the Borrower shall prepay Borrowings in an
aggregate amount equal to the Specified ECF Percentage of Excess Cash Flow for
such fiscal year; provided that such amount shall be reduced by the aggregate
amount of (i) prepayments of Loans made pursuant to paragraph (a) of this
Section, (ii) prepayments of loans under the Revolving Credit Facility (but only
to the extent accompanied by a permanent reduction of the corresponding
commitments under the Revolving Credit Facility), (iii) purchases of Loans by
Parent or any Restricted Subsidiary pursuant to Section 10.04(f), (iv)
Restricted Payments, Investments and prepayments of Junior Debt (other than
Restricted Payments made pursuant to Section 6.07(a) or (j)) in each case,
during such fiscal year (and, at Parent’s option (and without deducting such
amounts against the subsequent fiscal year’s prepayment computation pursuant to
this paragraph (c)), after the end of such fiscal year but prior to the date on
which the prepayment pursuant to this paragraph (c) for such fiscal year is
required to have been made), excluding any such prepayments, purchases or other
payments to the extent financed with the proceeds of long-term Indebtedness
(other than revolving Indebtedness) and (v) the sum (without duplication) of (x)
capital expenditures made in cash during such fiscal year (except to the extent
attributable to the incurrence of Capital Lease Obligations or otherwise
financed from the proceeds of long-term Indebtedness (other than revolving
Indebtedness)) and (y) cash consideration paid during such fiscal year to make
acquisitions or other long-term investments (other than cash equivalents)
(except to the extent financed from the proceeds of long-term Indebtedness
(other than revolving Indebtedness)); provided, further, that, in the case of
any Loan that is purchased by Parent or a Restricted Subsidiary pursuant to
Section 10.04(f) at a discount to par, the prepayment required pursuant to this
paragraph (c) shall be reduced only by the actual amount of cash paid to the
applicable Lender or Lenders in connection with such purchase. Each prepayment
pursuant to this
-35-



--------------------------------------------------------------------------------



paragraph shall be made no later than 5 Business Days after the date on which
financial statements are delivered pursuant to Section 5.01(a) with respect to
the fiscal year for which Excess Cash Flow is being calculated.
(4)Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall, subject to the next sentence, select the Borrowing
or Borrowings to be prepaid and shall specify such selection in the notice of
such prepayment delivered pursuant to paragraph (e) of this Section. In the
event of any mandatory prepayment of Borrowings made at a time when Borrowings
of more than one Class remain outstanding, the Borrower shall select Borrowings
to be prepaid so that the aggregate amount of such prepayment is allocated
between Initial Term Loans (and, to the extent provided in the Incremental
Facility Amendment or Refinancing Facility Amendment for any Class of
Incremental Term Loans or Refinancing Term Loans, the Borrowings of such Class)
pro rata based on the aggregate principal amount of outstanding Borrowings of
each such Class; provided that any Lender may elect, by notice to the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) at
least one Business Day prior to the required prepayment date, to decline all or
any portion of any prepayment of its Loans of any Class pursuant to this Section
(other than an optional prepayment pursuant to paragraph (a) of this Section or
in respect of an event described in clause (c) of the definition of “Prepayment
Event,” which may not be declined), in which case the aggregate amount of the
prepayment that would have been applied to prepay the Loans of any such Class
but was so declined shall be retained by the Borrower.
(5)The Borrower shall notify the Administrative Agent by telephone (confirmed by
hand delivery or facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 1:00 p.m., Houston, Texas
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., Houston, Texas time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable (but may be conditioned on the occurrence of another transaction)
and shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
a notice of prepayment of Borrowings pursuant to paragraph (a) of this Section
may state that such notice is conditioned upon the occurrence of one or more
events specified therein, in which case such notice of prepayment may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified date of prepayment) if such condition is not satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
(6)All (i) prepayments of Initial Term Loans pursuant to clause (a) above
effected on or prior to the date that is twelve months after the Effective Date
with the proceeds of a Repricing Transaction and (ii) amendments, amendments and
restatements or other modifications of this Agreement on or prior to the date
that is twelve months after the Effective Date, the effect of which is a
Repricing Transaction in respect of the Initial Term Loans shall be accompanied
by a fee payable to the Lenders holding such Initial Term Loans, in an amount
equal to 1.00% of the aggregate principal amount of the Initial Term Loans so
prepaid, in the case of a transaction described in clause (i) of this paragraph,
or 1.00% of the aggregate principal amount of the Initial Term Loans affected by
such amendment, amendment and restatement or other modification of this
Agreement, in the case of a transaction described in clause (ii) of this
paragraph. Notwithstanding the foregoing, this paragraph shall not apply to a
prepayment or refinancing of all the Initial Term Loans outstanding under this
Agreement in connection with a Change in Control or any prepayment, refinancing
or amendment in connection with an acquisition or investment (x) not permitted
hereunder or (y) if permitted hereunder, that would not provide Parent and/or
its relevant Restricted Subsidiaries with adequate flexibility for the
continuation and/or expansion of their combined operations following the
consummation thereof;. Such fee shall be paid by the Borrower to the
Administrative Agent, for the account of the Lenders of Initial Term Loans, on
the date of such prepayment.
(7)In the event that any holder of Indebtedness (other than Indebtedness
hereunder) that is permitted to share in the mandatory prepayments under clause
(b) or (c) of this Section 2.10 shall have declined all or any portion of such
mandatory prepayment with respect to such Indebtedness, such declined amount
shall promptly (and,
-36-



--------------------------------------------------------------------------------



in any event, within 10 Business Days after the date on which such holder has
declined such mandatory prepayment) be applied to prepay the Loans in accordance
with the terms hereof (to the extent the Net Proceeds or Excess Cash Flow, as
applicable, would otherwise have been required to be applied to prepay the Loans
if such Indebtedness was not then outstanding).
Section xi.Fees.
(1)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(2)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid hereunder shall not be
refundable under any circumstances.
Section xii.Interest.
(1)The Loans comprising each ABR Revolving Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.
(2)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(3)[Reserved].
(4)[Reserved].
(5)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
such overdue amount shall bear interest at the Default Rate.
(6)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, and (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.
(7)All interest hereunder shall be paid in Dollars and computed on the basis of
a year of 360 days, except that (i) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate, in each case, shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
(8)For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
365 days (or such other period that is less than a calendar year), as the case
may be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year of 360
days or 365 days (or such other period that is less than a calendar year), as
the case may be, (y) multiplied by the actual number of days in the calendar
year in which the period for which such interest or fee is payable (or
compounded) ends, and (z) divided by 360 or 365 (or such other period that is
less than a calendar year), as the case may be, (ii) the principle of deemed
reinvest of interest does not apply to any interest calculation under this
Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.
Section xiii.Alternate Rate of Interest.
(1)[Reserved].
-37-



--------------------------------------------------------------------------------



(2)If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing of any Class:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)the Administrative Agent is advised by the Majority Lenders in respect of any
Class of Loans that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Parent and the
Lenders of such Class by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Parent and the
Lenders of such Class that the circumstances giving rise to such notice no
longer exist, (A) any Interest Election Request that requests the conversion of
any Borrowing of such Class to, or continuation of any Borrowing of such Class
as, a Eurocurrency Borrowing shall be ineffective, (B) any affected Eurocurrency
Borrowing that is requested to be continued shall be continued as an ABR
Borrowing and (C) any Borrowing Request for an affected Eurocurrency Borrowing
shall be deemed a request for an ABR Borrowing.
(3)Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Majority Lenders of each
Class; provided that, with respect to any proposed amendment containing any
SOFR-Based Rate, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Majority Lenders of each Class have delivered to the Administrative Agent
written notice that such Majority Lenders accept such amendment. No replacement
of LIBO Rate with a Benchmark Replacement will occur prior to the applicable
Benchmark Transition Start Date.
(4)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(5)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.13, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.13.
(6)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurocurrency Borrowing, such Borrowing shall be made as an ABR
Borrowing.


-38-



--------------------------------------------------------------------------------



Section xiv.Increased Costs.
(1)Increased Costs Generally. If any Change in Law shall:
(a)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate);
(b)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(c)impose on any Lender or the London interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Parent will pay, or will
cause to be paid, to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.
(2)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Parent will pay, or will cause
to be paid, to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
(3)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its respective holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent and shall be conclusive absent manifest
error. The Parent shall pay, or shall cause to be paid, to such Lender the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.
(4)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Parent shall not
be required to compensate, or cause to be compensated, a Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than 180
days prior to the date that such Lender notifies the Parent of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof); provided further that no Lender shall seek
compensation from the Parent unless such Lender is actively seeking compensation
from other similarly situated borrowers as well.
Section xv.Break Funding Payments. In the event of (a) the payment by an
Obligor of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period
-39-



--------------------------------------------------------------------------------



applicable thereto, (c) the failure to borrow, convert, or continue any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto,
or (d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Parent
pursuant to Section 2.18, then, in any such event, the Parent shall compensate,
or cause to be compensated, each Lender for the loss, cost and expense
attributable to such event (but excluding any anticipated lost profits). Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the interbank market for Dollars. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the Parent
and shall be conclusive absent manifest error. The Parent shall pay, or shall
cause to be paid, to such Lender the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.
Section xvi.Taxes.
(1)Defined Terms. For purposes of this Section 2.16, the term “applicable law”
includes FATCA.
(2)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Obligor under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the applicable
Obligor shall pay an additional amount so that after such deduction or
withholding has been made (including such deductions and withholdings of
Indemnified Taxes applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(3)Payment of Other Taxes by the Obligors. The applicable Obligor shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(4)Indemnification by the Obligors. Each Obligor shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient with respect to a payment by such Obligor, or required to be withheld
or deducted from a payment by such Obligor to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Notwithstanding the preceding sentence, the Obligors
shall not be required to indemnify a Recipient pursuant to this Section 2.16(d)
for any Indemnified Taxes unless such Recipient (or the Administrative Agent on
such Recipient’s behalf) notifies the Parent of the indemnification claim for
such Indemnified Taxes no later than 180 days after the earlier of (i) the date
on which the relevant Governmental Authority makes written demand upon such
Recipient for payment of such Indemnified Taxes, and (ii) the date on which such
Recipient has made payment of such Indemnified Taxes to the relevant
Governmental Authority (except that, if the Indemnified Taxes imposed or
asserted giving rise to such claims are retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof). A certificate as to the amount of such payment or liability delivered
to the Parent by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. No Obligor shall be required to indemnify any
Person under this Section 2.16(d) in respect of any Indemnified Taxes for which
the applicable Recipient has already been compensated by way of an increased
payment under Section 2.16(b).
-40-



--------------------------------------------------------------------------------



(5)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Obligor has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Obligors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(6)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Obligor to a Governmental Authority pursuant to this Section 2.16, such
Obligor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(7)Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall notify the Parent and the Administrative Agent of such exemption
or reduction and shall deliver to the Parent and the Administrative Agent, at
the time or times reasonably requested by the Parent or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Parent or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Parent or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Parent or the Administrative Agent as will enable the Parent or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than the documentation
required to be provided by a Lender in accordance with Section 2.16(h) or such
other documentation set forth in Section 2.16(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(a)Without limiting the generality of the foregoing,
(i)any Lender that is a U.S. Person shall deliver to the Parent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent or the Administrative Agent), an executed copy
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(ii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable
-41-



--------------------------------------------------------------------------------



payments under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or
applicable successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.16-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” related to the
Borrower, as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form); or
(4)to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.16-2 or Exhibit 2.16-3, IRS Form W9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.16-4 on behalf of each such direct and
indirect partner;
(iii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Parent or the Administrative Agent to
determine the withholding or deduction required to be made; and
(iv)if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Parent and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Parent or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent or the
Administrative Agent as may be necessary for the Parent and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(v)Each Lender authorizes the Administrative Agent to deliver to the Obligors
and to any successor Administrative Agent any documentation provided by such
Lender to the Administrative Agent pursuant to this Section 2.16(g).
(b)each Lender shall, at the Effective Date or, if it becomes a party to this
Agreement after the Effective Date, in the Assignment and Assumption or other
documentation contemplated hereby, which it executes on becoming a party,
indicate which of the following categories it falls in:
(i)not a German Qualifying Lender;
-42-



--------------------------------------------------------------------------------



(ii)a German Qualifying Lender (other than a German Treaty Lender); or
(iii)a German Treaty Lender.
If a Lender fails to indicate its status in accordance with this Section
2.16(g)(iii), then such Lender shall be treated for the purposes of this
Agreement as if it is not a German Qualifying Lender until such time as it
notifies the Administrative Agent which category applies (and the Administrative
Agent, upon receipt of such notification, shall inform the Parent). For the
avoidance of doubt, an Assignment and Assumption or such other documentation
shall not be invalidated by any failure of a Lender to comply with this Section
2.16(g)(iii).
Each Recipient agrees that if any form or certification it previously delivered
pursuant to this Section 2.16(g) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Parent and the Administrative Agent in writing of its legal inability to do so.
(8)[Reserved].
(9)Additional German Tax Matters.
(a)A Lender and each Obligor established in Germany which makes a payment to
which that Lender is entitled shall cooperate in completing or assisting with
the completion of any procedural formalities necessary for that Obligor to
obtain authorization to make that payment without a German Tax deduction and
maintain that authorization where an authorization expires or otherwise ceases
to have effect, provided that such Obligor is legally eligible for that
authorization. If an Obligor is required to make a German Tax deduction, such
Obligor shall make that deduction and any payment required in connection with
that deduction within the time allowed and in the minimum amount required by
law.
(b)Within thirty (30) Business Days of making either a German Tax deduction or
any payment required in connection with such deduction, the relevant Obligor
making such deduction shall deliver to the Administrative Agent for the benefit
of the Lender entitled to the payment evidence reasonably satisfactory to such
Lender that the deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.
(c)If an Obligor established in Germany makes a payment under Section 2.16(d)
and the relevant Lender determines, acting reasonably and in good faith, that it
has obtained and utilized a Tax Credit or other similar benefit which is
attributable to that payment (or an increased payment of which that payment
forms part), such Lender shall pay to the relevant Obligor such amount as such
Lender determines, acting reasonably and in good faith, will leave such Lender
(after such payment) in the same after-Tax position as it would have been in if
the relevant payment had not been made by such Obligor.
(10)Administrative Agent Documentation. On or before the Effective Date,
JPMorgan shall (and any successor or replacement Administrative Agent shall on
or before the date on which it becomes the Administrative Agent hereunder)
deliver to the Borrower two duly executed copies of either (i) IRS Form W-9 or
(ii) IRS Form W-8ECI (with respect to any payments to be received on its own
behalf) and IRS Form W-8IMY (for all other payments), establishing that the
Borrower can make payments to the Administrative Agent without deduction or
withholding of any Taxes imposed by the United States, including Taxes imposed
under FATCA; provided that no Administrative Agent shall be required to provide
any documentation pursuant to this Section 2.16(j) that such Administrative
Agent is not legally eligible to provide as a result of a Change in Law after
the date of this Agreement.
(11)Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a Tax Credit as to
which it has been indemnified pursuant to this Section 2.16 (including by the
payment of additional amounts pursuant to this Section 2.16), it shall pay to
the indemnifying party an amount
-43-



--------------------------------------------------------------------------------



equal to such Tax Credit (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such Tax Credit),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such Tax Credit). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (k) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such Tax Credit to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (k), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (k) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such Tax Credit had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(12)Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section xvii.Payments; Generally; Pro Rata Treatment; Sharing of Set-offs.
(1)The Borrower shall make each payment required to be made by it hereunder on
Loans made to or on account of the Borrower prior to 2:00 p.m., Houston, Texas
time, on the date when due in Dollars, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All payments shall be made to the Administrative Agent at its offices
at 712 Main Street, Houston, Texas, except that payments pursuant to Sections
2.14, 2.15, 2.16 and 10.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
(2)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(3)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Parent or any Subsidiary
or Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively
-44-



--------------------------------------------------------------------------------



do so under applicable Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.
(4)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the applicable
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
FRBNY Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
(5)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.17(d) or 10.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations under such Section
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
Section xviii.Mitigation Obligations; Replacement of Lenders.
(1)If any Lender requests compensation under Section 2.14, or if any Obligor is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Parent
shall pay, or cause to be paid, all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.
(2)If any Lender requests compensation under Section 2.14, or if any Obligor is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or any Lender suspends its obligation to fund Eurocurrency Loans pursuant to
Section 2.13, or any Lender refuses to consent to an amendment, modification or
waiver of this Agreement that requires consent of 100% of the Lenders (or all
affected Lenders) pursuant to Section 10.02, or if any Lender delivers a notice
of illegality pursuant to Section 2.21, then the Parent may, at its sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent shall have received the prior written
consent of the Administrative Agent to the extent such consent would be required
for an assignment pursuant to Section 10.04(b), which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment is
expected to result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Parent to require such assignment and delegation cease to apply.
-45-



--------------------------------------------------------------------------------



Section xix.Incremental Extensions of Credit.
(1)At any time and from time to time, commencing on the Effective Date and
ending on the Latest Maturity Date, subject to the terms and conditions set
forth herein, the Borrower may, by notice (which may be included in the
Incremental Facility Amendment) to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add one or more additional tranches of term loans or increase any
existing tranche of Loans (the “Incremental Term Loans” or “Incremental
Facilities”) in an aggregate principal amount of up to (x) the greater of (A)
$300,000,000 and (B) 100% of Consolidated Adjusted Pro Forma EBITDA for the most
recently ended Test Period (less any incremental facilities incurred under
clause (x) of the definition of “Incremental Facilities Cap” in the Revolving
Credit Facility) plus (y) an additional amount if, immediately after giving
effect to the incurrence of such additional amount (but without giving effect to
any amount incurred simultaneously under clause (x) above or (z) below) and the
application of the proceeds therefrom (and without netting the cash proceeds
therefrom), (A) in the case of Incremental Facilities that rank pari passu with
the Liens on the Collateral securing the Loans, the First Lien Net Leverage
Ratio (calculated on a pro forma basis) is equal to or less than 1.40 to 1.00,
(B) in the case of Incremental Facilities that rank junior to the Liens on the
Collateral securing the Loans, the Secured Net Leverage Ratio (calculated on a
pro forma basis) is equal to or less than 1.65 to 1.00 and (C) in the case of
Incremental Facilities that are unsecured, the Total Net Leverage Ratio
(calculated on a pro forma basis) is equal to or less than 4.25 to 1.00, plus
(z) (A) an additional amount equal to voluntary prepayments or purchases of
Loans pursuant to Sections 2.10(a) or 10.04(f) and (B) in the case of an
Incremental Facility that serves to effectively extend the maturity of all or a
portion of any Class of Loans hereunder, an amount equal to the aggregate
principal amount of Loans to be replaced with such Incremental Facility (clauses
(x), (y) and (z), collectively, the “Incremental Facilities Cap”); provided that
at the time of each such request and upon the effectiveness of each Incremental
Facility Amendment, (A) no Event of Default (subject, in the case of such
increase that are being used to finance a Limited Condition Transaction, to
Section 1.07) has occurred and is continuing or shall result therefrom (provided
that in the event the proceeds of any Incremental Facility are used to finance
any acquisition or Investment permitted hereunder, such condition precedent set
forth in this clause (A) may be waived or limited as agreed between the Borrower
and the Lenders providing such Incremental Facility, without the consent of any
other Lenders) and (B) subject, in the case of such increase that are being used
to finance a Limited Condition Transaction, to Section 1.07, the representations
and warranties of each Obligor set forth in the Loan Documents would be true and
correct in all material respects (or, in the case of representations and
warranties qualified as to materiality, in all respects) on and as of the date
of, and immediately after giving effect to, the incurrence of such Incremental
Facility (provided that in the event the proceeds of any Incremental Facility
are used to finance any acquisition or Investment permitted hereunder, such
condition precedent set forth in this clause (B) may be limited to (x) customary
specified representations and warranties with respect to Parent and its
Restricted Subsidiaries and (y) customary specified acquisition agreement
representations with respect to the Person to be acquired). Each Class of
Incremental Term Loans shall be in an integral multiple of $5,000,000 and be in
an aggregate principal amount which is not less than $25,000,000; provided that
such amount may be less than $25,000,000 if such amount represents all the
remaining availability under the Incremental Facilities Cap.
(2)Each Incremental Facility (i) shall have the same Obligors as the Initial
Term Loans and shall not be secured by any assets other than the Collateral and
(ii) other than amortization, pricing and maturity date, shall be on terms that
are identical to the terms with respect to the Initial Term Loans (provided that
to the extent such terms are not consistent with the terms applicable to the
Initial Term Loans except to the extent permitted by this clause (b), such terms
shall be reasonably satisfactory to the Administrative Agent) and shall be made
on conditions determined by the Borrower and the Lenders providing such
Incremental Facility (provided that (A) solely in the case of Incremental Term
Loans that are secured by the Collateral on a pari passu basis with the
Obligations, if the effective yield relating to such Incremental Term Loan
exceeds the effective yield relating to any of the Loans then outstanding (after
giving effect to any amendments to the applicable margin on such Loans prior to
the time that such Incremental Term Loans are made) immediately prior to the
effectiveness of the applicable Incremental Facility Amendment by more than
0.75%, then the Applicable Margin relating to such Loans shall be adjusted so
that the effective yield relating to such Incremental Term Loans shall not
exceed the effective yield relating to such Loans by more than 0.75% (such
adjustment, the “MFN Protection”); provided that (x) the requirements of this
clause (A) shall not apply to any Incremental Facility (1) the effective date of
which is more than 12 months after the Effective Date, (2) that is denominated
in a currency other than Dollars, (3) that matures, or has a Weighted Average
Life to
-46-



--------------------------------------------------------------------------------



Maturity which is, more than 12 months after the Latest Maturity Date or (4)
that is in a principal amount equal to or less than $100,000,000 and (y) if the
Adjusted LIBO Rate in respect of any then outstanding Loans or Incremental Term
Loans includes an interest rate “floor”, then such interest rate “floor”, to the
extent greater than the Adjusted LIBO Rate (in each case, assuming a three-month
Interest Period and without giving effect to any interest rate “floor” set forth
in the definition thereof) immediately prior to the effectiveness of the
applicable Incremental Facility Amendment, shall be equated to interest margin
(calculated by the Administrative Agent in accordance with its customary
practice) for purposes of determining whether an increase to the Applicable
Margin relating to any Loans shall be required, (B) any Incremental Term Loan
(other than customary bridge loans (so long as the long-term debt into which
such customary bridge loans are to be converted satisfies this clause (B)) shall
not have (1) a final maturity date that is earlier than the Latest Maturity Date
or (2) a Weighted Average Life to Maturity that is shorter than the remaining
Weighted Average Life to Maturity of any of the Loans then outstanding and (C)
one or more additional financial maintenance covenants may be added to this
Agreement for the benefit of any Incremental Facility so long as such financial
maintenance covenants are for the benefit of all other Lenders in respect of all
Loans and Commitments outstanding at the time that the applicable Incremental
Facility Amendment becomes effective. Any increase in the interest rate spread
required pursuant to this Section resulting from the application of any interest
rate “floor” on any Incremental Term Loans will be effected solely through the
establishment or increase of a “floor” in respect of the applicable Class of
Loans. Notwithstanding the foregoing, any Incremental Term Loans which are an
increase to any existing Class of Loans shall be provided on identical terms as
the Loans being increased.
(3)Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Facility (such
notice may be given in the Incremental Facility Amendment). Any additional bank,
financial institution, existing Lender or other Person that elects to extend
commitments in respect of any Incremental Facility shall be reasonably
satisfactory to the Borrower and the Administrative Agent (any such bank,
financial institution, existing Lender or other Person being called an
“Additional Lender”) and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Obligors, such Additional Lender and the Administrative Agent. No Lender shall
be obligated to provide any Incremental Facility unless it so agrees.
Commitments in respect of any Incremental Facility shall become Commitments
under this Agreement upon the effectiveness of the applicable Incremental
Facility Amendment. An Incremental Facility Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement or to any other
Loan Document as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section.
Section xx.Refinancing Facilities.
(1)The Borrower may, on one or more occasions, by written notice to the
Administrative Agent (which may be included in the Refinancing Facility
Agreement), obtain Refinancing Term Loan Indebtedness. Each such notice shall
specify the date (each, a “Refinancing Effective Date”) on which the Borrower
proposes that such Refinancing Term Loan Indebtedness shall be made; provided
that:
(a)no Event of Default shall have occurred and be continuing;
(b)substantially concurrently with the incurrence of any Refinancing Term Loan
Indebtedness, the Borrower shall repay or prepay then outstanding Borrowings of
the applicable Class (together with any accrued but unpaid interest and other
amounts due thereon and any prepayment premium with respect thereto) in an
aggregate principal amount equal to the Net Proceeds of such Refinancing Term
Loan Indebtedness, and any such prepayment of Borrowings of such Class shall be
applied to reduce the subsequent scheduled repayments of Borrowings of such
Class to be made pursuant to Section 2.09(e) ratably;
(c)such notice shall set forth the following terms thereof: (A) the designation
of such Refinancing Term Loans as a new “Class” for all purposes hereof, (B) the
stated termination and maturity dates applicable to the Refinancing Term Loans
of such Class provided the stated termination date or
-47-



--------------------------------------------------------------------------------



maturity date shall be no earlier than the Class of Loans subject to such
refinancing, (C) amortization applicable thereto and the effect thereon of any
prepayment of such Refinancing Term Loans provided that the Weighted Average
Life to Maturity shall be no shorter than the Class of Loans subject to such
refinancing, (D) the interest rate or rates applicable to the Refinancing Term
Loans of such Class, (E) the fees applicable to the Refinancing Term Loans of
such Class, (F) any original issue discount applicable thereto, (G) the initial
Interest Period or Interest Periods applicable to Refinancing Term Loans of such
Class, (H) any voluntary or mandatory commitment reduction or prepayment
requirements applicable to Refinancing Term Loans of such Class (which
prepayment requirements may provide that such Refinancing Term Loans may
participate in any mandatory prepayment on a pro rata basis with any Class of
existing Loans, but may not provide for prepayment requirements that are
materially more favorable (as determined by the Borrower in good faith) to the
Lenders holding such Refinancing Term Loans than to the Lenders holding such
Class of Loans) and any restrictions on the voluntary or mandatory reductions or
prepayments of Refinancing Term Loans of such Class (I) any financial
maintenance covenant with which the Borrower shall be required to comply
(provided that any such financial maintenance covenant for the benefit of any
Class of Refinancing Term Lenders shall also be for the benefit of all other
Lenders in respect of all Loans outstanding at the time that the applicable
Refinancing Facility Agreement becomes effective) and (J) all other terms and
conditions of such Refinancing Term Loans; provided such terms and conditions
shall not be more favorable to the Refinancing Term Lenders than the terms of
the Class of Loans subject to refinancing unless such more favorable terms are
added for the benefit of such refinanced debt or such more favorable terms and
conditions apply only after the Latest Maturity Date (except for covenants or
other provisions that are (A) applicable only to periods after the Latest
Maturity Date, or (B) made applicable to the Loans).
(2)Any Lender approached by the Borrower to provide all or a portion of the
Refinancing Term Loan Indebtedness may elect or decline, in its sole discretion,
to provide any Refinancing Term Loan Indebtedness.
(3)Any additional bank, financial institution or other Person that is a Lender
in respect of any Refinancing Term Loans shall be reasonably satisfactory to the
Borrower and the Administrative Agent and, if not already a Lender, shall become
a Lender under this Agreement pursuant to an amendment to this Agreement and, as
appropriate, the other Loan Documents, executed by the Obligors, such Lender and
the Administrative Agent.
(4)Any Refinancing Term Loans shall be established pursuant to a Refinancing
Facility Agreement executed and delivered by the Obligors, each Refinancing Term
Lender providing such Refinancing Term Loans and the Administrative Agent, which
shall be consistent with the provisions set forth in clause (a) above (but which
shall not require the consent of any other Lender). Each Refinancing Facility
Agreement shall be binding on the Lenders, the Obligors and the other parties
hereto and may effect amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect provisions of this Section,
including any amendments necessary to treat such Refinancing Term Loans as a new
“Class” of loans hereunder. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Facility Agreement.
(5)It is hereby acknowledged that the Refinancing Term Loans shall (x) not be
secured by any assets other than the Collateral, (y) not be guaranteed by any
entities that are not Obligors and (z) be pari passu in right of payment and in
respect of Liens on Collateral with the Indebtedness being refinanced.
Section xxi.Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Effective Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loan, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
into Eurocurrency Borrowings, as the case may be, shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist (and each Lender agrees to
give such notification promptly after such circumstance no longer exist). Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), with respect to Eurocurrency Loans of such
Lender, convert all such Eurocurrency Loans of such Lender to
-48-



--------------------------------------------------------------------------------



ABR Loans, on the last of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrower shall also pay to the
applicable Lender accrued interest on the amount of the applicable Loans so
prepaid or converted.
Section xxii.Judgment Currency. If, for the purposes of obtaining a judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document from one currency into another currency, the rate of exchange used for
such conversion shall be the rate of exchange at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding the date on which final
judgment is given. The obligation of each Obligor in respect of any such sum due
from it to the Administrative Agent or any Lender hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the next Business Day following receipt by
the Administrative Agent or such Lender, as the case may be, of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent or such Lender,
as the case may be, may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent or such Lender from any Obligor in the Agreement Currency,
such Obligor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or such Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Obligor (or to any other
Person who may be entitled thereto under applicable Law).
ARTICLE III.
Representations and Warranties
The Parent, for itself and for each Restricted Subsidiary, and each Guarantor,
for itself, represent and warrant to the Lenders that:
Section i.Organization. Each of the Parent and the Restricted Subsidiaries on
the date this representation is made or deemed to be made (a) to the extent
applicable, is (x) duly organized and validly existing and (y) in good standing
under the Laws of the jurisdiction of its organization, (b) has the requisite
power and authority to conduct its business in each jurisdiction as it is
presently being conducted, and (c) to the extent applicable, is duly qualified
or licensed to conduct business and is in good standing in each such
jurisdiction, except, in the case of clauses (a)(y) and (c), as would not
reasonably be expected to result in a Material Adverse Effect. As of the
Effective Date, there are no jurisdictions in which the Parent’s or any
Restricted Subsidiary’s failure to be qualified or be in good standing,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. As of the Effective Date, no proceeding to dissolve any
Obligor is pending or, to the Parent’s knowledge, threatened.
Section ii.Authority Relative to this Agreement. Each of the Obligors has the
power and authority to execute and deliver this Agreement and the other Loan
Documents to which it is a party and to perform its obligations hereunder and
thereunder. The Transactions have been duly authorized by all necessary
corporate, trust, partnership or limited liability company action on the part of
each Obligor that is a party thereto, including any SARB Approval. This
Agreement and the other Loan Documents have been duly and validly executed and
delivered by each Obligor party thereto and constitute the legal, valid and
binding obligations of such Obligor, enforceable against such Obligor in
accordance with their respective terms, subject to the effect of any applicable
bankruptcy, insolvency, business rescue, reorganization, moratorium or similar
Laws affecting creditors’ rights and remedies generally and to the effect of
general principles of equity (regardless of whether enforcement is considered in
a proceeding at Law or in equity).
Section iii.No Violation. The Transactions will not:
-49-



--------------------------------------------------------------------------------



(1)result in a breach of the articles or certificate of incorporation, bylaws,
partnership agreement, trust deed or limited liability company agreement of the
Parent or any Restricted Subsidiary or any resolution currently in effect
adopted by the Board of Directors, shareholders, beneficiaries, partners,
members or managers of the Parent or any Restricted Subsidiary;
(2)result in the imposition of any Lien on any of the Equity Interests of the
Parent or any Restricted Subsidiary or any of their respective assets other than
the Liens created under the Loan Documents;
(3)result in, or constitute an event that, with the passage of time or giving of
notice or both, would be, a breach, violation or default (or give rise to any
right of termination, cancellation, prepayment or acceleration) under (i) any
agreement evidencing Indebtedness or any other material agreement to which the
Parent or any Restricted Subsidiary is a party or by which its properties or
assets may be bound or (ii) any Governmental Approval held by, or relating to
the business of, the Parent or any Restricted Subsidiary, in the case of clauses
(i) and (ii), that could reasonably be expected to have a Material Adverse
Effect;
(4)require the Parent or any Restricted Subsidiary to obtain any consent,
waiver, approval, exemption, authorization or other action of, or make any
filing with or give any notice to, any Person except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect or assign Liens or security interest created under the Loan Documents,
(iii) filings required under applicable securities Laws, (iv) such as are
required regardless of whether this Agreement is entered into by the Parent or
any Restricted Subsidiary, or (v) those which, if not made or obtained, could
not reasonably be expected to have a Material Adverse Effect; or
(5)violate any Law or Order applicable to the Parent or any Restricted
Subsidiary or by which their respective properties or assets may be bound that
could reasonably be expected to have a Material Adverse Effect.
Section iv.Financial Statements. The Parent has previously furnished to the
Administrative Agent the audited consolidated balance sheets of the Parent and
its Subsidiaries as of December 31, 2019, and the related consolidated
statements of operation, cash flows and changes in shareholders’ equity for the
fiscal year then ended, the notes accompanying such financial statements, and
the report of KPMG LLP. Such financial statements fairly present in all material
respects the financial condition of the Parent and its Subsidiaries as of their
respective dates and the results of operations and cash flows of the Parent and
its Subsidiaries for the periods ended on such dates in accordance with GAAP for
the periods covered thereby, subject, in the case of interim financial
statements, to normal year-end adjustments, reclassifications and absence of
footnotes. Since December 31, 2019, there has been no change that could
reasonably be expected to have a Material Adverse Effect; provided that the
impacts of COVID-19 on the business, assets, operations, properties or financial
condition of the Parent or any of its Restricted Subsidiaries that occurred and
were disclosed in writing to the Lenders or in the Parent’s public filings with
the SEC, in each case, prior to the Effective Date will be disregarded on the
Effective Date.
Section v.Reserved.
Section vi.Litigation. Except as disclosed to the Administrative Agent and each
Lender in accordance with Section 5.02(c), the Parent’s most recent form 10-K
and form 10-Q filed with the SEC describe each action, suit or proceeding
pending before any Governmental Authority or arbitration panel, or to the
knowledge of the Parent or any Restricted Subsidiary, threatened in writing, (a)
involving the Transactions, or (b) against the Parent or any Restricted
Subsidiary regarding the business or assets owned or used by the Parent or any
Restricted Subsidiary that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
Section vii.Compliance with Law. Each of the Parent and the Restricted
Subsidiaries is in compliance with each Law that is or was applicable to it or
to the conduct or operation of its business or the ownership or use of any of
its assets except where the failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and, as of the Effective Date, neither the Parent nor any Restricted
Subsidiary has received any notice of, nor does any of them have knowledge of,
the assertion by any Governmental Authority or other Person of any such
violation.
-50-



--------------------------------------------------------------------------------



Section viii.Properties. Each of the Parent and the Restricted Subsidiaries
owns (with good and defensible title in the case of real property, subject only
to the matters permitted by the following sentence), or have valid leasehold
interests in, all the properties and assets (whether real, personal, or mixed
and whether tangible or intangible) material to its business, except (i) for
minor irregularities or deficiencies in title that, individually or in the
aggregate, do not interfere with its ability to conduct its business as
currently conducted or (ii) where the failure to have such title would not
reasonably be expected to result in Material Adverse Effect. All such properties
and assets are free and clear of all Liens except Permitted Liens and are not,
in the case of real property, subject to any rights of way, building use
restrictions, exceptions, variances, reservations, or limitations of any nature
which would materially interfere with an Obligor’s ability to conduct its
business as currently conducted. The properties of the Parent and the Restricted
Subsidiaries, taken as a whole, as to tangible, personal property, are in good
operating order, condition and repair (ordinary wear and tear and casualty and
condemnation excepted).
Section ix.Intellectual Property.
(1)As of the Effective Date, none of the patents, patent applications,
trademarks (whether registered or not), trademark applications, trade names,
service marks, and copyrights owned by the Parent or any Restricted Subsidiary
(the “Intellectual Property”) has been declared invalid or is the subject of a
pending or, to the knowledge of the Parent or any Restricted Subsidiary,
threatened action for cancellation or a declaration of invalidity, and there is
no pending judicial proceeding involving any claim, and neither the Parent nor
any Restricted Subsidiary has received any written notice or claim of any
infringement, misuse or misappropriation by the Parent or any Restricted
Subsidiary of any patent, trademark, trade name, copyright or similar
intellectual property right owned by any third party, in each case, that could
reasonably be expected to have a Material Adverse Effect, except as described in
Schedule 3.09.
(2)To the knowledge of the Parent and the Restricted Subsidiaries, the conduct
by the Parent and the Restricted Subsidiaries of their respective businesses as
presently conducted does not conflict with, infringe on, or otherwise violate
any copyright, trade secret, or patent rights of any Person except where such
conflict, infringement or violation could not reasonably be expected to have a
Material Adverse Effect.
Section x.Taxes. The Parent and the Restricted Subsidiaries have filed all
Federal, state and other tax returns and reports required to be filed, and have
paid all Federal, state and other Taxes imposed upon them or their properties,
income or assets otherwise due and payable, except (a) where the failure to file
such tax returns or pay such Taxes could not be reasonably expected to have a
Material Adverse Effect or (b) to the extent such Taxes are being actively
contested by the Parent or any Restricted Subsidiary in good faith and by
appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.
Section xi.Environmental Compliance.
(1)Neither the Parent nor any Restricted Subsidiary is in violation of any
Environmental Law or is subject to any Environmental Liability, except to the
extent such violation or such liability, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect;
(2)neither the Parent nor any Restricted Subsidiary has received any written
notice of any claim with respect to any Environmental Liability which claims are
currently outstanding or know of any basis for any Environmental Liability,
except to the extent such liability, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect;
(3)neither the Parent nor any Restricted Subsidiary has arranged for the
disposal of Hazardous Material at a site listed for investigation or clean-up by
any Governmental Authority or in violation of any Environmental Law except to
the extent such disposal, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect;
-51-



--------------------------------------------------------------------------------



(4)there is no proceeding pending against the Parent or any Restricted
Subsidiary by any Governmental Authority with respect to the presence of any
Hazardous Material on or release of any Hazardous Material from any real
property owned or operated at any time by the Parent or any Restricted
Subsidiary or otherwise used in connection with their respective businesses,
except to the extent that if such proceeding were determined adversely to the
Parent or any Restricted Subsidiary, such determination, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
(5)neither the Parent nor any Restricted Subsidiary has knowledge that any
Hazardous Material has been or is currently being generated, processed, stored
or released (or is subject to a threatened release) from, on or under any real
property owned or operated by the Parent or any Restricted Subsidiary, or
otherwise used in connection with their respective businesses in a quantity or
concentration that would require remedial action under any Environmental Law if
reported to or discovered by the relevant Governmental Authority except to the
extent such remedial action, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and
(6)to the knowledge of the Parent and the Restricted Subsidiaries, there is no
underground storage tank located at any real property owned or operated by the
Parent or any Restricted Subsidiary, except to the extent that the presence of
such tank, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
Section xii.Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Parent or any Restricted Subsidiary pending
or, to the knowledge of the Parent or any Restricted Subsidiary, threatened. The
hours worked by and payments made to employees of the Parent and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other Law dealing with such matters except to the extent such violation,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. All payments due from the Parent or any Restricted
Subsidiary, or for which any claim may be made against any of them, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Parent or any Restricted
Subsidiary except to the extent that the nonpayment of such, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. The consummation of the Transactions to occur on the Effective Date and
the borrowing of Loans and the use of proceeds thereof will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Parent or any Restricted
Subsidiary is bound.
Section xiii.Investment Company Status. Neither the Parent nor any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
Section xiv.Insurance. Insurance maintained in accordance with Section 5.05 is
in full force and effect.
Section xv.Solvency. Immediately after the consummation of the Transactions and
the incurrence of the Indebtedness to occur on the Effective Date, (a) the fair
value of the assets of the Parent and the Restricted Subsidiaries on a going
concern basis and on a consolidated basis, is greater than the total amount of
debts and other liabilities of the Parent and the Restricted Subsidiaries, on a
consolidated basis; (b) the present fair saleable value of the assets of the
Parent and the Restricted Subsidiaries on a going concern basis and on a
consolidated basis is not less than the amount that could reasonably be expected
to be required to pay the probable liability of their debts and other
liabilities, on a consolidated basis, as they become absolute and matured; (c)
the Parent and the Restricted Subsidiaries, on a consolidated basis, are able to
pay their debts and liabilities as they become absolute and mature; and (d) the
Parent and the Restricted Subsidiaries are not engaged in, and are not about to
be engaged in, business or a transaction for which the Parent’s and the
Restricted Subsidiaries’ assets, on a consolidated basis, would constitute
unreasonably small capital. For purposes of this Section 3.15, (a) “fair value”
shall mean the amount at which the assets of an entity would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having knowledge of the relevant facts, neither being under
any compulsion to act, with equity to both; and (b) “present fair saleable
value” shall mean the amount that may be realized within a reasonable time,
considered to be six months to one year, either through collection or sale at
the regular market value, conceiving the
-52-



--------------------------------------------------------------------------------



latter as the amount which could be obtained for such properties within such
period by a capable and diligent businessman from an interested buyer who is
willing to purchase under ordinary selling conditions.
Section xvi.ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
Section xvii.Disclosure.
(1)As of the Effective Date, none of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Parent and
the Restricted Subsidiaries to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information and forward-looking statements, the Parent represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
(2)As of the Effective Date, to the best knowledge of the Parent, the
information included in each Beneficial Ownership Certification provided on or
about the Effective Date to any Lender in connection with this Agreement is true
and correct in all respects.
Section xviii.Margin Stock. No part of any Borrowing shall be used at any time,
to purchase or carry margin stock (within the meaning of Regulation U) in
violation of Regulation U or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of Regulation U. Neither
the Parent nor any Restricted Subsidiary is engaged principally, or as one of
its important activities, in the business of extending credit for the purposes
of purchasing or carrying any such margin stock. No part of the proceeds of any
Borrowing will be used for any purpose which violates, or which is inconsistent
with, any regulations promulgated by the Board.
Section xix.Anti-Corruption Laws and Sanctions. The Parent has implemented and
maintains in effect policies and procedures designed to promote compliance by
the Parent, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Parent,
its Subsidiaries and their respective officers, employees, directors and, to the
knowledge of the Parent, its agents (acting in such agent’s capacity as agent
for the Obligors), are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Parent, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of Parent, any agent of the Parent or any Subsidiary acting in its
capacity as agent for the Obligors in connection with the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions. This Section shall not be interpreted or applied
in relation to any Obligor, any director, officer, employee or agent, or any
Lender to the extent that the representations made pursuant to this Section
violate or expose such entity or any director, officer, employee or agent
thereof to any liability under any anti-boycott or blocking law, regulation or
statute that is in force from time to time in the European Union (and/or any of
its member states) that are applicable to such entity (including EU Regulation
(EC) 2271/96) and Section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung, AWV) in connection with the German Foreign Trade
Act (Außenwirtschaftsgesetz)).
Section xx.Affected Financial Institution. No Obligor is an Affected Financial
Institution.
ARTICLE IV.
Conditions
Section i.Effective Date. The effectiveness of this Agreement is subject to the
conditions precedent that each of the following conditions is satisfied (or
waived in accordance with Section 10.02), subject to Section 5.10:
-53-



--------------------------------------------------------------------------------



(1)The Administrative Agent (or its counsel) shall have received from each party
hereto a counterpart of this Agreement signed on behalf of such party (which,
subject to Section 10.06(b), may include any Electronic Signatures transmitted
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of an actual executed signature page).
(2)(i) The Borrower shall have delivered to the Administrative Agent the
Security Agreement, together with all annexes thereto, duly executed by the
Borrower and each of the U.S. Guarantors, together with (A) UCC financing
statements and other applicable documents under the laws of all necessary or
appropriate jurisdictions with respect to the perfection of the Liens granted
under the Security Agreement, as reasonably requested by the Administrative
Agent in order to perfect such Liens, duly authorized by the applicable Obligors
and (B) a duly executed Trademark Security Agreement.
(3)The Administrative Agent shall have received (i) a certificate from each
Obligor that is organized under the laws of the United States, any state thereof
or the District of Columbia relating to the organization, existence and good
standing, to the extent applicable, of such Obligor, the authorization of the
Transactions to occur on the Effective Date, the authority of each natural
Person executing any of the Loan Documents on behalf of such Obligor and (ii)
with respect to each Obligor (other than an Obligor that is that is organized
under the laws of the United States, any state thereof or the District of
Columbia), evidence of authorization of the Transactions to occur on the
Effective Date, in each case, all in form and substance reasonably satisfactory
to the Administrative Agent.
(4)Each Lender requesting a promissory note evidencing Loans made by such Lender
at least 3 Business Days prior to the Effective Date shall have received from
the Borrower a promissory note payable to such Lender in a form approved by the
Administrative Agent in its reasonable discretion.
(5)The Lenders, the Administrative Agent and the Arrangers shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by Parent or the
Borrower hereunder.
(6)[Reserved].
(7)[Reserved].
(8)The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Weil, Gotshal & Manges LLP, as U.S. counsel to the Obligors, in form
and substance reasonably satisfactory to the Administrative Agent.
(9)The Administrative Agent shall have received reports of UCC, United States
Patent and Trademark Office and United States Copyright Office, tax and judgment
Lien searches conducted by a reputable search firm with respect to each of the
Obligors from their respective jurisdiction of formation and such reports shall
not disclose any Liens other than Permitted Liens.
(10)[Reserved].
(11)The Administrative Agent shall have received evidence of insurance coverage
of the Parent and the Restricted Subsidiaries, which coverage shall be
consistent with the requirements set forth in Section 5.05 and shall name the
Administrative Agent as an additional insured and as a loss payee on the
liability and casualty insurance policies.
(12)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a responsible officer of the Parent, confirming
compliance with the matters specified in paragraphs (a) and (b) of Section 4.02.
(13)The Administrative Agent and each relevant Lenders shall have received, at
least three days prior to the Effective Date, (i) all documentation and other
information regarding the Parent requested in connection with
-54-



--------------------------------------------------------------------------------



applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, and the Australian AML Act and their respective
internal policies, that has been reasonably requested by the Administrative
Agent or such Lender, as applicable, at least 10 Business Days prior to the
Effective Date and (ii) to the extent the Parent or any other Obligor qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, a
Beneficial Ownership Certification in relation to the Parent or such other
Obligor.
(14)The Administrative Agent shall have received a certificate from a Financial
Officer of Parent certifying as to the solvency of Parent and its Restricted
Subsidiaries on a consolidated basis after giving effect to the Transactions.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section ii.Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(1)The representations and warranties of the Parent and the Restricted
Subsidiaries set forth in this Agreement or any other Loan Document shall be
deemed to have been made as a part of said request for each Borrowing and shall
be true and correct in all material respects on and as of the date of such
Borrowing; provided, that to the extent such representations and warranties were
made as of a specific date, the same shall be required to have been true and
correct in all material respects as of such specific date; provided further, in
either case, to the extent any such representation or warranty is qualified by
Material Adverse Effect or materiality qualifier, such representation or
warranty shall be true and correct in all respects;
(2)At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing; and
(3)The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 or the Administrative Agent.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Parent on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.
Section iii.Credit Events for Limited Condition Transactions. Notwithstanding
Section 4.02 above to the contrary, if the Parent has made an LCT Election
pursuant to Section 1.07, then in the case of any Borrowing the proceeds of
which are to be used solely to finance a Limited Condition Transaction, the
obligation of each Lender to make a Loan on the occasion of such Borrowing shall
be subject to satisfaction of the following conditions:
(1)(i) The representations and warranties of the Parent and the Restricted
Subsidiaries set forth in this Agreement in Sections 3.01, 3.02, 3.03(a) and (e)
(except, with respect to violation of any Law or Order, to the extent such
violation could not reasonably be expected to have a Material Adverse Effect),
3.07, 3.13, 3.15 (after giving effect to such Limited Condition Transaction),
3.18 and 3.19 shall be true and correct in all material respects on and as of
the date of such Borrowing, and (ii) in the case of a Limited Condition
Transaction that is a Business Acquisition, the representations and warranties
made by the target of such Business Acquisition and its subsidiaries in the
definitive agreement for such Business Acquisition that are material to the
interests of the Lenders and only to the extent that the Parent or its
applicable Subsidiary has the right to terminate its obligations under such
agreement as a result of a breach of such representations shall be true and
correct in all material respects on and as of the date of such Borrowing;
provided that, in either case, to the extent any such representation or warranty
is qualified by Material Adverse Effect or materiality qualifier, such
representation or warranty shall be true and correct in all respects;
(2)At the time of and immediately after giving effect to such Borrowing, no
Event of Default under Section 7.01(a), (h) or (i) shall have occurred and be
continuing; and
-55-



--------------------------------------------------------------------------------



(3)The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Parent on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.03.
ARTICLE V.
Affirmative Covenants
Until all Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Parent, for itself and each Restricted Subsidiary, and each Guarantor,
for itself, covenant and agree with the Lenders that:
Section i.Financial Statements. The Parent will furnish to the Administrative
Agent and each Lender:
(1)on or before the date on which such financial statements are required to be
filed with the SEC or, if such financial statements are not required to be filed
with the SEC, within 90 days after the end of each fiscal year of the Parent,
the audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year of the
Parent, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification,
or exception as to the scope of such audit by reason of any limitation which is
imposed by the Parent, except as resulting from (A) the impending maturity of
any Indebtedness within the four fiscal quarter period following the relevant
audit date or (B) any breach or anticipated breach of any financial covenant) to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP;
(2)on or before the date on which such financial statements are required to be
filed with the SEC or, if such financial statements are not required to be filed
with the SEC, within 45 days after the end of the first three fiscal quarters of
each fiscal year of the Parent, the consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year for
the Parent, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end adjustments, reclassifications
and the absence of footnotes;
(3)no later than 5 Business Days after the date on which financial statements
are delivered under clause (a) or (b) above, a certificate of a Financial
Officer substantially in the form attached hereto as Exhibit 5.01(c)
(“Compliance Certificate”) and (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) in the case of
financial statements delivered under clause (a) above (commencing with the
fiscal year ending December 31, 2021), setting forth reasonably detailed
calculations of Excess Cash Flow, (iii) certifying compliance with Section
5.09(c), and (iv) attaching the consolidating financial information reflecting
the adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
(if any) from such consolidated financial statements;
(4)promptly upon receipt of any written complaint, order, citation, notice or
other written communication from any Person with respect to, or upon the Parent
or any of its Subsidiaries obtaining knowledge of, (i) the existence or alleged
existence of a violation of any applicable Environmental Law or any
Environmental Liability in connection with any property now or previously owned,
leased or operated by the Parent or any Restricted Subsidiary, (ii) any release
of Hazardous Materials on such property or any part thereof in a quantity that
is reportable under any applicable Environmental Law, and (iii) any pending or
threatened proceeding for the termination, suspension or non-renewal of any
permit required under any applicable Environmental Law, in each case under
clause (i), (ii) or (iii) above, in which there is a reasonable likelihood of an
adverse decision or determination that could reasonably be expected to result in
a Material Adverse Effect, a certificate of a Financial
-56-



--------------------------------------------------------------------------------



Officer, setting forth the details of such matter and the actions, if any, that
the Parent or such Restricted Subsidiary is required or proposes to take;
(5)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Parent or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request, including, without
limitation, (i) updated Beneficial Ownership Certifications for the Obligors as
so requested, or written confirmation that the information provided in the
Beneficial Ownership Certifications delivered to the Administrative Agent or any
Lender on or about the Effective Date in connection with this Agreement remains
true and correct in all respects and (ii) all documentation and other
information reasonably requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, and the internal policies of the Administrative Agent or such Lender;
(6)[reserved];
(7)within 90 days after the end of each fiscal year (or such later date to which
the Administrative Agent may reasonably agree), copies of certificates
evidencing or other evidence of all material insurance coverage maintained by
the Parent and the Restricted Subsidiaries; and
(8)within 90 days after the end of each fiscal year, an annual budget of the
Parent and the Restricted Subsidiaries for the following fiscal year.
Documents required to be delivered pursuant to Section 5.01(a) and (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent). Notwithstanding anything contained herein, in every
instance the Parent shall be required to provide paper or electronic copies of
the Compliance Certificates required by Section 5.01(c) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Borrower represents and warrants that each of it and its Controlling and
Controlled entities, in each case, if any (collectively with the Borrower, the
“Relevant Entities”), either (i) has no SEC registered or unregistered, publicly
traded securities outstanding, or (ii) files its financial statements with the
SEC and/or makes its financial statements available to potential holders of its
securities, and, accordingly, the Borrower hereby (i) authorizes the
Administrative Agent to make the financial statements to be provided under
Sections 5.01(a) and (b) above, along with the Loan Documents, available to
Public-Siders and (ii) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
any such securities. The Borrower will not request that any other material be
posted to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Relevant Entities have no outstanding SEC registered or unregistered,
publicly traded securities. Notwithstanding anything herein to the contrary, in
no event shall the Borrower request that the Administrative Agent make available
to Public-Siders budgets or any certificates, reports or calculations with
respect to the Borrower’s compliance with the covenants contained herein.
Section ii.Notices of Material Events. The Parent will furnish to the
Administrative Agent and each Lender promptly and, in any event, within five
Business Days after acquiring knowledge thereof, written notice of the
following:
-57-



--------------------------------------------------------------------------------



(1)the occurrence of any Event of Default and the action that the Parent or any
Restricted Subsidiary is taking or proposes to take with respect thereto;
(2)the incurrence of any material liability or obligation of any nature (whether
absolute, accrued, contingent or otherwise) by the Parent or any Restricted
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect;
(3)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Parent or any
Restricted Subsidiary or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect or that in
any manner questions the validity of the Loan Documents; and
(4)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
unfunded liability of any Obligor resulting in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
Section iii.Existence; Conduct of Business. Each Obligor shall and shall cause
each Restricted Subsidiary to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except to the extent failure to maintain or preserve could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, amalgamation, consolidation,
liquidation or dissolution permitted under Section 6.03 or any other transaction
permitted under this Agreement.
Section iv.Payment of Obligations. Each Obligor shall and shall cause each
Restricted Subsidiary to pay its obligations, including liabilities for Taxes
before the same shall become delinquent or in default, except (a) past due Taxes
for which no fine, penalty, interest, late charge or loss has been assessed,
(b) where the validity or amount thereof is being contested in good faith by
appropriate proceedings, and such Obligor or Restricted Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(c) where the failure to make payment could not reasonably be expected to result
in a Material Adverse Effect.
Section v.Maintenance of Properties; Insurance. Except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect, each
Obligor shall and shall cause each Restricted Subsidiary to (a) keep and
maintain all property material to the conduct of the business of the Obligors
and the Restricted Subsidiaries, taken as a whole, in good working order and
condition, ordinary wear and tear excepted, and (b) subject to Section 5.14,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. All policies or certificates with respect to such liability and
property insurance shall name the Administrative Agent as an additional insured
or loss payee, as applicable.
Section vi.Books and Records; Inspection Rights. Each Obligor shall and shall
cause each Restricted Subsidiary to keep proper, complete and consistent books
of record that are true and correct in all material respects with respect to
such Person’s operations, affairs, and financial condition. Each Obligor shall
and shall cause each Restricted Subsidiary to permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested (provided that in the absence of an Event of Default, the
representatives of the Administrative Agent shall not visit or inspect such
properties more often than once per calendar year), subject in each case, to any
restrictions or confidentiality agreements existing in favor of third parties.
-58-



--------------------------------------------------------------------------------



Section vii.Compliance with Laws. Each Obligor shall and shall cause each
Restricted Subsidiary to comply with all Laws (excluding Laws referenced in
Section 5.12, which compliance shall be governed by such Sections) and Orders
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Parent will maintain in effect and enforce
policies and procedures designed to promote compliance by the Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
Section viii.Use of Proceeds. The proceeds of the Loans will be used only to
(a) pay the fees, expenses and other transaction costs of the Transactions and
(b) fund working capital needs and general corporate purposes of the Parent and
the Restricted Subsidiaries, including the making of Business Acquisitions and
other acquisitions of property. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of Regulations T, U and X of the Board. The Borrower will not request any
Borrowing, and Parent shall not use, and shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto. This Section shall not be interpreted or applied in
relation to any Obligor, any director, officer, employee or agent, or any Lender
to the extent that the obligations under this Section would violate or expose
such entity or any director, officer, employee or agent thereof to any liability
under any anti-boycott or blocking law, regulation or statute that is in force
from time to time in the European Union (and/or any of its member states) that
are applicable to such entity (including EU Regulation (EC) 2271/96) and Section
7 of the German Foreign Trade Regulation (Außenwirtschaftsverordnung, AWV) in
connection with the German Foreign Trade Act (Außenwirtschaftsgesetz)).
Section ix.Additional Guarantors; Termination of Guarantees.
(1)Subject to Section 5.10, the Parent at all times shall cause all Material
Restricted Subsidiaries organized under the laws of the Specified Jurisdictions
to be Guarantors; provided that (i) no Material Restricted Subsidiary organized
under the laws of Canada or South Africa not listed on Schedule 1.01 shall be
required to provide Guarantees; (ii) no Material Restricted Subsidiary listed on
Schedule 1.01 organized under the laws of South Africa shall be required to
provide Guarantees if such Guarantees cannot be provided after the use of
commercially reasonable efforts by Parent and such Restricted Subsidiaries to
obtain the consents and approvals required under applicable Law in connection
with such Guarantees, including any SARB Approval, (iii) no Material Restricted
Subsidiary that is (x) an After-Acquired CFC or (y) an After-Acquired CFC Holdco
shall be required to provide a Guarantee; and (iv) no Material Restricted
Subsidiary shall be required to provide a Guarantee if such Guarantee could
reasonably result in material adverse consequences to the Parent, its
Subsidiaries or its shareholders, as reasonably determined by the Parent in
consultation with the Administrative Agent.
(2)[Reserved].
(3)If as of the end of any fiscal quarter, (i) the aggregate consolidated
revenues generated by Immaterial Subsidiaries (other than the Finco Entities)
that are not Guarantors exceed fifteen percent (15%) of the aggregate total
consolidated revenue of the Parent and all of its Subsidiaries for the most
recently ended period of four (4) fiscal quarters or (ii) the book value of the
aggregate consolidated assets held by the Immaterial Subsidiaries (other than
the Finco Entities) that are not Guarantors exceeds fifteen percent (15%) of the
book value of the aggregate total consolidated assets of the Parent and all of
its Subsidiaries for the most recently ended period of four (4) fiscal quarters,
the Parent shall within 60 days (or such later date to which the Administrative
Agent may reasonably agree) cause one or more of said Immaterial Subsidiaries
(other than the Finco Entities) to become Guarantors by executing an Addendum,
such that, after giving effect to such Addendum, both the aggregate consolidated
revenues and the book value of the aggregate consolidated assets of all
Immaterial Subsidiaries (other than the Finco Entities) that are not Guarantors
are less than fifteen percent (15%) of the total consolidated revenue and total
book value of the consolidated assets of the Parent and all of its Subsidiaries.
Any such Immaterial Subsidiary that becomes a Guarantor shall also be designated
as a Restricted Subsidiary, to the extent not already a
-59-



--------------------------------------------------------------------------------



Restricted Subsidiary. The Parent shall deliver to the Administrative Agent such
documents relating to such Immaterial Subsidiary as the Administrative Agent
shall reasonably request.
(4)Subject in all respects to Section 5.09(a), within 60 days after the Parent
acquires or creates a new Material Subsidiary (or such later date to which the
Administrative Agent may reasonably agree), by way of Division or otherwise
(other than a Finco Entity) or any Immaterial Subsidiary becomes a Material
Subsidiary or becomes a Guarantor pursuant to clause (c) above, the Parent shall
notify the Administrative Agent and shall provide the constituent documents for
such new Material Subsidiary, and to the extent that such Material Subsidiary is
a Material Restricted Subsidiary or to the extent such Material Subsidiary would
otherwise be required to be a Guarantor under clause (c) above, the Parent shall
(i) cause such new Material Subsidiary to become a Guarantor by executing an
Addendum and (ii) deliver to the Administrative Agent such documents, including
Security Documents, relating to such Material Subsidiary or Immaterial
Subsidiary required to become a Guarantor pursuant to clause (c) above as the
Administrative Agent shall reasonably request.
(5)At any time, the Parent may, in its sole discretion, elect to cause one or
more Restricted Subsidiaries that are not then Guarantors to become Guarantors
by notifying the Administrative Agent of such election and causing such
Restricted Subsidiary to execute an Addendum and deliver such Addendum to the
Administrative Agent together with such other documents relating to such new
Guarantor as the Administrative Agent shall reasonably request; provided, that,
in the case of any Restricted Subsidiary that is not organized under the laws of
a Specified Jurisdiction, (x) the jurisdiction of organization of such
Restricted Subsidiary shall be reasonably satisfactory to the Administrative
Agent in light of legal permissibility and the policies and procedures of the
Administrative Agent and the Lenders for similarly situated companies (as
reasonably determined by the Administrative Agent) and (y) Security Documents
containing collateral and guarantee provisions reasonably acceptable to the
Administrative Agent in such jurisdiction shall be negotiated in good faith.
(6)At any time, the Parent may elect to terminate any Guarantee by any Guarantor
(a “Guarantee Termination”); provided that (i) no such Guarantee Termination
shall be given or take effect with respect to any Subsidiary that is at the time
(x) a Material Restricted Subsidiary or (y) that guarantees the Revolving Credit
Facility and (ii) such Guarantee Termination shall only become effective on the
date that is ten days after receipt by the Administrative Agent of a certificate
of a Financial Officer certifying that (A) the Parent will be in pro forma
compliance with Sections 5.09(c) and (B) no Default or Event of Default shall
have occurred and is continuing, in each case, at the time of and after giving
effect to such Guarantee Termination. Upon the effectiveness of any Guarantee
Termination, (i) such Guarantor shall be released from its obligations as a
Guarantor hereunder, (ii) all Liens granted by such Guarantor to secure its
Guarantee shall automatically be terminated and released and (iii) the
Administrative Agent will, at the expense of the Parent, execute and deliver
such documents as are reasonably necessary to evidence said releases and
terminations.
Section x.Post-Closing Matters. Parent shall, and shall cause each applicable
Restricted Subsidiary to, execute and deliver the documents and complete the
tasks set forth on Schedule 5.10 in each case within the time limits specified
on such schedule.
Section xi.Compliance with ERISA. In addition to and without limiting the
generality of Section 5.07, each Obligor shall and shall cause each Restricted
Subsidiary to (a) comply in all material respects with all applicable provisions
of ERISA and the regulations and published interpretations thereunder with
respect to all employee benefit plans (as defined in ERISA) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, (b) not take any action or fail
to take action the result of which could be (i) a liability to the PBGC (other
than liability for PBGC premiums) or (ii) a past due liability to any
Multiemployer Plan, except to the extent such liability could not reasonably be
expected to result in a Material Adverse Effect, (c) not participate in any
prohibited transaction that could result in any civil penalty under ERISA or any
tax under the Code, except to the extent such penalty or tax could not
reasonably be expected to result in a Material Adverse Effect, (d) operate each
employee benefit plan in such a manner that could not reasonably be expected to
result in the incurrence of any material tax liability under Section 4980B of
the Code or any liability to any qualified beneficiary as defined in Section
4980B of the Code except to the extent such tax liability or liability to any
qualified beneficiary could not reasonably be expected to have a Material
Adverse Effect and (e) furnish to
-60-



--------------------------------------------------------------------------------



the Administrative Agent upon the Administrative Agent’s request such additional
information about any employee benefit plan as may be reasonably requested by
the Administrative Agent.
Section xii.Compliance With Agreements. Each Obligor shall and shall cause each
Restricted Subsidiary to comply in all respects with each material contract or
agreement to which it is a party, except where the failure to so comply could
not reasonably be expected to result in a Material Adverse Effect; provided that
such Obligor or Restricted Subsidiary may contest any such contract or agreement
or any portion thereof in good faith through applicable proceedings so long as
adequate reserves are maintained in accordance with GAAP.
Section xiii.Compliance with Environmental Laws; Environmental Reports. Each
Obligor shall and shall cause each Restricted Subsidiary to (a) comply with all
Environmental Laws applicable to its operations and real property except to the
extent that the failure to comply could not reasonably be expected to result in
a Material Adverse Effect; (b) obtain and renew all Governmental Approvals
required under Environmental Laws applicable to its operations and real property
except to the extent that the failure to obtain or renew such approvals could
not reasonably be expected to result in a Material Adverse Effect; and
(c) conduct any Response in accordance with Environmental Laws except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that neither such Obligor nor any Restricted
Subsidiary shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.
Section xiv.Maintain Business. Each Obligor shall and shall cause each
Restricted Subsidiary to continue to engage in all material respects primarily
in the business or businesses being conducted on the Effective Date and other
businesses reasonably related or ancillary thereto as determined by the board of
directors of the Parent.
Section xv.Further Assurances. Each Obligor shall and shall cause each
Restricted Subsidiary to execute, acknowledge and deliver, at its own cost and
expense, all such further acts, documents and assurances as may from time to
time be reasonably necessary or as the Administrative Agent or the Majority
Lenders may from time to time reasonably request in order to carry out the
intent and purposes of the Loan Documents, including all such actions to
establish, preserve, protect and (to the extent required under the Security
Documents or as otherwise provided in this Agreement) perfect the estate, right,
title and interest of the Lenders, or the Administrative Agent for the benefit
of the Lenders, to the Collateral (including Collateral acquired after the date
hereof).
Section xvi.Maintenance of Ratings. Parent will use commercially reasonable
efforts to cause the Initial Term Loans to be continuously rated by S&P and
Moody’s; provided that in no event shall the Borrower be required to maintain
any specific rating with any such agency.
ARTICLE VI.
Negative Covenants
Until the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, the Parent, for itself and each Restricted
Subsidiary, and each Guarantor, for itself, covenants and agrees with the
Administrative Agent and the Lenders that:
Section i.Indebtedness. Neither Parent nor any Restricted Subsidiary will
create, incur, assume or permit to exist any Indebtedness, except:
(1)Indebtedness created hereunder or under any of the Loan Documents;
(2)Existing Indebtedness (other than Indebtedness under the Revolving Credit
Facility, the 2025 Senior Notes and the Convertible Senior Notes) and any
Permitted Refinancing thereof;
(3)Indebtedness incurred to finance the acquisition, construction or improvement
of any assets, including Capital Lease Obligations, and any Indebtedness assumed
in connection with the acquisition of any such
-61-



--------------------------------------------------------------------------------



assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any of such Indebtedness that do
not increase the outstanding principal amount thereof; provided that the
aggregate principal amount of Indebtedness outstanding under this clause (c)
shall not exceed $75,000,000 at any time;
(4)Indebtedness (i) owed by an Obligor to any other Obligor, (ii) owed by a
Restricted Subsidiary that is not an Obligor to any other Restricted Subsidiary
that is not an Obligor, (iii) owed by an Obligor to any Restricted Subsidiary
that is not an Obligor; provided that such Indebtedness is unsecured and
subordinated in right of payment to the obligations of such Obligor under the
Loan Documents or (iv) owed by a Restricted Subsidiary that is not an Obligor to
any Obligor;
(5)Indebtedness of any Restricted Subsidiary in existence on the date on which
such Restricted Subsidiary is acquired directly or indirectly by the Parent or
any of its Restricted Subsidiaries (but not incurred or created in connection
with such acquisition); provided (i) neither the Parent nor any other Restricted
Subsidiary has any obligation with respect to such Indebtedness, (ii) none of
the properties of the Parent or any other Restricted Subsidiary is bound with
respect to such Indebtedness and (iii) so long as immediately after giving
effect to the incurrence of such Indebtedness and the use of proceeds thereof,
the Total Net Leverage Ratio on a pro forma basis does not exceed 4.50 to 1.00;
(6)Indebtedness in respect of endorsements of negotiable instruments for
collection in the ordinary course of business;
(7)Indebtedness associated with accounts payable incurred in the ordinary course
of business that are not more than ninety (90) days past due or which are being
actively contested by the Parent or the applicable Restricted Subsidiary in good
faith and by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;
(8)Indebtedness incurred pursuant to Swap Agreements permitted by Section 6.06;
(9)other Indebtedness in an aggregate principal amount not to exceed
$100,000,000 outstanding at any time;
(10)guarantees (i) incurred by Parent or any Restricted Subsidiary in respect of
Indebtedness of the Parent or any Restricted Subsidiary that is permitted to be
incurred under this Agreement; provided that in the case of any guarantees by an
Obligor of the obligations of a Restricted Subsidiary that is not an Obligor,
the related Investment is permitted under Section 6.05 (other than Section
6.05(j)) and (ii) of any Obligor in respect of Indebtedness of Parent or any
other Obligor otherwise permitted hereunder;
(11)additional Indebtedness that is (i) secured by Liens on the Collateral that
are pari passu with the Liens securing the Obligations, so long as immediately
after giving effect to the incurrence of such Indebtedness (which shall assume
the proceeds of such Indebtedness incurred on such date of determination are not
included as Unencumbered Balance Sheet Cash in clause (a)(y) of the definition
of “First Lien Net Leverage Ratio”) and the use of proceeds thereof, the First
Lien Net Leverage Ratio on a pro forma basis does not exceed 1.40 to 1.00, (ii)
secured by Liens on the Collateral that are junior to the Liens securing the
Obligations or secured solely by assets not constituting Collateral, so long as
immediately after giving effect to the incurrence of such Indebtedness (which
shall assume the proceeds of such Indebtedness incurred on such date of
determination are not included as Unencumbered Balance Sheet Cash in clause
(a)(y) of the definition of “Secured Net Leverage Ratio”) and the use of
proceeds thereof, the Secured Net Leverage Ratio on a pro forma basis does not
exceed to 1.65 to 1.00 and (iii) unsecured, so long as immediately after giving
effect to the incurrence of such Indebtedness (which shall assume the proceeds
of such Indebtedness incurred on such date of determination are not included as
Unencumbered Balance Sheet Cash in clause (a) of the definition of “Total Net
Leverage Ratio”) and the use of proceeds thereof, the Total Net Leverage Ratio
on a pro forma basis does not exceed to 4.25 to 1.00, so long as no Event of
Default is continuing or would result from the incurrence of such Indebtedness
(collectively, “Permitted Ratio Debt”); provided that (i) the aggregate
principal amount of Permitted Ratio Debt that may be incurred under this clause
(k)
-62-



--------------------------------------------------------------------------------



by a Restricted Subsidiary that is not an Obligor shall not exceed $50,000,000
at any time outstanding; (ii) such Permitted Ratio Debt does not mature prior to
the Latest Maturity Date then in effect and shall not have a Weighted Average
Life to Maturity shorter than the Weighted Average Life to Maturity of the Loans
then in effect, (iii) [reserved], (iv) such Permitted Ratio Debt shall have
terms and conditions (other than pricing, optional prepayment, redemption
premiums and subordination terms; provided that any Permitted Ratio Debt in the
form of pari passu term loans shall be subject to the MFN Protection to the same
extent as Incremental Term Loans), taken as a whole, that are substantially
identical to or no more favorable to the lenders or investors providing such
Permitted Ratio Debt than the terms and conditions, taken as a whole, of this
Agreement (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of incurrence) and (v) if such
Permitted Ratio Debt is secured, such Indebtedness shall be subject to the Pari
Passu Intercreditor Agreement or another customary intercreditor agreement
reasonably acceptable to the Administrative Agent and the Borrower;
(12)Indebtedness of the Borrower in respect of one or more series of unsecured
notes or term loans or secured notes or term loans that will be secured by the
Collateral on a pari passu or junior basis with the Obligations, that are issued
or made in lieu of Incremental Term Loans and any extensions, renewals,
refinancings and replacements that do not increase the principal amount thereof
(the “Incremental Equivalent Debt”) and any Permitted Refinancing thereof;
provided that (i) such Incremental Equivalent Debt does not mature prior to the
Latest Maturity Date then in effect and shall not have a Weighted Average Life
to Maturity shorter than the Weighted Average Life to Maturity of the Loans then
in effect, (ii) such Incremental Equivalent Debt shall not have any mandatory
prepayment provisions (other than provisions related to customary asset sale and
change of control offers) that could result in prepayments of such Incremental
Equivalent Debt prior to the Latest Maturity Date then in effect, (iii) such
Incremental Equivalent Debt shall have terms and conditions (other than pricing,
optional prepayment, redemption premiums and subordination terms; provided that
any Incremental Equivalent Debt in the form of pari passu term loans shall be
subject to the MFN Protection to the same extent as Incremental Term Loans),
taken as a whole, that are substantially identical to or no more favorable to
the lenders or investors providing such Incremental Equivalent Debt than the
terms and conditions, taken as a whole, of this Agreement (other than to the
extent that any such more favorable term that is provided for the benefit of any
such Incremental Equivalent Debt is either (x) also added to, or the more
favorable features of such term are provided for the benefit of, any then
existing Loans (it being understood to the extent that any financial maintenance
covenant is added for the benefit of any such indebtedness, no consent shall be
required from the Administrative Agent or any Lender to the extent that such
financial maintenance covenant is also added for the benefit of the Loans) or
(y) only applicable after the Latest Maturity Date)), (iv) the aggregate
principal amount of Incremental Equivalent Debt issued pursuant to this clause
(k) shall not exceed the Incremental Facilities Cap, less the principal amount
of all Incremental Term Loans incurred under Section 2.19, and such Incremental
Equivalent Debt shall reduce availability under the Incremental Facilities Cap
on a dollar-for-dollar basis, (v) such Incremental Equivalent Debt shall not be
guaranteed by any Person other than an Obligor, (vi) in the case of Incremental
Equivalent Debt that is secured, the obligations in respect thereof shall be
secured on a pari passu or junior lien basis by the Collateral and such
indebtedness shall not be secured by any assets that do not constitute
Collateral and (viii) if such Incremental Equivalent Debt is secured, the agent,
trustee or other representative under the credit agreement, indenture or other
agreement governing such Incremental Equivalent Debt shall be subject to the
Pari Passu Intercreditor Agreement or another a customary intercreditor
agreement reasonably acceptable to the Administrative Agent and the Borrower;
(13)Indebtedness of Restricted Subsidiaries that are not Obligors in an
aggregate amount at any one time outstanding not to exceed $50,000,000;
(14)Indebtedness of Parent or any Restricted Subsidiary in an aggregate
principal amount not to exceed the amount of cash that is contributed to the
common equity or other Qualified Equity Interests of Parent after the Effective
Date (other than (x) by any Restricted Subsidiary or (y) any amount that has
been applied pursuant to Section 6.05, Section 6.07 or Section 6.08)); provided
that (i) such Indebtedness is incurred within 270 days after such cash
contribution to the Parent is made and (ii) such Indebtedness is designated as
“Contribution Indebtedness” in a certificate delivered to the Administrative
Agent from a Financial Officer of Parent;
(15)Indebtedness under the Revolving Credit Facility in an aggregate principal
amount of commitments, loans or letters of credit thereunder (without any
duplication thereof) not to exceed the sum of (x)
-63-



--------------------------------------------------------------------------------



$600,000,000, plus (y) any incremental facilities incurred thereunder to the
extent permitted under the Revolving Credit Facility as in effect on the
Effective Date and, in each case, any Permitted Refinancing thereof; and
(16)Indebtedness under (x) the Convertible Senior Notes in an aggregate
outstanding principal amount not to exceed $287,500,000 and any Permitted
Refinancing thereof and (y) the 2025 Senior Notes in an aggregate outstanding
principal amount not to exceed $300,000,000 and any Permitted Refinancing
thereof.
Section ii.Liens. Neither Parent nor any Restricted Subsidiary will create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
(1)Permitted Encumbrances;
(2)Liens created by the Security Documents;
(3)Liens on any property or assets of the Parent or any Restricted Subsidiary
existing on the Effective Date and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any property or asset of the Parent or any
Restricted Subsidiary other than such property or asset to which such Lien
applies on the Effective Date and (ii) such Lien shall secure only those
obligations which it secures on the Effective Date and extensions, renewals and
replacements thereof in accordance with Section 6.01;
(4)Liens on assets acquired, constructed or improved by the Parent or any
Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (c) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such assets and (iv) such Liens shall not apply to any other property
or assets of the Parent or any Restricted Subsidiary other than the proceeds of,
and insurance proceeds related to, such assets;
(5)Liens on assets of any Restricted Subsidiary in existence on the date such
Restricted Subsidiary is acquired by the Parent (but not created in connection
with such acquisition) securing Indebtedness permitted under Section 6.01(e);
provided that such liens extend only to the same assets (and any after acquired
assets pursuant to an after-acquired property clause in the applicable security
documents (other than property subject to such after-acquired property clause
solely as a result of such acquisition)) that such liens extended to, and secure
the same indebtedness, that such liens secured, immediately prior to such
assumption;
(6)Liens on cash securing obligations of the Parent or any Restricted Subsidiary
to providers of vault services with respect to such cash;
(7)Liens securing Indebtedness or other obligations of the Parent or any
Restricted Subsidiary in an aggregate principal amount not to exceed
$100,000,000 outstanding at any time;
(8)Liens securing Indebtedness permitted by Section 6.01(k)(i) and (ii), Section
6.01(l) and Section 6.01(o); and
(9)Liens on assets of Restricted Subsidiaries that are not Obligors (including
Equity Interests owned by such Persons) securing Indebtedness or other
obligations of Restricted Subsidiaries that are not Obligors permitted pursuant
to Section 6.01.
Section iii.Fundamental Changes. Neither Parent nor any Restricted Subsidiary
will merge into, amalgamate with or consolidate with any other Person, or permit
any other Person to merge into, amalgamate with or consolidate with it,
consummate a Division as the Dividing Person or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing and, if such transaction
involves the Borrower, the Borrower shall survive such transaction:
-64-



--------------------------------------------------------------------------------



(1)any Restricted Subsidiary may merge into, amalgamate with or consolidate with
the Borrower;
(2)any Restricted Subsidiary that is a Wholly-Owned Subsidiary may merge into,
amalgamate with or consolidate with any other Restricted Subsidiary that is a
Wholly-Owned Subsidiary; provided that if such transaction involves an Obligor,
the Obligor survives such transaction;
(3)any Restricted Subsidiary may merge into, amalgamate with or consolidate with
any other Person that is not a Restricted Subsidiary so long as either (i) such
Restricted Subsidiary is the surviving entity of such merger, amalgamation or
consolidation or (ii) if such Restricted Subsidiary is not the surviving entity,
the surviving entity and/or the Parent, as applicable, complies with the
provisions of Section 5.09(d) within thirty (30) days of such merger,
amalgamation or consolidation;
(4)any Obligor or any Restricted Subsidiary that is not an Obligor may change
its jurisdiction of organization so long as, in the case of an Obligor, it
complies with Section 6.12 hereof;
(5)any Restricted Subsidiary that is not an Obligor may liquidate or dissolve if
the Parent determines in good faith that such liquidation or dissolution is in
the best interests of the Parent and could not be reasonably expected to result
in a Material Adverse Effect; and
(6)any Unrestricted Subsidiary may merge into, amalgamate with or consolidate
with any Obligor or any Restricted Subsidiary that is not an Obligor so long as
such Obligor or such Restricted Subsidiary that is not an Obligor is the
surviving entity of such merger, amalgamation or consolidation; provided that
such merger, amalgamation or consolidated shall be deemed an incurrence by such
surviving Restricted Subsidiary of any Indebtedness and Liens of such
Unrestricted Subsidiary existing at such time.
Section iv.Asset Sales. Neither Parent nor any Restricted Subsidiary will make
any Asset Sale except:
(1)the Parent or any Restricted Subsidiary may make any Asset Sale, including
sale-leaseback transactions, if (i) at the time of such Asset Sale (other than
any such Asset Sale made pursuant to a legally binding commitment entered into
at a time when no Event of Default exists), no Event of Default shall exist or
would result from such Asset Sale, (ii) the consideration therefor is not less
than the fair market value of the related asset and (iii) with respect to any
Asset Sale pursuant to this clause (a) with an aggregate fair market value in
excess of $25,000,000, at least 75% of such consideration consists of cash or
cash equivalents (in each case, free and clear of all Liens at the time
received, other than Liens permitted by Section 6.02); provided, however, that
for the purposes of this subclause (a)(iii), (A) any liabilities (as shown on
the most recent consolidated balance sheet of Parent provided hereunder or in
the footnotes thereto) of Parent or such Restricted Subsidiary, other than with
respect to Indebtedness that is not secured by the assets disposed of, that are
assumed by the transferee with respect to the applicable Asset Sale and for
which Parent and all of the Restricted Subsidiaries shall have been validly
released by all applicable creditors, (B) any securities received by Parent or
such Restricted Subsidiary from such transferee that are converted by Parent or
such Restricted Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of the applicable Asset Sale and (C) any
Designated Noncash Consideration received by Parent or such Restricted
Subsidiary in respect of such Asset Sale having an aggregate fair market value,
taken together with all the Designated Noncash Consideration received pursuant
to this subclause (C) that is at that time outstanding, not in excess of
$50,000,000 at the time of the receipt of such Designated Noncash Consideration,
with the fair market value of each item of Designated Noncash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall in each case of subclauses (A), (B) and (C) be deemed to
be cash; provided further that, the Borrower shall comply with Section 2.10(b),
to the extent required by the terms thereof;
(2)(i) any Obligor may sell, transfer, lease or otherwise dispose of its assets
to another Obligor, and (ii) any Restricted Subsidiary that is not an Obligor
may sell, transfer, lease or otherwise dispose of its assets to any Obligor or
any other Restricted Subsidiary;
(3)sales, exchanges and transfers consisting of Investments permitted by Section
6.05;
-65-



--------------------------------------------------------------------------------



(4)sales, exchanges and transfers of inventory in the ordinary course of
business;
(5)sales, exchanges and transfers of equipment and other property which is
replaced by equipment or property of at least comparable value and use or which
is discontinued, obsolete, worn out or no longer used or useful to such Person’s
business, all in the ordinary course of business;
(6)sales, exchanges and transfers of chattel paper to third parties pursuant to
arm’s-length transaction for fair value in the ordinary course of business;
(7)leases entered into by any Obligor with any Restricted Subsidiary that is not
an Obligor to lease assets to such Restricted Subsidiary that is not an Obligor;
provided that (i) the fair market value of the assets leased under this clause
(g) shall not exceed $120,000,000 at any time and (ii) such leases are at prices
and on terms and conditions not less favorable to such Obligor than could be
obtained on an arm’s-length basis from unrelated third parties;
(8)leases or financing contracts entered into with third parties to lease or
finance such third parties’ purchase of ATM Equipment; and
(9)other Asset Sales; provided that the aggregate fair market value of all such
Asset Sales shall not exceed $50,000,000.
Section v.Investments. Neither Parent nor any Restricted Subsidiary will make
an Investment in any other Person, except:
(1)Permitted Investments;
(2)Business Acquisitions; provided that (i) the Total Net Leverage Ratio at the
time of such Business Acquisition, and after giving pro forma effect thereto,
shall be equal to or less than 4.50 to 1.00 and (ii) the aggregate amount of
consideration paid in respect of Business Acquisitions of Persons that do not
become Obligors and assets that do not constitute Collateral shall not exceed,
together with all Investments made after the Effective Date in Restricted
Subsidiaries that are not Obligors pursuant Section 6.05(e), $100,000,000 at any
time;
(3)Investments existing as of the Effective Date and listed on Schedule 6.05;
(4)Investments by an Obligor in another Obligor;
(5)Investments by any Obligor in any Restricted Subsidiary that is not an
Obligor; provided that the aggregate amount of Investments (valued as of the
date the applicable Investment was made) outstanding pursuant to this clause
(e), together with the aggregate amount of consideration paid in respect of
Business Acquisitions of Persons that do not become Obligors and assets that do
not constitute Collateral pursuant to Section 6.05(b), shall not exceed
$100,000,000 at any time;
(6)Investments arising out of loans and advances for expenses, travel per diem
and similar items in the ordinary course of business to directors, officers and
employees in an aggregate amount not to exceed $10,000,000 at any time;
(7)shares of stock, obligations or other securities received in the settlement
of claims arising in the ordinary course of business;
(8)Investments by any Restricted Subsidiary that is not an Obligor in (i) any
Obligor or (ii) any other Restricted Subsidiary that is not an Obligor;
(9)Investments not otherwise permitted under this Section 6.05 in an aggregate
amount not to exceed the greater of (A) $100,000,000 and (B) 33% of Consolidated
Adjusted Pro Forma EBITDA for the most recently
-66-



--------------------------------------------------------------------------------



ended Test Period (the “General Investment Basket”) plus the amount of any
unused portions of the General Restricted Payments Basket and/or the General
Restricted Debt Payments Basket;
(10)Guarantees permitted by Section 6.01;
(11)Investments by any Obligor in any Finco Entity; provided that, substantially
contemporaneously with such Investment, substantially all of the proceeds of
such Investment are loaned, transferred, distributed to, or invested in, one or
more Obligors;
(12)any Investments made to comply with the requirements of Section 8a of the
German Act on Partial Retirement (Altersteilzeitgesetz) or Section 7e of the
Fourth Book of the German Social Code (Sozialgesetzbuch IV);
(13)Investment made in any joint venture, Unrestricted Subsidiary or Similar
Business in an aggregate amount not to exceed the greater of (x) $150,000,000
and (y) 50% of Consolidated Adjusted Pro Forma EBITDA for the most recently
ended Test Period;
(14)Investments in an amount not to exceed the Cumulative Credit; provided that,
at the time the Investment is made and after giving pro forma effect to such
Investment no Event of Default under Section 7.01(a), (b), (h), (i) or (j) shall
have occurred and be continuing or would result therefrom; and
(15)any additional Investment so long as, at the time of such Investment, and
after giving pro forma effect thereto, (i) the Total Net Leverage Ratio does not
exceed 3.75 to 1.00 and (II) no Event of Default shall exist or would result
therefrom.
Section vi.Swap Agreements. Neither Parent nor any Restricted Subsidiary will
enter into any Swap Agreement, except (a) Swap Agreements entered into to hedge
or manage the interest rate exposure associated with vault cash procurement, any
debt securities, debt facilities or leases (existed or forecasted) of the Parent
or any Restricted Subsidiary, (b) any Convertible Senior Notes Transaction,
(c) [reserved], (d) Swap Agreements for foreign exchange or currency exchange
management or (e) Swap Agreements to hedge or manage any exposure that the
Parent or any Restricted Subsidiary may have to counterparties under other Swap
Agreements such that, in each case, such Swap Agreements are entered into in the
ordinary course of business and the combination of such Swap Agreements, taken
as a whole, is for risk management purposes and not speculative.
Section vii.Restricted Payments. Neither Parent nor any Restricted Subsidiary
will declare or make, or agree to pay or make, any Restricted Payment, except:
(1)Restricted Payments by the Parent in any amount so long as at the time of
such Restricted Payment, and after giving pro forma effect thereto, (A) no Event
of Default exists or would result therefrom and (B) the Total Net Leverage Ratio
is equal to or less than 3.75 to 1.00;
(2)dividends or distributions on Equity Interests of Restricted Subsidiaries
ratably with respect to such Equity Interests;
(3)payments of dividends and distributions made with shares or units of capital
stock of the Parent;
(4)redemptions of capital stock of employees, directors or officers of the
Parent or any of its Subsidiaries so long as (i) the amount of such redemption,
when combined with all other redemptions made under this clause (d) in the same
calendar year, does not exceed $20,000,000 and (ii) the Total Net Leverage
Ratio, after giving pro forma effect, is equal to or less than 4.50 to 1.00;
(5)the payment by or on behalf of the Company of the purchase price for any
Convertible Senior Notes Transaction;
-67-



--------------------------------------------------------------------------------



(6)the receipt of cash and/shares of common stock of the Parent upon exercise
and settlement or termination of any Convertible Senior Notes Transaction;
(7)the payment and/or delivery of cash or common stock of the Parent, as the
case may be, by or on behalf of the Company upon exercise and settlement,
termination or redemption of any Convertible Senior Notes Transaction;
(8)the payment and/or delivery of cash or common stock of the Parent, as the
case may be, by or on behalf of the Company in satisfaction of the Company’s
obligations in respect of the Convertible Senior Notes whether upon conversion
of such securities, upon a fundamental change (or similar event, however so
defined by the terms of such securities), upon repurchase of such securities, at
maturity of such securities or otherwise; provided that neither the Parent nor
the Company shall satisfy such obligations with the payment of cash unless at
the time of such payment and after giving pro forma effect thereto, no Event of
Default shall exist;
(9)Restricted Payments (other than those contemplated by Section 6.07(b)) made
to any Obligor or made by any Restricted Subsidiary that is not an Obligor to
any other Restricted Subsidiary that is not an Obligor;
(10)Restricted Payments in an amount not to exceed the Cumulative Credit;
provided that at the time of and after giving effect to such Restricted Payment,
(x) no Event of Default shall have occurred and be continuing or would result
therefrom and (y) the Total Net Leverage Ratio, after giving pro forma effect,
is equal to or less than 4.25 to 1.00; and
(11)in addition to the foregoing Restricted Payments, Parent may make additional
Restricted Payments in an aggregate amount not to exceed $75,000,000 (“General
Restricted Payments Basket”), which may, at the election of Parent (and without
duplication), be allocated for the making of Investments under Section 6.05(i)
and/or prepayments or redemptions in respect of Junior Debt pursuant to Section
6.08(d).
Section viii.Prepayments of Indebtedness. Neither Parent nor any Restricted
Subsidiary will voluntarily prepay or redeem any Junior Debt, except: (a) a
prepayment or redemption of Junior Debt in an amount not to exceed the
Cumulative Credit; provided that immediately before and immediately after giving
pro forma effect to such prepayment or redemption, (x) no Event of Default shall
have occurred and be continuing or would result therefrom and (y) the Total Net
Leverage Ratio, after giving pro forma effect thereto, is equal to or less than
4.25 to 1.00, (b) the conversion of any Junior Debt to Equity Interests (other
than Disqualified Equity Interests) of Parent, (c) the refinancing of any Junior
Debt with any Permitted Refinancing thereof, (d) the prepayment or redemption
prior to the scheduled maturity of any Junior Debt or Permitted Refinancing
thereof, in an aggregate amount not to exceed $75,000,000 (“General Restricted
Debt Payments Basket”) which may, at the election of Parent (and without
duplication), be allocated for the making of Investments under Section 6.05(i)
plus the amount of any unused portions of the General Restricted Payments
Basket, (e) payments as part of an “applicable high yield discount obligation”
catch-up payment, and (f) any additional prepayment or redemption as long as at
the time of, and after giving effect to such prepayment or redemption, (A) no
Event of Default has occurred and is continuing or would result therefrom and
(B) the Total Net Leverage Ratio on a pro forma basis does not exceed 3.75 to
1.00;
Section ix.Transactions with Affiliates. Neither Parent nor any Restricted
Subsidiary will sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with any of its Affiliates involving payment in
excess of $120,000, except (a) at prices and on terms and conditions not less
favorable to Parent or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) any Restricted Payment
permitted by Section 6.07, (c) any transaction between or among Obligors and
their respective Restricted Subsidiaries, (d) any transaction between or among
Restricted Subsidiaries that are not Obligors; and (e) Investments permitted by
Section 6.05;.
Section x.Restrictive Agreements. Neither Parent nor any Restricted Subsidiary
will, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of Parent or any Restricted Subsidiary to create, incur or permit to
exist any Lien securing the Obligations under the Loan Documents upon any of its
property or assets, (b) the ability of Parent or any Restricted
-68-



--------------------------------------------------------------------------------



Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock, (c) the ability of Parent or any Restricted Subsidiary to
make or repay loans or advances to any Obligor or (d) the ability of any Obligor
to guarantee the Obligations; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by Law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the
Effective Date and identified on Schedule 6.10 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement, including, without limitation, secured Indebtedness permitted by
Section 6.01(e), provided that such restrictions or conditions apply only to the
property or assets securing such Indebtedness and (v) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof or encumbrances on the property that is the
subject thereof.
Section xi.[Reserved].
Section xii.Constitutive Documents. Neither Parent nor any Restricted
Subsidiary will amend its charter or by-laws or other constitutive documents in
any manner which could reasonably be expected to have a Material Adverse Effect
on the rights of the Lenders under this Agreement or their ability to enforce
the same; provided, however, Parent or any Restricted Subsidiary shall be
permitted after the date hereof to amend its constitutive documents for the
purpose of (a) changing its jurisdiction of organization within the same country
so long as the Administrative Agent is given thirty (30) Business Days prior
written notice of such change and (b) effecting any transaction permitted under
the terms of this Agreement.
Section xiii.[Reserved].
Section xiv.Amendment of Existing Indebtedness. The Obligors will not amend any
term of any document evidencing Existing Indebtedness, if (a) the effect thereof
would be to shorten the maturity or Weighted Average Life to Maturity thereof or
increase the amount of any payment of principal thereof or increase the rate or
shorten any period for payment of interest thereon or (b) such action would add
any covenant or event of default which is more onerous in any material respect
than those contained therein on the Effective Date, in each case, in a manner
materially adverse to the interests of the Lenders (in their capacities as
such).
Section xv.Changes in Fiscal Year. The Parent shall not change the end of its
fiscal year to a date other than December 31 of each year.
ARTICLE VII.
Events of Default and Remedies
Section i.Events of Default. If any of the following events (“Events of
Default”) shall occur:
(1)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(2)the Borrower shall fail to pay any interest on any Loan or any fee or other
amount (other than an amount referred to in clause (a) of this Section 7.01)
payable under this Agreement or the other Loan Documents which amount has been
invoiced, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;
(3)any representation or warranty made or deemed made by or on behalf of Parent
or any Restricted Subsidiary in or in connection with this Agreement, any Loan
Document or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect when made or deemed made in
any material respect;
-69-



--------------------------------------------------------------------------------



(4)Parent or any Restricted Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a), 5.03 (with
respect to Parent or Borrower’s existence), 5.08 or in Article VI;
(5)Parent or any Restricted Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clauses (a), (b) or (d) of this Article) or in any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
following notice of such failure from the Administrative Agent;
(6)Parent or any Restricted Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five Business Days;
(7)any event or condition occurs that (i) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) requires the prepayment,
repurchase, redemption or defeasance thereof in full, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (A) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (B) the occurrence of a
fundamental change (or similar event, however so defined) as such term is
defined in the Convertible Senior Notes or the exercise of any put right in
connection with such fundamental change by holders of the Convertible Senior
Notes, (C) the occurrence of any event or condition that permits the conversion,
whether into cash, shares of Parent common stock, or a combination thereof, of
the Convertible Senior Notes and (D) any conversion, whether into cash (subject
to Section 6.07(h)), shares of Parent common stock, or a combination thereof, of
the Convertible Senior Notes by the holders thereof; provided, further, that a
breach of Sections 6.16 and 6.17 of the Revolving Credit Facility will not
constitute an Event of Default under this clause (g) until the date, if any, on
which the commitments under the Revolving Credit Facility have been terminated
and the loans under the Revolving Credit Facility have been accelerated as a
result of such breach; provided, further, that if there are no loans under the
Revolving Credit Facility outstanding as of such date, then the termination of
the commitments under the Revolving Credit Facility as a result of a breach of
Section 6.16 or 6.17 of the Revolving Credit Facility shall not constitute an
Event of Default under this clause (g);
(8)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, dissolution, winding up, administration, deed
of company arrangement, business rescue, reorganization or other relief in
respect of Parent or any Restricted Subsidiary or their debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, business rescue, receivership, administration,
arrangement or similar law now or hereafter in effect or (ii) the appointment of
a receiver, receiver and manager, trustee, custodian, business rescue
practitioner, sequestrator, conservator, administrator or similar official for
Parent or any Restricted Subsidiary or for a substantial part of any of their
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(9)Parent or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, dissolution, winding up,
administration, deed of company arrangement, business rescue, reorganization or
other relief under any Federal, state or foreign bankruptcy, insolvency,
business rescue, receivership, administration, arrangement or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Section 7.01, (iii) apply for or consent to the appointment of a
receiver, receiver and manager, trustee, custodian, business rescue
practitioner, sequestrator, conservator, administrator or similar official for
Parent or any Restricted Subsidiary or for a substantial part of any of their
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(10)Parent or any Restricted Subsidiary shall become unable, admit in writing
its inability, or fail generally to pay its debts as they become due;
-70-



--------------------------------------------------------------------------------



(11)one or more judgments for the payment of money that is not covered by
insurance in an aggregate amount in excess of $50,000,000 (or the equivalent
amount thereof in any foreign currency) shall be rendered against Parent or any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged or unstayed for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any attachment or levy shall be
entered upon any assets of Parent or such Restricted Subsidiary to enforce any
such judgment;
(12)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, could reasonably be expected
to result in a Material Adverse Effect;
(13)a proceeding shall be commenced by Parent or any Restricted Subsidiary
seeking to establish the invalidity or unenforceability of any Loan Document
(exclusive of questions of interpretation thereof), or any Obligor shall
repudiate or deny in writing that it has any liability or obligation for the
payment of principal or interest or other obligations purported to be created
under any Loan Document;
(14)any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and (to the extent required by the Security Documents or as
otherwise permitted under this Agreement) perfected Lien on any material portion
of the Collateral purported to be subject thereto, securing the obligations
purported to be secured thereby, with the priority required by the Loan
Documents, or any Obligor shall so assert in writing, in each case other than as
a result of action or inaction of the Administrative Agent or any Lender; or
(15)a Change in Control occurs;
then, and in every such event (other than an event with respect to Parent or the
Borrower described in clause (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Majority Lenders shall, by notice to the Parent, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to Parent or the Borrower
described in clause (h) or (i) of this Section 7.01, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest notice of acceleration or the intent to accelerate
or any other notice of any kind, all of which are hereby waived by the Borrower,
(iii) increase the rate charged on all Loans to the Default Rate (after the
acceleration thereof), and (iv) exercise any or all of the remedies available to
it under any of the Loan Documents, at Law or in equity (including, without
limitation, conducting a foreclosure sale of any of the Collateral).
Section ii.Application of Proceeds. After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become due in connection
with any event with respect to Parent or the Borrower described in clause (h) or
(i) of this Section 7.01), subject to the Pari Passu Intercreditor Agreement or
any other intercreditor agreement then in effect, any amounts received on
account of the Obligations will be applied by the Administrative Agent in the
following order:
First, to the payment of the reasonable and documented out-of-pocket costs and
expenses of such exercise of remedies, including reasonable and documented
out-of-pocket of the Administrative Agent, the reasonable and documented
out-of-pocket fees and expenses of its agents and counsel and all other
reasonable and documented out-of-pocket expenses incurred and advances made by
the Administrative Agent in that connection and all other fees of the
Administrative Agent, in each case, as and to the extent then payable in
accordance with Section 10.03 hereof;
-71-



--------------------------------------------------------------------------------



Second, to the payment in full of the remaining Obligations equally and ratably
in accordance with their respective amounts then due and owing in respect of the
Loan Documents with Secured Parties; and
Finally, to the pay to the Borrower, or its successors or assigns, or as a court
of competent jurisdiction may direct, any surplus then remaining.
ARTICLE VIII.
The Administrative Agent
Section i.Authorization and Action.
(1)Each Lender hereby irrevocably appoints the entity named as Administrative
Agent in the heading of this Agreement and its successors and assigns to serve
as the administrative agent and collateral agent under the Loan Documents and
each Lender authorizes the Administrative Agent to take such actions as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. In addition, to
the extent required under the laws of any jurisdiction other than within the
United States, each Lender hereby grants to the Administrative Agent any
required powers of attorney to execute and enforce any Security Document
governed by the laws of such jurisdiction on such Lender’s behalf. Without
limiting the foregoing, each Lender hereby authorizes the Administrative Agent
to execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Administrative Agent is a party, and to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents.
(2)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Majority
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors; provided, further, that the Administrative
Agent may seek clarification or direction from the Majority Lenders prior to the
exercise of any such instructed action and may refrain from acting until such
clarification or direction has been provided. Except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Parent, any Subsidiary or any Affiliate of any of the foregoing that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity. Nothing in this Agreement shall require
the Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.
(3)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:
(a)the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender other than as expressly set forth herein and in
the other Loan Documents, regardless of whether a Default or an Event of Default
has occurred and is continuing (and it is understood and agreed that the use of
the term
-72-



--------------------------------------------------------------------------------



“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby;
(b)where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Security Document, or is required or deemed to hold any Collateral
“on trust” pursuant to the foregoing, the obligations and liabilities of the
Administrative Agent to the Secured Parties in its capacity as trustee shall be
excluded to the fullest extent permitted by applicable law;
(c)to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act; and
(d)nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;
(4)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. To that effect,
the Administrative Agent may enter into with any such sub-agent one or more
security trust agreements creating and regulating the trust arrangements in
respect of the Collateral which is the subject of Security Documents governed by
English law. The Administrative Agent and any such sub-agent may perform any of
their respective duties and exercise their respective rights and powers through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities pursuant to this Agreement. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent. The Administrative
Agent hereby appoints Wilmington Trust, National Association to act as
collateral agent and/or security trustee in respect of all Security Documents
governed by the laws of the England and Wales or Germany and perform its duties
and exercise its rights thereunder. The provisions of this Article VIII shall
apply mutatis mutandis to Wilmington Trust, National Association in its role as
collateral agent and/or security trustee pursuant to such appointment.
(5)None of any Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.
(6)In case of the pendency of any proceeding with respect to any Obligor under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
-73-



--------------------------------------------------------------------------------



(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 10.03).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
(7)The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of Parent or any Subsidiary, or any of their respective
Affiliates, shall have any rights as a third party beneficiary under any such
provisions. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article.
Section ii.Administrative Agent’s Reliance, Indemnification, Etc.
(1)Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable to any Lender for any action taken or omitted to be taken by such party,
the Administrative Agent or any of its Related Parties under or in connection
with this Agreement or the other Loan Documents (x) with the consent of or at
the request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Obligor or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document
(including in connection with the Administrative Agent’s reliance on any
Electronic Signature transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page)
or for any failure of any Obligor to perform its obligations hereunder or
thereunder.
(2)The Administrative Agent shall be deemed not to have knowledge of any (i)
notice of any of the events or circumstances set forth or described in Section
5.02 unless and until written notice thereof stating that it is a “notice under
Section 5.02” in respect of this Agreement and identifying the specific clause
under said Section is given to the Administrative Agent by the Borrower, or (ii)
notice of any Default or Event of Default unless and until written notice
thereof (stating that it is a “notice of Default” or a “notice of an Event of
Default”) is given to the Administrative Agent by the Borrower or a Lender.
Further, the Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default or Event of Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or
-74-



--------------------------------------------------------------------------------



document, (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items (which on
their face purport to be such items) expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent, or (vi) the creation, perfection or priority of Liens on
the Collateral.
(3)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 10.04, (ii) may rely on the Register to the
extent set forth in Section 10.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Obligor in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).
Section iii.Posting of Communications.
(1)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
(2)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrower hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.
(3)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-DOCUMENTATION AGENT,
ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF
-75-



--------------------------------------------------------------------------------



ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY OBLIGOR’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Obligor
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through an Approved
Electronic Platform.
(4)Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s (as applicable) email address
to which the foregoing notice may be sent by electronic transmission and (ii)
that the foregoing notice may be sent to such email address.
(5)Each of the Lenders and the Borrower agree that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Communications on the Approved Electronic Platform in accordance with
the Administrative Agent’s generally applicable document retention procedures
and policies.
(6)Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
Section iv.The Administrative Agent Individually. With respect to its
Commitments and Loans, the Person serving as the Administrative Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Majority Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity as a Lender or as one of the Majority Lenders, as
applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, Parent, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as the
Administrative Agent and without any duty to account therefor to the Lenders.
Section v.Successor Administrative Agent.
(1)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders and the Borrower, whether or not a
successor Administrative Agent has been appointed. Upon any such resignation,
the Majority Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Majority Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. Notwithstanding anything to
-76-



--------------------------------------------------------------------------------



the contrary herein, no Disqualified Institution (nor any Affiliate thereof) may
be appointed as a successor Administrative Agent.
(2)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent and security trustee for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Security
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Security Document, including any
action required to maintain the perfection of any such security interest), and
(ii) the Majority Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 10.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.
Section vi.Acknowledgements of Lenders.
(1)Each Lender acknowledges that (i) the Loan Documents set forth the terms of a
commercial lending facility, (ii) it is engaged in making, acquiring or holding
commercial loans and in providing other facilities set forth herein as may be
applicable to such Lender in the ordinary course of business and not for the
purpose of purchasing, acquiring or holding any other type of financial
instrument (and each Lender agrees not to asset a claim in contravention of the
foregoing), (iii) it has, independently and without reliance upon the
Administrative Agent, any Arranger, any Syndication Agent, any Co-Documentation
Agent or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder and (iv) it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender, and either it, or the Person exercising discretion in
making its decision to make, acquire and/or hold such commercial loans or to
provide such other facilities, is experienced in making, acquiring or holding
such commercial loans or providing such other facilities. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any Syndication Agent, any Co-Documentation
Agent or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
(2)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
-77-



--------------------------------------------------------------------------------



each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.
Section vii.Collateral Matters.
(1)Except with respect to the exercise of setoff rights in accordance with
Section 10.08 or with respect to a Secured Party’s right to file a proof of
claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Administrative
Agent on behalf of the Secured Parties in accordance with the terms thereof.
(2)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(d). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Obligor in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.
Section viii.Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Majority Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which an Obligor is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Majority
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Majority Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Majority Lenders contained in Section 10.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any
-78-



--------------------------------------------------------------------------------



acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.
Section ix.Certain ERISA Matters.
(1)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not to or for the benefit of the Borrower or any other Obligor,
that at least one of the following is and will be true:
(a)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,
(b)the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(c)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
(d)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(2)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not to
or for the benefit of the Borrower or any other Obligor, that none of the
Administrative Agent, or any Arranger, any Syndication Agent, any
Co-Documentation Agent or any of their respective Affiliates is a fiduciary with
respect to the Collateral or the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).
(3)The Administrative Agent, and each Arranger, Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice
-79-



--------------------------------------------------------------------------------



in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans or the Commitments for an amount less than the amount being paid for
an interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
Section x.Disqualified Institutions. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the foregoing, the Administrative
Agent shall not (x) be obligated to ascertain, monitor or inquire as to whether
any Lender or Participate or prospective Lender or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.
ARTICLE IX.
Guarantee
Section i.The Guarantee.
(1)Each Guarantor hereby jointly and severally with each other Guarantor
unconditionally and irrevocably guarantees the full and punctual payment when
due (whether at stated maturity, upon acceleration or otherwise) of the
principal of and interest on each Loan, and the full and punctual payment of all
other Obligations. Upon failure by the Borrower, any Guarantor or any Restricted
Subsidiary to pay punctually any Obligations, each Guarantor shall forthwith on
demand pay the amount not so paid at the place and in the manner specified in
this Agreement, the other Loan Documents or such other documents evidencing the
Obligations. This Guarantee is a guaranty of payment and not of collection.
Neither the Lenders nor any other Person to whom such Obligations are owed shall
be required to exhaust any right or remedy or take any action against the
Borrower, the Guarantors or any other Person or any Collateral. Each Guarantor
agrees that, as between the Guarantors and the Lenders and any other Person to
whom such Obligations are owed, such Obligations may be declared to be due and
payable for the purposes of this Guarantee notwithstanding any stay, injunction
or other prohibition which may prevent, delay or vitiate any declaration as
regards the Borrower and that in the event of a declaration or attempted
declaration, such Obligations shall immediately become due and payable by each
Guarantor for the purposes of this Guarantee.
(2)[Reserved].
Section ii.Guaranty Unconditional. The obligations of each Guarantor hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
(1)any extension, renewal, settlement, compromise, waiver or release in respect
of any Obligations, by operation of law or otherwise other than the full payment
thereof;
(2)any modification, amendment or waiver of or supplement to the Loan Documents,
any Lender Swap Agreements or any other document evidencing the Obligations;
(3)any release, impairment, non-perfection or invalidity of any direct or
indirect security for any Obligations;
(4)any change in the corporate existence, structure or ownership of the Borrower
or any Guarantor or any Restricted Subsidiary, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the
-80-



--------------------------------------------------------------------------------



Borrower, any Guarantor, any Restricted Subsidiary or their respective assets or
any resulting release or discharge of any Obligation;
(5)the existence of any claim, set-off or other rights which the Guarantor may
have at any time against the Borrower, any Guarantor, any Restricted Subsidiary,
the Administrative Agent, any Lender or any other Person, whether in connection
herewith or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
(6)any invalidity or unenforceability relating to or against the Borrower, any
Guarantor or any Restricted Subsidiary for any reason of the Loan Documents, any
other document evidencing the Obligations or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrower or any Guarantor
or any Restricted Subsidiary of the principal of or interest on any Loan or any
other amount payable by the Borrower or any Guarantor or any Restricted
Subsidiary in respect of the Obligations; or
(7)any other act or omission to act or delay of any kind by the Borrower, any
Guarantor, any Restricted Subsidiary, the Administrative Agent, any Lender or
any other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Guarantor’s obligations hereunder.
Furthermore, notwithstanding that the Borrower may not be obligated to the
Administrative Agent and/or the Lenders for interest and/or attorneys’ fees and
expenses on, or in connection with, any Obligations from and after the Petition
Date (as hereinafter defined) as a result of the provisions of the federal
bankruptcy law or otherwise, Obligations for which the Guarantors shall be
obligated shall include interest accruing on the Obligations at the Default Rate
from and after the date on which the Borrower files for protection under the
federal bankruptcy laws or from and after the date on which an involuntary
proceeding is filed against the Borrower under the federal bankruptcy laws
(herein collectively referred to as the “Petition Date”) and all reasonable
attorneys’ fees and expenses incurred by the Administrative Agent, the Lenders
and each other Person to whom the Obligations are owed from and after the
Petition Date in connection with the Obligations.
Section iii.Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances. Each Guarantor’s obligations hereunder shall remain in full force
and effect until (a) all Obligations shall have been paid in full (other than
indemnity obligations which survive but are not yet due and payable) and (b) all
Commitments shall have expired or been terminated, except, in each case, to the
extent any Subsidiary has been released from its obligations as a Guarantor
hereunder pursuant to Section 5.09(g) or Section 9.08. If at any time any
payment of the principal of or interest on any Loan or any other amount payable
by the Obligors under the Loan Documents or otherwise in respect of the
Obligations is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any Obligor or otherwise, each
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time. The Guarantors jointly and severally agree to indemnify each Lender on
demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the bad faith, gross negligence
or willful misconduct of such Lender.
Section iv.Waiver by Each Guarantor. Each Guarantor irrevocably waives
acceptance hereof, diligence, presentment, demand, protest notice of
acceleration or the intent to accelerate and any other notice not provided for
in this Article other than to the extent expressly provided for in favor of the
Guarantors in any of the Loan Documents, as well as any requirement that at any
time any action be taken by any Person against the Borrower or any Guarantor or
any other Person.
Section v.Subrogation. Each Guarantor shall be subrogated to all rights of the
Lenders, the Administrative Agent and the holders of the Loans and other
Obligations against the Borrower in respect of any amounts paid by such
Guarantor pursuant to the provisions of this Article IX; provided that such
Guarantor shall not be entitled to enforce or to receive any payments arising
out of or based upon such right of subrogation until (a) all Obligations shall
have
-81-



--------------------------------------------------------------------------------



been paid in full (other than indemnity obligations which survive but are not
yet due and payable and (b) all Commitments shall have expired or been
terminated, except, in each case, to the extent any Subsidiary has been released
from its obligations as a Guarantor hereunder pursuant to Section 5.09(g) or
Section 9.08. If any amount is paid to any Guarantor on account of subrogation
rights under this Guarantee at any time when the conditions set forth in clauses
(a) and (b) of the foregoing sentence have not been satisfied, the amount shall
be held in trust for the benefit of the Lenders and the other Persons to whom
the Obligations are owed and shall be promptly paid to the Administrative Agent
to be credited and applied to the Obligations, whether matured or unmatured or
absolute or contingent, in accordance with the terms of this Agreement.
Section vi.Stay of Acceleration.
(1)If acceleration of the time for payment of any amount payable by any Obligor
under the Loan Documents is stayed upon insolvency, bankruptcy or reorganization
of the Borrower, all such amounts otherwise subject to acceleration under the
terms of this Agreement shall nonetheless be payable by each Guarantor hereunder
forthwith on demand by the Administrative Agent made at the request of the
requisite proportion of the Lenders specified in Article X of this Agreement.
(2)[Reserved].
Section vii.Limit of Liability. The obligations of each Guarantor hereunder
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provisions of any applicable
state law.
Section viii.Release upon Sale. Upon any sale of any Guarantor permitted by
this Agreement (other than to an Obligor), (a) such Guarantor shall be released
from its obligations as a Guarantor hereunder, (b) all Liens granted by such
Guarantor to secure its Guarantee shall automatically be terminated and released
and (c) the Administrative Agent will, at the expense of the Parent, execute and
deliver such documents as are reasonably necessary to evidence said releases and
terminations, following written request from the Parent and receipt by the
Administrative Agent of a certificate from a Financial Officer certifying that
no Default or Event of Default exists.
Section ix.Benefit to Guarantor. Each Guarantor acknowledges that the Loans and
other extensions of credit made to the Borrower may be, in part, re-loaned to,
or used for the benefit of, such Guarantor and its Affiliates, that each
Guarantor, because of the utilization of the proceeds of the Loans and such
other extensions of credit, will receive a direct benefit from the Loans and
such other extensions of credit and that, without the Loans and such other
extensions of credit, such Guarantor would not be able to continue its
operations and carry on its business as presently conducted.
Section x.[Reserved].
Section xi.Limitation for German Guarantors.
(1)The restrictions in this Section 9.11 shall apply to any guarantee and
indemnity granted by, and any liability and other payment obligations of a
Guarantor under the laws of Germany as a limited liability company (GmbH) (a
“German Guarantor”) under this Agreement or any other provision in the Loan
Documents in respect of liabilities of its current or any future direct or
indirect shareholder(s) (upstream) or a Subsidiary of such shareholder (but
excluding any direct or indirect Subsidiary of such German Guarantor)
(cross-stream) (an “Up-Stream or Cross-Stream Guarantee”).
(2)The restrictions in this Section 9.11 shall not apply:
(a)with respect to a Capital Impairment (as defined below), to the extent the
German Guarantor secures any indebtedness under any Loan Document in respect of
(i) loans to the extent such loans are (directly or indirectly) on-lent or
otherwise passed on to the relevant German Guarantor or its Subsidiaries or (ii)
bank guarantees or letters of credit (Avale) that are issued for the benefit of
any of the
-82-



--------------------------------------------------------------------------------



creditors of the German Guarantor or the German Guarantor’s Subsidiaries, in
each case, to the extent that any such on-lending or otherwise passing on or
bank guarantees or letters of credit (Avale) are still outstanding (and not yet
repaid) at the time of the enforcement of the Up-Stream or Cross-Stream
Guarantee; provided that, nothing in this paragraph (b) shall have the effect
that such on-lent amounts may be enforced multiple times (no double dip). The
German Guarantor bears the burden of proof (Beweislast) that or to which extent
no such amounts have been on-lent or otherwise passed on or that the letters of
credit (Avale) do not secure the aforementioned liabilities;
(b)with respect to a Capital Impairment (as defined below), if, at the time of
enforcement of the Up-Stream or Cross-Stream Guarantee, a domination and/or
profit and loss pooling agreement (Beherrschungs- und/oder
Gewinnabführungsvertrag) as per § 291 of the German Stock Corporation Act
(Aktiengesetz, AktG) (either directly or indirectly through an unbroken chain of
domination and/or profit transfer agreements) exists between the relevant German
Guarantor as a dominated company, and (x) if that German Guarantor is a
Subsidiary of the relevant Obligor whose obligations are secured by the relevant
Up-Stream or Cross-Stream Guarantee, that Obligor or (y) if the German Guarantor
and the relevant Obligor (whose obligations are secured by the relevant
Up-Stream or Cross-Stream Guarantee) are both Subsidiaries of a joint (direct or
indirect) parent company and such parent company as dominating entity
(beherrschendes Unternehmen) in each case to the extent the existence of such
domination and/or profit and loss pooling agreement (Beherrschungs- und/oder
Gewinnabführungsvertrag) leads to the inapplicability of § 30 paragraph 1
sentence 1 of the German Limited Liabilities Company Act (“GmbHG”);
(c)with respect to a Capital Impairment (as defined below), to the extent any
payment under the Up-Stream or Cross-Stream Guarantee is covered (gedeckt) by a
fully valuable and recoverable consideration or recourse claim (vollwertiger
Gegenleistungs- oder Rückgewähranspruch) of the German Guarantor against the
relevant Obligor;
(d)if the relevant German Guarantor has not complied with its obligations
pursuant to paragraphs (d) and (e) below;
(e)if the enforcement of such Up-stream or Cross-Stream Guarantee would not lead
to a breach of § 30 of the German Statute on Companies with Limited Liability
(Gesetz betreffend die Gesellschaften mit beschränkter Haftung, GmbHG) and would
not cause any liability risk of the managing directors of the German Guarantor
provided that this is confirmed by a ruling of the German Federal Supreme Court
(Bundesgerichtshof).
(3)The parties to this Agreement agree that the Up-Stream or Cross-Stream
Guarantee shall not be enforced if and to the extent payment under that
Up-Stream or Cross-Stream Guarantee would cause the amount of a German
Guarantor’s Net Assets, as calculated and defined pursuant to paragraph (f)
below, to fall below the amount required to maintain its registered share
capital (Stammkapital) or increase an existing negative balance (Vertiefung
einer Unterbilanz) of its registered share capital (Stammkapital) (such event, a
“Capital Impairment”).
(4)The relevant German Guarantor shall notify the Administrative Agent in
writing within ten (10) Business Days after the making of a demand under the
Up-Stream or Cross-Stream Guarantee to what extent a Capital Impairment would
occur as a result of a payment under such guarantee (setting out in reasonable
detail the amount of its Net Assets, providing an up-to-date pro forma balance
sheet derived from the latest annual financial statement before the date of the
provision of the Up-Stream or Cross-Stream Guarantee together with a detailed
written calculation based on the date of the provision of the Up-Stream or
Cross-Stream Guarantee) (a “Management Notification”) confirming to its best
knowledge to what extent the provision of the Up-Stream or Cross-Stream
Guarantee caused the Net Assets of the German Guarantor (i) to be less than its
registered share capital (Stammkapital) or (ii) to increase an already existing
negative balance (Vertiefung einer Unterbilanz).
(5)If the Administrative Agent disagrees with the Management Notification, it
may request the relevant German Guarantor to provide to the Administrative Agent
within thirty (30) Business Days of receipt of
-83-



--------------------------------------------------------------------------------



such request a determination by auditors of international standard and
reputation (or otherwise accepted by the Administrative Agent) appointed (in
coordination with the Administrative Agent) by the German Guarantor (at its own
cost and expense) setting out in reasonable detail the amount in which the
payment would cause a Capital Impairment (an “Auditors Determination”). Save for
manifest errors, the Auditor’s Determination shall be binding on all parties.
(6)The net assets (Reinvermögen) of the German Guarantor (the “Net Assets”)
shall be calculated in accordance with § 42 GmbHG, §§ 242, 264 of the German
Commercial Code (Handelsgesetzbuch, “HGB”) and the generally accepted accounting
principles applicable from time to time in Germany (Grundsätze ordnungsgemäßer
Buchführung) as constantly applied by the German Guarantor and for the purposes
of calculating the Net Assets, the following balance sheet items shall be
adjusted as follows:
(a)the amount of any increase in the registered share capital (Erhöhung des
Stammkapitals) of the relevant German Guarantor which was carried out after the
relevant German Guarantor became a party to this Agreement and made from
retained earnings (Kapitalerhöhung aus Gesellschaftsmitteln) shall be deducted
from the amount of the registered share capital (Stammkapital) at that time;
(b)the amount of non-distributable assets (Ausschüttungssperre) according to §§
253 (6) and 268 (8) of the HGB shall not be included in the calculation of Net
Assets;
(c)the amount of any increase in the registered share capital (Erhöhung des
Stammkapitals) which is not permitted under any of the Loan Documents shall be
deducted from the amount of the registered share capital (Stammkapital);
(d)loans or other liabilities incurred by the relevant German Guarantor in
violation of the Loan Documents shall not be taken into account as liabilities;
and
(e)loans provided to the German Guarantor shall be disregarded if such loans are
made by a direct or indirect shareholder (or any subsidiary of such direct or
indirect shareholder) of the German Guarantor unless a waiver (Erlass) of the
repayment claim from such loan is not possible because such repayment claim has
been assigned as security to the Administrative Agent or any of the Lenders.
(7)Where a German Guarantor claims that the Up-Stream or Cross-Stream Guarantee
can only be enforced in a limited amount, it shall realize, to the extent lawful
and within reasonable opinion commercially justifiable, any and all of its
assets that are shown in the balance sheet with a book value (Buchwert) that is
significantly lower than the market value of the assets and are not necessary
(betriebsnotwendig) for the relevant German Guarantor’s business.
(8)Nothing in this Section 9.11 shall constitute a waiver (Verzicht) of any
right granted under this Agreement or any other Loan Document to the
Administrative Agent or any of the Lenders or shall prevent the Administrative
Agent or any of the Lenders from claiming that the restrictions of this Section
9.11 are not or no longer required to prevent personal liability of the
directors of the relevant German Guarantor.
(9)The provisions of this this Section 9.11 shall apply to a limited partnership
with a limited liability company as its general partner (GmbH & Co. KG) mutatis
mutandis and all references to Capital Impairment and Net Assets shall be
construed as a reference to the Capital Impairment and Net Assets of the general
partner (Komplementär) of such Guarantor.
Section xii.Limitation for South African Guarantors.
(1)The restrictions in this Section 9.12 shall apply to any guarantee and
indemnity granted by, and any liability and other payment obligations of a
Guarantor incorporated under and in accordance with the laws of South Africa (a
“South African Guarantor”) or any other provision in the Loan Documents in
respect of liabilities of its current or any future direct or indirect
shareholder(s) or a Subsidiary of such shareholder.
-84-



--------------------------------------------------------------------------------



(2)The Lenders or any other Person to whom such Obligations are owed shall be
required to have first exercised its rights to seek payment of any amounts then
due from any other Obligor (other than any other South African Guarantor) and
shall use its reasonable endeavors to recover such amounts from such other
Obligors.
(3)In addition to the above, the parties to this Agreement agree that the
Guarantee shall not be enforced if and to the extent payment under that the
Guarantee would cause the amount of a South African Guarantor’s Net Assets, as
calculated and defined pursuant to paragraph (f) below, to fall below the amount
required to maintain its registered share capital or increase an existing
shortage of its registered share capital (such event, a “South African Guarantor
Capital Impairment”).
(4)The relevant South African Guarantor shall notify the Administrative Agent in
writing within ten (10) Business Days after the making of a demand under the
Guarantee to what extent a South African Guarantor Capital Impairment would
occur as a result of a payment under such guarantee (setting out in reasonable
detail the amount of its Net Assets, providing an up-to-date pro forma balance
sheet derived from the latest annual financial statements) (a “South African
Guarantor Management Notification”).
(5)If the Administrative Agent disagrees with the South African Guarantor
Management Notification, it may request the relevant South African Guarantor to
provide to the Administrative Agent within thirty (30) Business Days of receipt
of such request a determination by auditors appointed by the South African
Guarantor (at its own cost and expense) setting out in reasonable detail the
amount in which the payment would cause a South African Guarantor Capital
Impairment (a “South African Guarantor’s Auditors Determination”). Save for
manifest errors, the South African Guarantor’s Auditors Determination shall be
binding on all parties.
(6)The net assets of the South African Guarantor (the “South African Guarantor’s
Net Assets”) shall be as stated in its most recently available audited accounts
or balance sheet, determined by reference to its financial statements most
recently provided to the Administrative Agent or any more recently available
audited financial statements.
Section xiii.Limitation for English Guarantors. In relation to any guarantee
and indemnity granted by, and any liability and other payment obligations of, a
Guarantor incorporated under the laws of England under the Loan Documents, such
guarantee and indemnity shall not apply to any liability to the extent that it
would result in that guarantee and indemnity constituting unlawful financial
assistance within the meaning of section 678 or 679 of the Companies Act 2006 of
the United Kingdom.
ARTICLE X.
Miscellaneous
Section i.Notices.
(1)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(a)if to the Parent or any other Obligor, to:
2050 W. Sam Houston Parkway South, Suite 1300,
Houston, TX 77042
Attention: Treasurer
Telecopy No.: (832) 308-4750
Telephone No. (for confirmation): (832) 308-4200
and
-85-



--------------------------------------------------------------------------------



Trident Place
First Floor, Building 4
Mosquito Way
Hatfield, Hertfordshire AL10 9UL.
Attention: Jana Hile
Telecopy No.: (+44) (0) 1707 632801
Telephone No. (for confirmation): +441707248803
with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Douglas R. Urquhart
Telecopy No.: (212) 310-8007
Telephone No. (for confirmation): (212) 310-8001
and
2050 W. Sam Houston Parkway South, Suite 1300,
Houston, TX 77042
Attention: General Counsel
Telecopy No.: (832) 308-4001
Telephone No. (for confirmation): (832) 308-4484
(b)if to the Administrative Agent, to
JPMorgan Chase Bank, N.A.
Loan and Agency Service Group
Mark Postupack
500 Stanton Christiana Rd, Floor 01
Newark, DE, 19713-2105, United States
Telecopy No: 12012443500@tls.ldsprod.com
Telephone No. (for confirmation): 1-302-634-1005
Email: : mark.postupack@chase.com and jpm.agency.servicing.1@jpmchase.com
with a copy to:
Cahill Gordon & Reindel llp
Pine Street
New York, New York 10005
Attention: Corey Wright
Telecopy No.: (212) 378-2544
Telephone No. (for confirmation): (212) 701-3165
(c)if to any Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.
(2)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Parent may, in its
discretion, agree to accept notices and
-86-



--------------------------------------------------------------------------------



other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(3)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section ii.Waivers; Amendments.
(1)No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Obligor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(2)Except as provided in (x) Section 2.13(c) with respect to an alternate rate
of interest, (y) Section 2.19 with respect to an Incremental Facility Amendment
or (z) Section 2.20 with respect to a Refinancing Facility Amendment, neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by Parent,
the Borrower and the Majority Lenders or by Parent, the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.17(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change the waterfall provisions of Section
7.02 without the written consent of each Lender directly affected thereby, (vi)
change any of the provisions of this Section 10.02 or the definition of
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.19 to be parties to an Incremental Facility
Amendment and the parties prescribed by Section 2.20 to be parties to a
Refinancing Facility Amendment, Incremental Term Loans and Refinancing Term
Loans, as applicable, may be included in the determination of Majority Lenders
on substantially the same basis as the Initial Term Loans are included on the
Effective Date), (vii) release all or a material portion of the Collateral, or
subordinate the Obligations (or the Liens securing the Obligations) to any other
Indebtedness (or the Liens securing such other obligations, as applicable),
without the written consent of each Lender, provided, that nothing herein shall
prohibit the Administrative Agent from releasing any Collateral, or require the
consent of the other Lenders for such release, in respect of items sold, leased,
transferred or otherwise disposed of to the extent such transaction is permitted
hereunder, (viii) release all or substantially all of the Guarantees (other than
in connection with any transactions permitted by this Agreement) without the
written consent of each Lender or (ix) change Section 2.08(c) in a manner that
would alter the ratable reduction of Commitments required thereby, without the
written consent of each Lender directly affected thereby; provided further that
(A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent without the prior written consent of the
Administrative Agent, (B) any waiver, amendment or other modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders of one or more Classes (but not the Lenders of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite number or percentage in interest of each
-87-



--------------------------------------------------------------------------------



affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time and (C) if the terms of any waiver, amendment or other modification of this
Agreement or any other Loan Document provide that any Class of Loans (together
with all accrued interest thereon and all accrued fees payable with respect to
the Commitments of such Class) will be repaid or paid in full, and the
Commitments of such Class (if any) terminated, as a condition to the
effectiveness of such waiver, amendment or other modification, then so long as
the Loans of such Class (together with such accrued interest and fees) are in
fact repaid or paid in full and such Commitments are in fact terminated, in each
case prior to or substantially simultaneously with the effectiveness of such
amendment, then such Loans and Commitments shall not be included in the
determination of the Majority Lenders with respect to such amendment.
Notwithstanding any of the foregoing, any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
the Borrower and the Administrative Agent to cure any ambiguity, omission,
mistake, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five Business Days prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Majority Lenders
stating that the Majority Lenders object to such amendment.
Section iii.Expenses; Indemnity; Damage Waiver.
(1)The Parent shall pay, or shall cause to be paid, (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel and
consultants for the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, due diligence undertaken by the
Administrative Agent with respect to the financing contemplated by this
Agreement, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the Transactions contemplated hereby or thereby shall be consummated) and (ii)
all reasonable out-of-pocket expenses incurred by the Administrative Agent or
any Lender for fees, charges and disbursements of one primary law firm as
counsel, local counsel in each applicable jurisdiction and consultants for the
Administrative Agent or any Lender and all other reasonable out-of-pocket
expenses of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement during
the existence of a Default or an Event of Default (whether or not any waiver or
forbearance has been granted in respect thereof), including its rights under
this Section, or in connection with the Loans made hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(2)THE PARENT SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, AND EACH LENDER, AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY,
(II) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE PARENT OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE PARENT OR ANY OF ITS SUBSIDIARIES, OR (IV)
ANY ACTUAL CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE
FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO AND REGARDLESS OF WHETHER SUCH CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING IS BROUGHT BY THE PARENT, BORROWER OR
ANY GUARANTOR, THEIR RESPECTIVE EQUITY HOLDERS, THEIR RESPECTIVE AFFILIATES,
THEIR RESPECTIVE CREDITORS OR ANY OTHER PERSON; AND WHETHER OR NOT CAUSED BY THE
ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF ANY INDEMNITEE, PROVIDED FURTHER
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
-88-



--------------------------------------------------------------------------------



THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (I) ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR (II) ARISE FROM ANY DISPUTE AMONG INDEMNITEES WHICH DOES NOT
ARISE OUT OF ANY ACT OR OMISSION OF THE PARENT OR ANY OF ITS SUBSIDIARIES (OTHER
THAN ANY PROCEEDING AGAINST THE ADMINISTRATIVE AGENT SOLELY IN ITS CAPACITY OR
IN FULFILLING ITS ROLE AS THE ADMINISTRATIVE AGENT). THIS SECTION 10.03(b) SHALL
NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES,
CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.
(3)To the extent that the Parent fails to pay, or fails to cause to be paid, any
amount required to be paid by it to the Administrative Agent under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the aggregate principal amount of Loans outstanding at such time.
(4)To the extent permitted by applicable law (i) no Obligor shall assert, and
each Obligor hereby waives, any claim against the Administrative Agent, any
Arranger, any Syndication Agent, any Co-Documentation Agent and any Lender, and
any Related Party of any of the foregoing Persons (each such Person being called
a “Lender-Related Person”) for any Liabilities arising from the use by others of
information or other materials (including, without limitation, any personal
data) obtained through telecommunications, electronic or other information
transmission systems (including the Internet), and (ii) no party hereto shall
assert, and each such party hereby waives, any Liabilities against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or the use of the proceeds thereof; provided that, nothing in this
Section 10.03(d) shall relieve any Obligor of any obligation it may have to
indemnify an Indemnitee, as provided in Section 10.03(c), against any special,
indirect, consequential or punitive damages asserted against such Indemnitee by
a third party.
(5)The Parent shall not be liable for any settlement of any proceeding effected
by any Indemnitee without the written consent of the Parent (which consent shall
not be unreasonably withheld, conditioned or delayed) or any other loss, claim,
damage, liability and/or expense incurred in connection therewith, but (x) if
any such proceeding is settled with the written consent of the Parent, (y) if
there is a final non-appealable judgment by a court of competent jurisdiction in
any such proceeding or (z) in the event that the Parent was offered the ability
to assume the defense of the action that was the subject matter of such
settlement and the Parent elected not to assume such defense, the Parent agrees
to indemnify and hold harmless such Indemnitee in the manner set forth in clause
(b) above.
(6)The Parent shall not, without the prior written consent of the affected
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending or threatened proceedings in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless such settlement (x) includes an unconditional release of such Indemnitee
and its applicable affiliates in form and substance reasonably satisfactory to
such Indemnitee from all liability on claims that are the subject matter of such
proceedings and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of such Indemnitee or any
injunctive or any other non-monetary relief imposed on such Indemnitee.
(7)All amounts due under this Section shall be payable no later than thirty (30)
days from written demand therefor.
Section iv.Successors and Assigns.
-89-



--------------------------------------------------------------------------------



(1)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(2) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(i)the Parent, provided that no consent of the Parent shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or, if any
Event of Default has occurred and is continuing, any other person; provided
further that the Parent shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five Business Days after having received written notice thereof; and
(ii)the Administrative Agent; provided that no consent of any such Person shall
be required for an assignment to an Affiliate or Approved Fund of the assigning
Lender if such Lender determines in its sole discretion that such assignment is
required by Law;
(a)Assignments shall be subject to the following additional conditions:
(i)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Parent and the Administrative Agent otherwise consent, provided that no such
consent of the Parent shall be required if an Event of Default under clause (a),
(b), (h) or (i) of Section 7.01 has occurred and is continuing;
(ii)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(iii)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(iv)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may include material non-public information about the Obligors and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with such assignee’s compliance
procedures and applicable law, including Federal and state securities laws;
(v)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about Parent, the other
Obligors and their related parties or their respective securities) will be made
available and who may receive
-90-



--------------------------------------------------------------------------------



such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and
(vi)no such assignment shall be made to (i) a natural Person (or a holding
company, investment vehicle or trust for, or owned or operated for the primary
benefit of, a natural Person), (ii) the Parent or any of the Parent’s Affiliates
or Subsidiaries or (iii) a Disqualified Institution (provided that the DQ List
has been made available to any Lender who specifically requests a copy thereof
and agrees to keep such list confidential).
(b)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(c)The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Parent, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Parent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(3) Any Lender may, without the consent of, or notice to, Parent or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”), other than a Disqualified Institution (provided that the DQ
List has been made available to all Lenders) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Parent, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Parent agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Sections 2.16(g) (it being
understood that the documentation required under Section 2.16(g) shall be
delivered to the
-91-



--------------------------------------------------------------------------------



participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender.
(a)A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to the Participant was made with the Borrower’s prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) acknowledging that such Participant’s entitlement to benefits under
Section 2.14 or 2.16 is not limited to what the participating Lender would have
been entitled to receive absent the participation. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless the Parent is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Parent, to
comply with Section 2.16(g) as though it were a Lender. This Section 10.4(c)(ii)
does not limit the entitlement of any Participant to payments under Section 2.16
arising from the imposition of Australian interest withholding tax.
(b)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Parent, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. The Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(4)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(5)Disqualified Institutions.
(a)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning or participating Lender entered into a binding agreement to sell and
assign or participate, as the case may be, all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
With respect to any assignee or participant that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), (x) such assignee
or participant shall not retroactively be disqualified from becoming a Lender
and (y) the execution by the Borrower of an Assignment and Assumption with
respect to such assignee shall not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment in violation of this
Section 10.04(e)(i) shall not be void, but the other provisions of this Section
10.04(e) shall apply.
-92-



--------------------------------------------------------------------------------



(b)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of Section
10.04(e)(i), or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) purchase or prepay any outstanding Loans held by such Disqualified
Institution by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such Loans, in each
case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and/or (B) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.04), all of its interest, rights and
obligations under this Agreement to one or more Persons meeting the requirements
set forth in Section 10.04(b)(ii) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.
(c)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to the Lenders by the Borrower
or any of its Affiliates or by the Administrative Agent or any other Lender, (y)
attend or participate in meetings attended by the Lenders and the Administrative
Agent or (z) access any electronic site established for the Lenders or
confidential communications from counsel to or financial advisors of the
Administrative Agent or the Lenders and (B) (x) for purposes of any consent to
any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter and (y) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors, each
Disqualified Institution party hereto hereby agrees (1) not to vote on such
plan, (2) if such Disqualified Institution does vote on such plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other law
relating to bankruptcy, insolvency or reorganization or relief of debtors), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other law relating to
bankruptcy, insolvency or reorganization or relief of debtors) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).
(d)The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to provide the DQ List to each
Lender requesting the same; provided that such Lender has agreed to keep such
list confidential.
(6)Loan Repurchases. Notwithstanding anything else to the contrary contained in
this Agreement, any Lender may assign and delegate all or a portion of its Loans
to Parent or any Restricted Subsidiary through open market purchases made by
Parent or one of its Restricted Subsidiaries on a non-pro rata basis; provided
that (i) no Event of Default shall have occurred and be continuing or would
result therefrom and (ii) any Loans assigned and delegated to Parent or any
Restricted Subsidiary shall be automatically and permanently cancelled upon the
effectiveness of such assignment and delegation and will thereafter no longer be
outstanding for any purpose hereunder.
Section v.Survival. All covenants, agreements, representations and warranties
made by the Borrower and each Guarantor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and
-93-



--------------------------------------------------------------------------------



shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as there are any Commitments
that have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16
and 10.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the Transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.
Section vi.Counterparts; Integration; Effectiveness.
(1)This Agreement may be executed in counterparts and may be delivered in
original or facsimile form (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
(2)Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including any notice delivered pursuant
to Section 10.01), certificate, request, statement, disclosure or authorization
related to this Agreement, any other Loan Document and/or the transactions
contemplated hereby and/or thereby (each an “Ancillary Document”) that is an
Electronic Signature transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement, such other Loan Document or such Ancillary Document, as applicable.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Agreement, any other Loan Document and/or any
Ancillary Document shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in any electronic form (including deliveries by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page), each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be; provided that nothing herein shall require the Administrative Agent to
accept Electronic Signatures in any form or format without its prior written
consent and pursuant to procedures approved by it; provided, further, without
limiting the foregoing, (i) to the extent the Administrative Agent has agreed to
accept any Electronic Signature, the Administrative Agent and each of the
Lenders shall be entitled to rely on such Electronic Signature purportedly given
by or on behalf of the Borrower or any other Obligor without further
verification thereof and without any obligation to review the appearance or form
of any such Electronic signature and (ii) upon the request of the Administrative
Agent or any Lender, any Electronic Signature shall be promptly followed by a
manually executed counterpart. Without limiting the generality of the foregoing,
the Borrower and each other Obligor hereby (i) agrees that, for all purposes,
including without limitation, in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among the
Administrative Agent, the Lenders, the Borrower and the other Obligors,
Electronic Signatures transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page
and/or any electronic images of this Agreement, any other Loan Document and/or
any Ancillary Document shall have the same legal effect, validity and
enforceability as any paper original, (ii) the Administrative Agent and each of
the Lenders may, at its option, create one or more copies of this Agreement, any
other Loan Document and/or any Ancillary Document in the form of an imaged
electronic record in any format, which shall be deemed created in the ordinary
course of such Person’s business, and destroy the original paper document (and
all such electronic records shall be considered an original for all purposes and
shall have the same legal effect, validity and enforceability as a paper
record), (iii) waives any argument, defense or right to contest the legal
effect, validity or enforceability of this Agreement, any other Loan Document
and/or any Ancillary Document based solely on the lack of paper original copies
of this Agreement, such other Loan Document and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto and (iv)
waives any claim against any Lender-Related Person for any
-94-



--------------------------------------------------------------------------------



Liabilities arising solely from the Administrative Agent’s and/or any Lender’s
reliance on or use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any Liabilities arising as a result of the
failure of the Borrower and/or any other Obligor to use any available security
measures in connection with the execution, delivery or transmission of any
Electronic Signature.
Section vii.Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Section viii.Right of Setoff. Each Lender and each of its Affiliates is hereby
authorized at any time that an Event of Default shall have occurred and is
continuing, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrower or any Guarantor against the
obligations of the Borrower and each Guarantor now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
Section ix.Governing Law; Jurisdiction; Consent to Service of Process.
(1)This Agreement and the Loan Documents shall be construed in accordance with
and governed by the Law of the State of New York without regard to any
choice-of-law provisions that would require the application of the Law of
another jurisdiction provided, to the extent any of the Security Documents
recite that they are governed by the Law of another jurisdiction, or any action
or event taken thereunder (such as foreclosure of any Collateral) requires
application of or compliance with the Law of another jurisdiction, such
provisions and concepts shall be controlling.
(2)Each Obligor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Courts of the State
of New York sitting in New York City and of the United States District Court
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
Court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final, non-appealable judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or Guarantors or their properties in the courts of any
jurisdiction.
(3)Each of the Borrower and the Guarantors hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(4)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
Section x.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
-95-



--------------------------------------------------------------------------------



AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section xi.Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section xii.Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below) and
use such Information solely in connection with the consideration,
administration, documentation, implementation, syndication or negotiation of the
Transactions, except that Information may be disclosed (a) to its Related
Parties who need to know the Information in order to consider, administer,
document, implement, syndicate or negotiate the terms of the Transactions (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (except this paragraph does not permit the
disclosure of any information under section 275(4) of the Australian PPSA unless
section 275(7) of the Australian PPSA applies), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its advisors) to any swap, derivative or other transaction
under which payments are to be made by reference to any Obligor and its
obligations, this Agreement or payments hereunder, (g) with the consent of the
Parent or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section by any party hereto or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Parent, any of its
Subsidiaries or any of its Affiliates. Notwithstanding the foregoing, none of
the Lenders or the Administrative Agent shall (i) use the Information in
connection with the performance by the Administrative Agent of services for
other companies or (ii) furnish any Information to other companies. For the
purposes of this Section, “Information” means all information received from
Parent relating to Parent or its business, other than any such information that
is available to the Administrative Agent or any Lender on a non-confidential
basis prior to disclosure by Parent, any of its Subsidiaries, any of its
Affiliates or any Related Party of the foregoing and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. If the Administrative Agent or any Lender is requested
or required, by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process, to disclose
any or all of the Information, the Administrative Agent or such Lender will
provide the Parent with prompt notice of such event (to the extent that such
notice does not contravene any applicable law or similar regulation) so that the
Parent may seek a protective order or other appropriate remedy or waive
compliance with the applicable provisions of this Agreement by the
Administrative Agent or such Lender. If the Parent determines to seek such
protective order or other remedy, the Administrative Agent or such Lender will
cooperate with the Parent in seeking such protective order or other remedy.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing in this
Agreement shall (a) restrict the Administrative Agent or any Lender from
providing information to any bank regulatory authority or any other regulatory
or governmental authority, including the Board and its supervisory staff; (b)
require or permit the Administrative Agent or any Lender to disclose to the
Parent that any information will be or was provided to the Board or any of its
supervisory staff; or (c) require or permit the Administrative Agent or any
Lender to inform the Parent of a current or upcoming Board examination or any
nonpublic Board supervisory initiative or action.
-96-



--------------------------------------------------------------------------------



Section xiii.Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
reimbursement obligation, together with all fees, charges and other amounts that
are treated as interest on such Loan or reimbursement obligation under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan or reimbursement obligation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or reimbursement obligation hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan or
reimbursement obligation but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans, reimbursement obligations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the FRBNY Rate to the date of repayment, shall
have been received by such Lender. Without limiting the generality of the
foregoing provisions of Section 10.13, if any provision of any of the Loan
Documents would obligate any Obligor formed or organized under the laws of
Canada or any province or territory thereof to make any payment of interest or
other amount payable to any Lender in an amount or calculated at a rate which
would be prohibited by applicable law or would result in a receipt by such
Lender of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable law or so result in a receipt by such Lender of
interest at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows: firstly, by reducing the amount or rate of interest
required to be paid to such Lender under the applicable Credit Document, and
thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to such Lender which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada).
Section xiv.USA Patriot Act. Each Lender hereby notifies each Obligor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of the Obligor and other information that will
allow such Lender to identify the Obligor in accordance with the Act.
Section xv.[Reserved].
Section xvi.[Reserved].
Section xvii.[Reserved].
Section xviii.Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(1)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(2)the effects of any Bail-in Action on any such liability, including, if
applicable:
(a)a reduction in full or in part or cancellation of any such liability;
(b)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of
-97-



--------------------------------------------------------------------------------



ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(c)the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of the applicable Resolution Authority.
Section xix.No Fiduciary Duty, etc.
(1)Each Obligor acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Obligors with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Obligors or any other Person. Each Obligor
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, each Obligor
acknowledges and agrees that no Credit Party is advising the Obligors as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. The Obligors shall consult with their own advisors concerning such
matters and shall be responsible for making their own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
the Obligors with respect thereto.
(2)Each Obligor further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Obligors and other companies with which the Obligors may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
(3)In addition, each Obligor acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Obligors may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Obligors by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Obligors in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. Each Obligor also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Obligors, confidential
information obtained from other companies.
Section xx.Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the exercise of any right or remedy by the Administrative Agent
hereunder or the application of proceeds (including insurance and condemnation
proceeds) of any Collateral, in each case, are subject to the limitations and
provisions of the Pari Passu Intercreditor Agreement to the extent provided
therein. In the event of any conflict between the terms of the Pari Passu
Intercreditor Agreement and the terms of this Agreement, the terms of the Pari
Passu Intercreditor Agreement shall govern.
Section xxi.The Banking Code of Practice
The Banking Code of Practice of the Australian Banking Association does not
apply to this Agreement and any Australian Guarantor.


-98-



--------------------------------------------------------------------------------



[END OF TEXT]


-99-




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.


BORROWER: CARDTRONICS USA, INC.




By: /s/ E. Brad Conrad  
Name: E. Brad Conrad
Title: Treasurer
        
        
GUARANTORS: CARDTRONICS PLC




By: /s/ Gary Ferrera  
Name: Gary Ferrera
Title: Chief Financial Officer




CATM EUROPE HOLDINGS LIMITED




By: /s/ Jana Hile  
Name: Jana Hile
Title: Director




CATM HOLDINGS LLC




By: /s/ E. Brad Conrad  
Name: E. Brad Conrad
Title: President






CARDTRONICS HOLDINGS LIMITED




By: /s/ E. Brad Conrad  
Name: E. Brad Conrad
Title: Director






[Continued on following page]
Signature Page to Term Loan Credit Agreement




--------------------------------------------------------------------------------









CARDTRONICS UK LIMITED




By: /s/ Jana Hile  
Name: Jana Hile
Title: Director




CARDTRONICS CANADA HOLDINGS INC.




By: /s/ Patrick Moriarty  
Name: Patrick Moriarty
Title: Senior Vice-President, North America,  Accounting Operations




CARDPOINT GMBH




By: /s/ Jana Hile  
Name: Jana Hile
Title: Director






--------------------------------------------------------------------------------





CARDPOINT LIMITED




By: /s/ Jana Hile  
Name: Jana Hile
Title: Director




CARDTRONICS CANADA ATM
PROCESSING PARTNERSHIP


By:  Cardtronics Canada Operations Inc., its
        Managing Partner


By: /s/ Patrick Moriarty  
Name: Patrick Moriarty
Title: Senior Vice-President, North America,  Accounting Operations




CARDTRONICS CANADA LIMITED
PARTNERSHIP


By:  Cardtronics Canada Operations Inc., its
        General Partner


By: /s/ Patrick Moriarty  
Name: Patrick Moriarty
Title: Senior Vice-President, North America,  Accounting Operations




CATM AUSTRALASIA HOLDINGS LIMITED




By: /s/ E. Brad Conrad  
Name: E. Brad Conrad
Title: Director


[Continued on following page]




--------------------------------------------------------------------------------



CATM NORTH AMERICA HOLDINGS LIMITED




By: /s/ E. Brad Conrad  
Name: E. Brad Conrad
Title: Director




CARDTRONICS, INC.




By: /s/ E. Brad Conrad  
Name: E. Brad Conrad
Title: President




SUNWIN SERVICES GROUP (2010) LIMITED




By: /s/ Andrew Dean Shaw  
Name: Andrew Dean Shaw
Title: Director




ATM NATIONAL, LLC




By: /s/ E. Brad Conrad  
Name: E. Brad Conrad
Title: Treasurer




CARDTRONICS HOLDINGS, LLC




By: /s/ E. Brad Conrad  
Name: E. Brad Conrad
Title: President








--------------------------------------------------------------------------------



        ADMINISTRATIVE AGENT AND LENDER:
        JPMORGAN CHASE BANK, N.A.


By: /s/ Min Park  
Name: Min Park
Title: Executive Director



